EXECUTION VERSION







SIXTH STREET FUNDING LLC,

Depositor


WELLS FARGO BANK, N.A.,
Master Servicer, Securities Administrator and Custodian


MOREQUITY, INC.,
Servicer


GREEN TREE SERVICING LLC,
Designated Successor Servicer

and

U.S. BANK NATIONAL ASSOCIATION,
Trustee


POOLING AND SERVICING AGREEMENT

Dated January 31, 2010

American General Mortgage Loan Trust 2010-1

American General Mortgage Pass-Through Certificates, Series 2010-1














--------------------------------------------------------------------------------







TABLE OF CONTENTS

Page

ARTICLE I

DEFINITIONS

5

Section 1.01.

Defined Terms

5

Section 1.02.

Accounting

34

ARTICLE II

CONVEYANCE OF MORTGAGE LOANS; ORIGINAL ISSUANCE

 OF CERTIFICATES

34

Section 2.01.

Conveyance of Mortgage Loans

34

Section 2.02.

Acceptance by Trustee or Custodian

37

Section 2.03.

Repurchase of Mortgage Loans

38

Section 2.04.

Representations and Warranties of the Depositor

41

Section 2.05.

Representations, Warranties and Covenants of the Servicer

42

Section 2.06.

Representations, Warranties and Covenants of the Master

Servicer

43

Section 2.07.

Issuance of Certificates

45

Section 2.08.

Execution and Delivery of Certificates

45

ARTICLE III

ADMINISTRATION AND SERVICING OF THE TRUST FUND

46

Section 3.01.

Master Servicing and Servicing of the Mortgage Loans;

Subservicing; Designated Successor Servicing

46

Section 3.02.

Delinquency and Default

51

Section 3.03.

Collection of Mortgage Loan Payments

52

Section 3.04.

Rights of the Depositor, the Securities Administrator and the

Trustee in Respect of the Master Servicer

52

Section 3.05.

Designated Successor Servicer

52

Section 3.06.

Servicer Custodial Account, Master Servicer Custodial

Account, Distribution Account; Interest Reserve Account and

Class P Account

53

Section 3.07.

Collection of Taxes, Assessments and Similar Items; Escrow

Accounts

58

Section 3.08.

Permitted Withdrawals from the Servicer Custodial Account,

the Master Servicer Custodial Account and the Distribution

Account

60

Section 3.09.

Maintenance of Hazard Insurance

62





-i-




--------------------------------------------------------------------------------







Section 3.10.

Fidelity Bond; Errors and Omissions Insurance

63

Section 3.11.

REO Property

63

Section 3.12.

Due-on-Sale Clauses; Assumption and Substitution

Agreements

65

Section 3.13.

Custodian to Cooperate; Release of Files

65

Section 3.14.

Master Servicing, Servicing and Designated Successor

Servicing Compensation

66

Section 3.15.

Annual Statement as to Compliance

66

Section 3.16.

Annual Independent Certified Public Accountants’ Reports

67

Section 3.17.

Access to Certain Documentation and Information Regarding

the Mortgage Loans; Access to Servicing Systems and Data

67

Section 3.18.

Liability of Parties; Indemnification

68

Section 3.19.

Advance Facility

70

ARTICLE IV

FLOW OF FUNDS

72

Section 4.01.

Interest and Principal Distributions

72

Section 4.02.

Other Distributions

75

Section 4.03.

Allocation of Losses and Subsequent Recoveries

78

Section 4.04.

Method of Distribution

79

Section 4.05.

Distributions on Book-Entry Certificates

80

Section 4.06.

Statements

80

Section 4.07.

Remittance Reports; Master Servicer’s Certificate

83

Section 4.08.

Servicer Reports to Depositor

83

Section 4.09.

Compliance with Withholding Requirements

84

ARTICLE V

THE CERTIFICATES

84

Section 5.01.

The Certificates

84

Section 5.02.

Registration of Transfer and Exchange of Certificates

84

Section 5.03.

Mutilated, Destroyed, Lost or Stolen Certificates

91

Section 5.04.

Persons Deemed Owners

92

Section 5.05.

Appointment of Paying Agent

92

Section 5.06.

Class R Certificate

93

ARTICLE VI

THE SERVICER, THE MASTER SERVICER AND THE

DEPOSITOR

93

Section 6.01.

Liability of the Servicer, the Master Servicer and the Depositor

93





-ii-




--------------------------------------------------------------------------------







Section 6.02.

Merger or Consolidation of, or Assumption of the Obligations

of, the Servicer, the Master Servicer or the Designated

Successor Servicer

93

Section 6.03.

Designated Successor Servicer, Servicer and Master Servicer

Not to Resign

94

Section 6.04.

Delegation of Duties

94

ARTICLE VII

DEFAULT

95

Section 7.01.

Events of Default

95

Section 7.02.

Remedies of Trustee

100

Section 7.03.

Directions by Certificateholders and Duties of Trustee During

Master Servicer Event of Default

100

Section 7.04.

Action upon Certain Failures of the Master Servicer and upon

Master Servicer Event of Default

100

Section 7.05.

Successor Servicers to Act; Trustee to Act; Appointment of

Successor

101

Section 7.06.

Notification to Succession

103

ARTICLE VIII

THE TRUSTEE, THE SECURITIES ADMINISTRATOR AND THE

CUSTODIAN

103

Section 8.01.

Duties of Trustee and Securities Administrator

103

Section 8.02.

Certain Matters Affecting the Trustee and the Securities

Administrator

104

Section 8.03.

Neither the Trustee nor the Securities Administrator is Liable

for Certificates or Mortgage Loans

105

Section 8.04.

Trustee and Securities Administrator May Own Certificates

107

Section 8.05.

Trustee, Custodian and Securities Administrator Compensation

and Expenses

107

Section 8.06.

Eligibility Requirements for Trustee and Securities

Administrator

107

Section 8.07.

Resignation or Removal of Trustee or Securities Administrator

108

Section 8.08.

Successor Trustee or Securities Administrator

108

Section 8.09.

Merger or Consolidation of Trustee, Securities Administrator

or Custodian

109

Section 8.10.

Appointment of Co-Trustee or Separate Trustee

109





-iii-




--------------------------------------------------------------------------------







Section 8.11.

Limitation of Liability

111

Section 8.12.

Trustee or Securities Administrator May Enforce Claims

Without Possession of Certificates

111

Section 8.13.

Suits for Enforcement

112

Section 8.14.

Waiver of Bond Requirement

112

Section 8.15.

Waiver of Inventory, Accounting and Appraisal Requirement

112

Section 8.16.

Appointment of Custodian

112

ARTICLE IX

REMIC AND GRANTOR TRUST ADMINISTRATION

113

Section 9.01.

REMIC Administration

113

Section 9.02.

Prohibited Transactions and Activities

115

Section 9.03.

Payment with Respect to Certain Taxes

115

Section 9.04.

Grantor Trust Administration

116

ARTICLE X

TERMINATION

117

Section 10.01.

Termination

117

Section 10.02.

Additional Termination Requirements

119

ARTICLE XI

MISCELLANEOUS PROVISIONS

119

Section 11.01.

Amendment

119

Section 11.02.

Recordation of Agreement; Counterparts

121

Section 11.03.

Limitation on Rights of Certificateholders

122

Section 11.04.

Governing Law; Jurisdiction

122

Section 11.05.

Notices

123

Section 11.06.

Severability of Provisions

123

Section 11.07.

Article and Section References

124

Section 11.08.

[RESERVED]

124

Section 11.09.

Third Party Beneficiary

124

Section 11.10.

Waiver of Jury Trial

124

Section 11.11.

Acts of Certificateholders

124

Section 11.12.

Non-Petition

125

















-iv-




--------------------------------------------------------------------------------







EXHIBITS




Exhibit A-1A

 

Form of Rule 144A Global Class A-1 Certificate

Exhibit A-1B

 

Form of Rule 144A Global Class A-2 Certificate

Exhibit A-1C

 

Form of Rule 144A Global Class A-3 Certificate

Exhibit A-1D

 

Form of Rule 144A Global Class A-4 Certificate

Exhibit A-2A

 

Form of Temporary Regulation S Global Class A-1 Certificate

Exhibit A-2B

 

Form of Temporary Regulation S Global Class A-2 Certificate

Exhibit A-2C

 

Form of Temporary Regulation S Global Class A-3 Certificate

Exhibit A-2D

 

Form of Temporary Regulation S Global Class A-4 Certificate

Exhibit A-3A

 

Form of Permanent Regulation S Global Class A-1 Certificate

Exhibit A-3B

 

Form of Permanent Regulation S Global Class A-2 Certificate

Exhibit A-3C

 

Form of Permanent Regulation S Global Class A-3 Certificate

Exhibit A-3D

 

Form of Permanent Regulation S Global Class A-4 Certificate

Exhibit C-CE

 

Form of Class CE Certificates

Exhibit C-P

 

Form of Class P Certificates

Exhibit C-R

 

Form of Class R Certificate

Exhibit D

 

Mortgage Loan Schedule

Exhibit E

 

Form of Request for Release

Exhibit F

 

Form of Certification as to Mortgage File

Exhibit G

 

Form of Lost Note Affidavit

Exhibit H

 

Form of ERISA Representation

Exhibit I-1

 

Form of Transferor Certificate (Rule 144A to Rule 144A)

Exhibit I-2

 

Form of Transferor Certificate (Rule 144A to Regulation S)

Exhibit I-3

 

Form of Transferor Certificate (Regulation S to Rule 144A)

Exhibit I-4

 

Form of Transferor Certificate (Regulation S to Regulation S)

Exhibit J-1

 

Form of Transferee Certificate (Rule 144A to Rule 144A)

Exhibit J-2

 

Form of Transferee Certificate (Ru1e 144A to Regulation S)

Exhibit J-3

 

Form of Transferee Certificate (Regulation S to Rule 144A)

Exhibit J-4

 

Form of Transferee Certificate (Regulation S to Regulation S)

Exhibit K

 

Form of Class R Certificate Transfer Affidavit

Exhibit L

 

Monthly Information Provided by Servicer to Master Servicer

Exhibit M

 

Form of Reports to Depositor

Exhibit N

 

Delegated Authority Guidelines





-v-




--------------------------------------------------------------------------------







SIXTH STREET FUNDING LLC, as depositor (the “Depositor”), WELLS FARGO BANK,
N.A., as master servicer (the “Master Servicer”), as securities administrator
(the “Securities Administrator”), and as custodian (the “Custodian”), MOREQUITY,
INC., as servicer (the “Servicer”), Green Tree Servicing LLC, as designated
successor servicer (the “Designated Successor Servicer”) and U.S. BANK NATIONAL
ASSOCIATION, as trustee (the “Trustee”), are entering into this Pooling and
Servicing Agreement, dated January 31, 2010 (the “Agreement”).

PRELIMINARY STATEMENT

The Depositor intends to transfer Mortgage Loans and certain other property to
the Trust and in return receive certain pass-through certificates (collectively,
the “Certificates”), to be issued hereunder in multiple Classes, which in the
aggregate will evidence the entire beneficial ownership interest in the Trust
Fund created hereunder.  The Certificates will consist of seven Classes of
Certificates, designated as (i) the Class A-1 Certificates, Class A-2
Certificates, Class A-3 Certificates and Class A-4 Certificates, (ii) the Class
CE Certificates, (iii) the Class P Certificates and (iv) the Class R
Certificates.  The descriptions of the Lower Tier REMIC and the Upper Tier REMIC
that follow are part of the Preliminary Statement.  Any inconsistencies or
ambiguities in this Agreement or in the administration of this Agreement shall
be resolved pursuant to the terms of Section 11.01 hereof in a manner that
preserves the validity of such REMIC elections described below.











--------------------------------------------------------------------------------







Lower Tier REMIC

As provided herein, the Securities Administrator will make an election to treat
the segregated pool of assets consisting of the Mortgage Loans and certain other
related assets subject to this Agreement as a real estate mortgage investment
conduit (“REMIC”) for federal income tax purposes, and such segregated pool of
assets will be designated as the “Lower Tier REMIC.”  The Lower Tier REMIC shall
not include the Grantor Trust or any Servicer Prepayment Charge Payment Amounts.
 The Class LR Interest will represent the sole class of “residual interests” in
the Lower Tier REMIC for purposes of the REMIC Provisions. The following table
irrevocably sets forth the designation, the Lower Tier REMIC Pass-Through Rate
and the initial Uncertificated Balance for each of the Lower Tier Regular
Interests.  None of the Lower Tier Regular Interests will be certificated.

Designations

Initial Uncertificated Balance

Lower Tier REMIC Pass-Through Rate

LT-AA

 $982,599,615.70

Variable(1)

LT-A1

 $5,013,260.00

Variable(1)

LT-A2

 $751,990.00

Variable(1)

LT-A3

 $751,990.00

Variable(1)

LT-A4

 $651,730.00

Variable(1)

LT-ZZ

 $12,884,083.38

Variable(1)

LT-P

$100

(2)

(1)

Calculated in accordance with the definition of “Lower Tier REMIC Pass-Through
Rate” herein.

(2)

The Class LT-P Interest will not bear interest and will be entitled to all the
Prepayment Charges received with respect to the Mortgage Loans.

The foregoing Lower Tier REMIC structure is intended to cause all the cash from
the Mortgage Loans to flow through the Upper Tier REMIC as cash flow on an Upper
Tier Regular Interest, without creating any shortfall, actual or potential
(other than for losses), to any Upper Tier Regular Interest.  To the extent that
the structure is believed to diverge from such intention, the party identifying
such ambiguity or drafting error shall notify the other parties hereto, and the
parties hereto shall attempt to resolve such ambiguity or drafting error in
accordance with Section 11.01 hereto.





-2-




--------------------------------------------------------------------------------







Upper Tier REMIC

As provided herein, the Securities Administrator will make an election to treat
the segregated pool of assets consisting of the Lower Tier Regular Interests and
certain other related assets subject to this Agreement as a REMIC for federal
income tax purposes, and such segregated pool of assets will be designated as
the “Upper Tier REMIC.”  The Upper Tier REMIC shall not include the Grantor
Trust or any Servicer Prepayment Charge Payment Amounts.  The Class UR Interest
will represent the sole class of “residual interests” in the Upper Tier REMIC
for purposes of the REMIC Provisions.

The following table irrevocably sets forth (or describes) the Upper Tier Regular
Interest designation, the initial Uncertificated Balance and the Upper Tier
REMIC Pass-Through Rate for each Upper Tier Regular Interest comprising the
“regular interests” in the Upper Tier REMIC for purposes of the REMIC
Provisions.




Designation

Initial Uncertificated Balance

Upper Tier REMIC Pass-Through Rate

A-1

 $501,326,000.00

Variable(1)

A-2

 $75,199,000.00

Variable(1)

A-3

 $75,199,000.00

Variable(1)

A-4

 $65,173,000.00

Variable(1)

CE

(2)

(2)

P

 $100.00

(3)

(1)

Interest for each Distribution Date will accrue on these Upper Tier Regular
Interests at a per annum rate equal to the lesser of (i) the related
Pass-Through Rate of the Corresponding Class of Certificates and (ii) the Net
WAC Cap for such Distribution Date.

(2)

Solely for federal income tax purposes, the Class CE Upper Tier Regular Interest
will have an Uncertificated Balance equal to the Overcollateralization Amount,
which as of the Closing Date will equal the Initial Overcollateralization
Amount. The Class CE Upper Tier Regular Interest will bear interest at its REMIC
Pass-Through Rate on its Notional Amount.

(3)

The Class P Upper Tier Regular Interest will not bear interest.  The Class P
Upper Tier Regular Interest will be entitled to 100% of the amounts distributed
on the Class LT-P Interest.





-3-




--------------------------------------------------------------------------------







SUMMARY OF CERTIFICATES

The following table sets forth (or describes) the Class designation,
Pass-Through Rate, and Original Class Certificate Principal Balance for each
Class of Certificates comprising the interests in the Trust Fund created
hereunder:

Class

Original Class Certificate Principal Balance

Pass-Through Rate

Class A-1

 $501,326,000.00

5.15% (1)

Class A-2

 $75,199,000.00

5.65% (1)

Class A-3

 $75,199,000.00

5.65% (1)

Class A-4

 $65,173,000.00

5.65% (1)

Class CE

(2)

(2)

Class P

$100.00

(3)

Class R

N/A

N/A




(1)

Interest for each Distribution Date will accrue on these Certificates at a per
annum rate (the “Certificate Interest Rate”) equal to the lesser of (i) the
Pass-Through Rate specified in the table above and (ii) the Net WAC Cap for such
Distribution Date.

(2)

Solely for federal income tax purposes, the Class CE Certificates will have a
principal balance equal to the Overcollateralization Amount, which as of the
Closing Date will equal the Initial Overcollateralization Amount.  The Class CE
Certificate will be entitled to 100% of the amounts distributed on the Class CE
Upper Tier Regular Interest and will have the obligation to pay Cap Carryover
Amounts.

(3)

The Class P Certificates will not bear interest.  The Class P Certificates will
be entitled to 100% of the amounts distributed on the Class P Upper Tier Regular
Interest and Servicer Prepayment Charge Payment Amounts.





-4-




--------------------------------------------------------------------------------







ARTICLE I

DEFINITIONS

Section 1.01.

Defined Terms.

Whenever used in this Agreement (including the exhibits hereto) or in the
Preliminary Statement, the following words and phrases, unless the context
otherwise requires, shall have the meanings specified in this Article.

1933 Act:  The Securities Act of 1933, as amended.

Account:  Any of the Servicer Custodial Account, the Master Servicer Custodial
Account, the Distribution Account, Interest Reserve Account, the Class P Account
or the Escrow Accounts.

Accrued Certificate Interest:  With respect to each Distribution Date and Class
of Offered Certificates, an amount equal to the interest accrued at the
applicable Certificate Interest Rate during the related Interest Accrual Period
on the Certificate Principal Balance of such Class of Certificates immediately
prior to such Distribution Date.  Interest will be calculated on the basis of a
360-day year consisting of twelve 30-day months.

Administration Expenses: For any Collection Period, any accrued and unpaid
expenses and indemnities (other than any Unreimbursed Servicer Default Expenses)
that are expressly payable by the Trust to the Master Servicer, the Securities
Administrator, the Custodian, the Designated Successor Servicer or the Trustee
hereunder.  For the avoidance of doubt, any Administration Expenses that are not
paid in any calendar year due to the operation of the proviso set forth in
Section 3.08(b)(vi) hereof or the definition of “Payable Trustee/DSS Expenses”
shall constitute Administration Expenses in the immediately following calendar
year.

Administration Fee: With respect to any Collection Period, the fee payable to
any entity acting as Master Servicer, Custodian and Securities Administrator
equal to one-twelfth of the product of the Administration Fee Rate and the Pool
Balance as of the first day of such Collection Period.

Administration Fee Rate: Means a rate per annum rate equal to 0.01375%.  

Advanced Default: As defined in the Delegated Authority Guidelines.

Advance Facility:  As defined in Section 3.19 hereof.

Advance Facility Notice:  As defined in Section 3.19 hereof.

Advance Financing Person:  As defined in Section 3.19 hereof.

Advance Reimbursement Amounts:  As defined in Section 3.19 hereof.

Adverse REMIC Event:  As defined in Section 9.01(f) hereof.





-5-




--------------------------------------------------------------------------------







Affiliate:  With respect to any Person, any other Person controlling, controlled
by or under common control with such Person.  For purposes of this definition,
“control” means the power to direct the management and policies of a Person,
directly or indirectly, whether through ownership of voting securities, by
contract or otherwise and “controlling” and “controlled” shall have meanings
correlative to the foregoing.

Agreement:  This Pooling and Servicing Agreement and all amendments and
supplements hereto.

American General: American General Finance Corporation, an Indiana corporation,
its successors and assigns.

Applicable Regulations:  As to any Mortgage Loan, all federal, state and local
laws, statutes, rules and regulations applicable thereto.

Applied Realized Loss Amount:  With respect to each Distribution Date, the
excess, if any, of (a) the aggregate Certificate Principal Balance of the
Offered Certificates (after giving effect to (i) any reduction of the
Certificate Principal Balance for any Class of Offered Certificates as a result
of the distribution of Available Funds on such Distribution Date and (ii) any
increase of the Certificate Principal Balance for any of the Class A-2
Certificates, Class A-3 Certificates or the Class A-4 Certificates as a result
of the allocation of Subsequent Recoveries on such Distribution Date) over
(b) the sum of the Pool Balance plus the aggregate Stated Principal Balance of
the  REO Properties, in each case as of the end of the related Collection
Period.

Appraised Value:  With respect to any Mortgaged Property, the lesser of (a) the
appraised value determined in an appraisal obtained by the originator at
origination of such Mortgage Loan or an automated valuation model or tax
assessed value (if permitted by the applicable mortgage loan program) and (b)
the sales price for such property, except that, in the case of Mortgage Loans
the proceeds of which were used to refinance an existing mortgage loan, the
Appraised Value of the related Mortgaged Property is the appraised value thereof
determined either in an appraisal obtained at the time of refinancing or an
automated valuation model or tax assessed value (if permitted by the applicable
mortgage loan program).

Arbitration Review: A binding arbitration process held before or in front of a
single arbitrator, to be conducted in accordance with the Commercial Financial
Dispute Arbitration Rules of the American Arbitration Association, pursuant to
which a dispute between American General and the applicable Requesting
Certificateholders as to whether any Disputed Mortgage Loan is required to be
repurchased pursuant to the terms of this Agreement and the Mortgage Loan
Purchase Agreement shall be settled; provided, that, Arbitration Reviews shall
be conducted twice per calendar year, and each Arbitration Review shall include
the arbitration of all then outstanding Disputed Mortgage Loans.
 Notwithstanding the foregoing, in no event shall any Arbitration Review be
conducted if there are no outstanding Disputed Mortgage Loans to be included in
such Arbitration Review.  American General shall reasonably determine the place
and time of each Arbitration Review.





-6-




--------------------------------------------------------------------------------







Assignment:  An assignment of Mortgage, notice of transfer or equivalent
instrument, in recordable form, which is sufficient under the laws of the
jurisdiction wherein the related Mortgaged Property is located to reflect or
record the sale of the Mortgage.

Assumed Final Maturity Date:  As to each Class of Certificates, the date set
forth as such in the Preliminary Statement.

Auction Successor Servicer: As defined in Section 7.01(b)(ii) hereof.

Available Funds:  As to any Distribution Date, the sum of the Interest
Remittance Amount, the Interest Reserve Distribution (if applicable) and the
Principal Remittance Amount for such Distribution Date.

Bankruptcy Code:  Title 11 of the United States Code, as amended.

Bid: The proposed Servicing Fee Rate submitted by a prospective servicer for
which such prospective servicer would agree to assume all of the rights, duties
and obligations as servicer hereunder.

Book-Entry Certificates:  Any of the Certificates that shall be registered in
the name of the Depository or its nominee, the ownership of which is reflected
on the books of the Depository or on the books of a Person maintaining an
account with the Depository (directly, as a “Depository Participant,” or
indirectly, as an indirect participant in accordance with the rules of the
Depository and as described in Section 5.02 hereof).  On the Closing Date, only
the Offered Certificates shall be Book-Entry Certificates.

Bulk Loans:  As defined in the Delegated Authority Guidelines.

Business Day:  Any day other than (i) a Saturday or a Sunday, (ii) a day on
which the New York Stock Exchange or Federal Reserve is closed or (iii) a day on
which banking institutions in the State of Indiana or the State of New York, or
in the city in which the Corporate Trust Offices of the Securities Administrator
or the Trustee is located, or the state or states in which the Corporate Trust
Offices of the Trustee or the Securities Administrator are located are required
or authorized by law or executive order to be closed.

Cap Carryover Amount:  For any Distribution Date and any Class of Offered
Certificates, an amount equal to the sum of (x) if, on such Distribution Date,
the Accrued Certificate Interest for such Class of Offered Certificates is based
upon the Net WAC Cap, the excess of (i) the amount of interest such Class would
have been entitled to receive on such Distribution Date based on the related
Pass-Through Rate, over (ii) the amount of interest such Class received on such
Distribution Date based on the Net WAC Cap and (y) the unpaid portion of any
such excess for such Class of Offered Certificates from prior Distribution Dates
(and interest accrued thereon at the Pass-Through Rate on such Class).

Certificate:  Any Offered Certificate, Class P Certificate, Class CE Certificate
or Class R Certificate.





-7-




--------------------------------------------------------------------------------







Certificate Custodian:  Initially, Wells Fargo Bank, N.A.; thereafter any other
Certificate Custodian acceptable to the Depository and selected by the
Securities Administrator.

Certificate Interest Rate:  With respect to each Distribution Date and any Class
of Certificates, a per annum rate equal to the lesser of (i) the related
Pass-Through Rate for such Class of Certificates and (ii) the Net WAC Cap for
such Distribution Date

Certificate Owner:  With respect to each Book-Entry Certificate, any beneficial
owner thereof.

Certificate Principal Balance:  With respect to any Class of Offered
Certificates and any Distribution Date, the Original Class Certificate Principal
Balance of such Class of Certificates (a) reduced (but not below zero) by the
sum of (i) all amounts actually distributed in respect of principal of such
Class on all prior Distribution Dates and (ii) in the case of the Class A-2
Certificates, Class A-3 Certificates or Class A-4 Certificates, the Applied
Realized Loss Amounts allocated thereto for previous Distribution Dates and (b)
increased (but not in excess of the Original Class Certificate Balance of such
Class) by, in the case of the Class A-2 Certificates, Class A-3 Certificates or
Class A-4 Certificates, any Subsequent Recoveries allocated to such Class for
previous Distribution Dates.  The Class CE Certificates and Class R Certificates
do not have a Certificate Principal Balance.  With respect to any Offered
Certificate of a Class and any Distribution Date, Certificate Principal Balance
means the portion of the Certificate Principal Balance of such Class represented
by such Certificate equal to the product of the Percentage Interest evidenced by
such Certificate and the Certificate Principal Balance of such Class.

Certificate Register and Certificate Registrar:  The register maintained and
registrar appointed pursuant to Section 5.02 hereof.

Certificateholder or Holder:  The Person in whose name a Certificate is
registered in the Certificate Register, except that a Disqualified Organization
or non-U.S. Person shall not be a Holder of the Class R Certificate for any
purpose hereof.

Certificateholder Reviewed Defective Mortgage Loan:  As defined in Section 3.17
hereof.

Class:  Collectively, Certificates which have the same priority of payment and
bear the same class designation and the form of which is identical except for
variation in the Percentage Interest evidenced thereby.

Class A Certificate:  Any one of the Certificates with an “A” designated on the
face thereof substantially in the forms annexed hereto executed by the
Securities Administrator on behalf of the Trust and authenticated and delivered
by the Certificate Registrar.  The Class A-1, Certificates, Class A-2
Certificates, Class A-3 Certificates and Class A-4 Certificates each represent a
regular interest in the Upper Tier REMIC for purposes of the REMIC Provisions
and the right to receive Cap Carryover Amounts as set forth herein.  For federal
income tax purposes, (i) the Offered Certificates each represent a regular
interest in the Upper Tier REMIC for purposes of the REMIC Provisions and the
right to receive amounts from the Grantor Trust Subaccount as set forth herein
and (ii) the Class A-2 Certificates, Class A-3 Certificates and Class A-4
Certificates each represent the obligation to pay Cap Carryover Amounts.





-8-




--------------------------------------------------------------------------------







Class CE Certificate:  Any one of the Certificates with a “CE” designated on the
face thereof substantially in the forms annexed hereto executed by the
Securities Administrator on behalf of the Trust and authenticated and delivered
by the Certificate Registrar, each representing a regular interest in the Upper
Tier REMIC for purposes of the REMIC Provisions, the obligation to pay Cap
Carryover Amounts and the right to receive amounts from the Grantor Trust
Subaccount as set forth herein.

Class CE Distributable Amount:  With respect to any Distribution Date, the sum
of (i) the Uncertificated Accrued Interest with respect to the Class CE Upper
Tier Regular Interest less the amount (without duplication) of Cap Carryover
Amounts paid by the Class CE Certificates pursuant to Section 4.01 on such
Distribution Date, (ii) on each Distribution Date on or after the Certificate
Principal Balances of the Offered Certificates have been reduced to zero, up to
the sum of any remaining Overcollateralization Amounts and (iii) the amounts
distributable to the Class CE Certificate from the Grantor Trust Subaccount
pursuant to Section 3.06(e).

Class P Certificate:  Any one of the Certificates with a “P” designated on the
face thereof substantially in the forms annexed hereto executed by the
Securities Administrator on behalf of the Trust and authenticated and delivered
by the Certificate Registrar, each representing a regular interest in the Upper
Tier REMIC for purposes of the REMIC Provisions and the right to receive
Servicer Prepayment Charge Payment Amounts as set forth herein.

Class LR Interest:  The residual interest in the Lower Tier REMIC for purposes
of the REMIC Provisions.

Class P Account:  The account created or maintained by the Securities
Administrator pursuant to Section 3.06(f) hereof.

Class R Certificate:  The Class R Certificate executed by the Securities
Administrator on behalf of the Trust, and authenticated and delivered by the
Certificate Registrar, substantially in the form annexed hereto as Exhibit C-R
and evidencing the ownership of the Class LR Interest and the Class UR Interest.

Class UR Interest:  The residual interest in the Upper Tier REMIC for purposes
of the REMIC Provisions.

Closing Date:  March 30, 2010.

Code:  The Internal Revenue Code of 1986, as it may be amended from time to
time.

Collection Period:  With respect to (x) the initial Distribution Date, the two
calendar months preceding the month in which such Distribution Date occurs and
(y) any other Distribution Date, the calendar month preceding the month in which
such Distribution Date occurs.

Corporate Trust Office:  With respect to the Trustee, the office of the Trustee,
which office at the date of the execution of this Agreement is located at 60
Livingston Avenue, EP-MN-WS3D, St. Paul, Minnesota  55107, Attention:
 Structured Finance, AGF, Series 2010-1, or at such other address as the Trustee
may designate from time to time by notice to the





-9-




--------------------------------------------------------------------------------







Certificateholders, the Depositor, the Servicer, the Designated Successor
Servicer, the Custodian, the Securities Administrator and the Master Servicer.
 With respect to the Securities Administrator, the principal corporate trust
office of the Securities Administrator at which at any particular time its
corporate trust business with respect to this Agreement is conducted, which
office at the date of the execution of this Agreement is located at 9062 Old
Annapolis Road, Columbia, Maryland 21045-1951, Attention:  Client Manager – AGF
2010-1, and for certificate transfer purposes is located at Sixth Street and
Marquette Avenue, Minneapolis, Minnesota 55479, Attention:  Corporate Trust
Services – AGF 2010-1, or at such other address as the Securities Administrator
may designate from time to time by notice to the Certificateholders, the
Designated Successor Servicer, the Depositor, the Servicer, the Custodian, the
Trustee and the Master Servicer.

Corresponding Class or Classes:  The Class of interests in one REMIC created
under this Agreement that corresponds to the Class of interests in another REMIC
or to a Class of Certificates in the manner set out below:

Lower Tier Regular Interest

Upper Tier Regular Interest

Corresponding Class of Certificates

LT-A1

Class A-1 Interest

Class A-1 Certificates

LT-A2

Class A-2 Interest

Class A-2 Certificates

LT-A3

Class A-3 Interest

Class A-3 Certificates

LT-A4

Class A-4 Interest

Class A-4 Certificates

LT-P

Class P Interest

Class P Certificates

N/A

Class CE Interest

Class CE Certificates




Custodian:  Wells Fargo Bank, N.A., a national banking association, and
thereafter, the Custodian, if any, hereinafter appointed by the Trustee pursuant
to Section 8.16.  The Custodian may (but need not) be the Trustee (provided the
Trustee meets the requirement of Section 8.16) or any Person directly or
indirectly controlling or controlled by or under common control of the Trustee.

Customary Servicing Procedures:  The Servicer’s normal servicing practices,
which shall conform to the mortgage servicing practices of prudent mortgage
servicing institutions that service for their own account, or the account of
others, mortgage loans of the same type as the Mortgage Loans in the
jurisdictions in which the related Mortgaged Properties are located.  In the
event of any conflict between Customary Servicing Procedures and the Delegated
Authority Guidelines, the terms of the Delegated Authority Guidelines shall
govern and be applicable.

Cut-off Date: The close of business on January 31, 2010.

Cut-off Date Aggregate Principal Balance:  The aggregate of the Cut-off Date
Principal Balances of the Mortgage Loans.

Cut-off Date Principal Balance:  With respect to any Mortgage Loan, the Stated
Principal Balance thereof as of the Cut-off Date.





-10-




--------------------------------------------------------------------------------







DAG Party:  Means (i) for so long as American General or any Affiliate of
American General holds any of the Class R Certificates or Class CE Certificates,
the Depositor or (ii) if neither American General nor any Affiliate of American
General holds the Class R Certificates or Class CE Certificates, the Servicer.

Daily Servicer Report:  As defined in Section 4.08 hereof.  

Debt Service Reduction:  With respect to any Mortgage Loan, a reduction in the
scheduled Monthly Payment for such Mortgage Loan by a court of competent
jurisdiction in a proceeding under the Bankruptcy Code, except such a reduction
resulting from a Deficient Valuation.

Default: As defined in the Delegated Authority Guidelines.

Defective Mortgage Loan:  A Mortgage Loan repurchased or to be repurchased by a
Seller or, if applicable, American General pursuant to the Mortgage Loan
Purchase Agreement and Section 2.03 hereof.

Deferral: Any postponement of a Monthly Payment or any portion thereof pursuant
to a workout process to avoid foreclosure.

Deferred Principal Balance:  With respect to any Mortgage Loan modified under
the MHA Program on any date, so that a portion of the Stated Principal Balance
thereof is interest-bearing and amortizing, and the remainder is a
non-interest-bearing balloon payment Deferred to maturity or final payment on
such Mortgage Loan or to the sale of the related Mortgaged Property, the excess,
if any, of (i) the Stated Principal Balance of such Mortgage Loan after any
modification (e.g. Deferral of principal, capitalization of advances, etc.) made
on such date over (ii) the interest-bearing and amortizing portion of the Stated
Principal Balance of such Mortgage Loan following modification.

Deficient Valuation:  With respect to any Mortgage Loan, a valuation of the
related Mortgaged Property by a court of competent jurisdiction in an amount
less than the then outstanding Stated Principal Balance of the Mortgage Loan,
which valuation results from a proceeding initiated under the Bankruptcy Code
and which results in a reduction of the secured debt to such value.

Definitive Certificates:  As defined in Section 5.02(c)(iii) hereof.

Delegated Authority Guidelines: The set of servicing guidelines developed by the
Servicer governing certain of the Servicer’s collection efforts and loss
mitigation policies with respect to delinquent and defaulted Mortgage Loans
attached hereto as Exhibit N, as amended from time to time.  Upon any revision
to the Delegated Authority Guidelines, the Servicer shall promptly send a copy
of the revised guidelines to the Master Servicer, the Rating Agency and the
Designated Successor Servicer.  




Delinquent:  Any Mortgage Loan with respect to which the Monthly Payment due on
a Due Date is not made prior to the first succeeding Due Date for such Mortgage
Loan.  Unless





-11-




--------------------------------------------------------------------------------







otherwise specified, with respect to any date of determination, determinations
of delinquency shall be made as of the last day of the prior calendar month.  

Denomination:  The amount, if any, specified on the face of each Certificate
(other than the Class CE and Class R Certificates) of a Class representing the
principal portion of the Original Class Certificate Principal Balance of such
Class evidenced by such Certificate.

Depositor:  Sixth Street Funding LLC, a Delaware limited liability company, and
its successors and assigns.

Depository:  The initial depository shall be The Depository Trust Company, whose
nominee is Cede & Co., or any other organization registered as a “clearing
agency” pursuant to Section 17A of the Exchange Act.  The Depository shall
initially be the registered Holder of the Book-Entry Certificates.  The
Depository shall at all times be a “clearing corporation” as defined in
Section 8-102(a)(5) of the Uniform Commercial Code of the State of New York.

Depository Participant:  A broker, dealer, bank or other financial institution
or other person for whom from time to time a Depository effects book-entry
transfers and pledges of securities deposited with the Depository.

Designated Successor Servicer: Green Tree, its successors and assignees;
provided, that, if Green Tree becomes servicer hereunder or resigns pursuant to
Section 6.03 hereof, there shall no longer be a Designated Successor Servicer
hereunder and all references to “Designated Successor Servicer” or “designated
successor servicer” herein shall be of no further force and effect.

Designated Successor Servicer Fee: With respect to any Collection Period, the
fee payable to the Designated Successor Servicer equal to one-twelfth of the
product of the Designated Successor Servicer Fee Rate and the Pool Balance as of
the first day of such Collection Period.  The Designated Successor Servicer Fee
shall be payable from amounts collected by the Servicer in respect of interest
on the Mortgage Loans.    

Designated Successor Servicer Fee Rate: Means a rate per annum rate equal to (x)
so long as Green Tree is the Designated Successor Servicer hereunder, 0.02% or
(y) in the event Green Tree is no longer the Designated Successor Servicer
hereunder, 0.00%.

Disputed Mortgage Loan: As defined in Section 2.03(a) hereof.

Disqualified Organization:  Any of (i) a “disqualified organization” under
Section 860E of the Code, which as of the Closing Date is any of:  (A) the
United States, any state or political subdivision thereof, any foreign
government, any international organization, or any agency or instrumentality of
any of the foregoing, (B) any organization (other than a cooperative described
in Section 521 of the Code) which is exempt from the tax imposed by Chapter 1 of
the Code unless such organization is subject to the tax imposed by Section 511
of the Code or (C) any organization described in Section 1381(a)(2)(C) of the
Code, or (ii) any other Person so designated by the Securities Administrator
based upon an Opinion of Counsel provided by nationally recognized counsel to
the Securities Administrator that the holding of an ownership interest in the
Class R Certificate by such Person may cause the Trust Fund or any Person having





-12-




--------------------------------------------------------------------------------







an ownership interest in any Class of Certificates (other than such Person) to
incur liability for any federal tax imposed under the Code that would not
otherwise be imposed but for the transfer of an ownership interest in the Class
R Certificate to such Person.  A corporation shall not be treated as an
instrumentality of the United States or of any state or political subdivision
thereof if all of its activities are subject to tax and a majority of its board
of directors is not selected by a governmental unit.  The term “United States,”
“state” and “international organization” shall have the meanings set forth in
Section 7701 of the Code.

Distribution Account:  The account or accounts created and maintained by the
Securities Administrator pursuant to Section 3.06(c), which shall be entitled
“Distribution Account, Wells Fargo Bank, N.A., as Securities Administrator for
U.S. Bank National Association, as Trustee, in trust for registered Holders of
American General Mortgage Loan Trust 2010-1, American General Mortgage
Pass-Through Certificates, Series 2010-1,” and which must be an Eligible
Account.  The Grantor Trust Subaccount, Lower Tier Distribution Subaccount and
Upper Tier Distribution Subaccount shall be subaccounts of the Distribution
Account.  Funds in the Distribution Account shall be held in trust for the
Holders of the Certificates for the uses and purposes set forth in this
Agreement.

Distribution Date:  The 25th day of any calendar month, or if such 25th day is
not a Business Day, the Business Day immediately following such 25th day,
commencing in April 2010.

Distribution Date Statement:  As defined in Section 4.06(a) hereof.

Due Date:  With respect to each Mortgage Loan and any Distribution Date, the day
of the prior calendar month on which the Monthly Payment for such Mortgage Loan
was due, exclusive of any grace period.

Early Stage Default: As defined in the Delegated Authority Guidelines.

Early Stage Delinquency: As defined in the Delegated Authority Guidelines.

Eligible Account:  Any of (i) an account or accounts maintained with a federal
or state chartered depository institution or trust company the short-term
unsecured debt obligations of which (or, in the case of a depository institution
or trust company that is the principal subsidiary of a holding company, the
short-term unsecured debt obligations of such holding company) are rated “A–1”
by S&P and “P-1” by Moody’s at the time any amounts are held on deposit therein,
(ii) an account or accounts the deposits in which are fully insured by the FDIC,
or (iii) a trust account or accounts maintained with the trust department of a
federal or state chartered depository institution, national banking association
or trust company acting in its fiduciary capacity and the short-term unsecured
debt obligations of which (or, in the case of a depository institution or trust
company that is the principal subsidiary of a holding company, the short-term
unsecured debt obligations of such holding company) are rated “P-1” by Moody’s
at the time any amounts are held on deposit therein.  Eligible Accounts may bear
interest.  If an account ceases to be an Eligible Account as described above,
the account shall be moved within fifteen (15) Business Days to a depository
which does satisfy one of the clauses above.





-13-




--------------------------------------------------------------------------------







Eligible Investments:  Any one or more of the following obligations or
securities acquired at a purchase price of not greater than par, regardless of
whether issued or managed by the Servicer, the Depositor, the Designated
Successor Servicer, the Master Servicer, the Securities Administrator, the
Trustee or the Custodian or any of their respective Affiliates or for which an
Affiliate of the Depositor, the Servicer, the Designated Successor Servicer, the
Master Servicer, the Securities Administrator, the Trustee or the Custodian
serves as an advisor (or for which any such party may provide services or
receive compensation):

(i)

direct obligations of, or obligations fully guaranteed as to timely payment of
principal and interest by, the United States or any agency or instrumentality
thereof, provided such obligations are backed by the full faith and credit of
the United States;

(ii)

(A) demand and time deposits in, certificates of deposit of, bankers’
acceptances issued by or federal funds sold by any depository institution or
trust company (including the Trustee, the Securities Administrator or the Master
Servicer or any of their agents acting in their respective commercial
capacities) incorporated under the laws of the United States of America or any
state thereof and subject to supervision and examination by federal and/or state
authorities, so long as, at the time of such investment or contractual
commitment providing for such investment, such depository institution or trust
company has a short-term uninsured debt rating in one of the two highest
available rating categories of S&P and in the highest available rating category
of Moody’s and provided that each such investment has an original maturity of no
more than 365 days and (B) any other demand or time deposit or deposit which is
fully insured by the FDIC;

(iii)

repurchase obligations with a term not to exceed 30 days with respect to any
security described in clause (i) above and entered into with a depository
institution or trust company (acting as principal) rated “A” or higher by S&P
and “Aaa” or higher by Moody’s, provided, however, that collateral transferred
pursuant to such repurchase obligation must be of the type described in
clause (i) above and must (A) be valued daily at current market prices plus
accrued interest or (B) pursuant to such valuation, be equal, at all times, to
105% of the cash transferred by the Trustee, the Servicer, the Master Servicer
or the Securities Administrator, as the case may be, in exchange for such
collateral and (C) be delivered to the Trustee, the Servicer, the Master
Servicer or the Securities Administrator or, if the Trustee, the Servicer, the
Master Servicer or the Securities Administrator, as applicable, is supplying the
collateral, an agent for the Trustee, the Servicer, the Master Servicer or the
Securities Administrator, in such a manner as to accomplish perfection of a
security interest in the collateral by possession of certificated securities;

(iv)

securities bearing interest or sold at a discount that are issued by any
corporation incorporated under the laws of the United States of America or any
State thereof and that are rated by each Rating Agency in its highest long-term
unsecured rating categories at the time of such investment or contractual
commitment providing for such investment;





-14-




--------------------------------------------------------------------------------







(v)

commercial paper (including both non-interest-bearing discount obligations and
interest-bearing obligations payable on demand or on a specified date not more
than 30 days after the date of acquisition thereof) that is rated by each Rating
Agency in its highest short-term unsecured debt rating available at the time of
such investment; and

(vi)

units of money market funds registered under the Investment Company Act of 1940
(including funds managed or advised by the Trustee, the Securities
Administrator, the Master Servicer, the Custodian or affiliates thereof) that,
if rated by each Rating Agency, are rated in its highest rating category (if so
rated by such Rating Agency);

provided, that no instrument described hereunder shall evidence either the right
to receive (a) only interest with respect to the obligations underlying such
instrument or (b) both principal and interest payments derived from obligations
underlying such instrument and the interest and principal payments with respect
to such instrument provide a yield to maturity at par greater than 120% of the
yield to maturity at par of the underlying obligations.

ERISA:  The Employee Retirement Income Security Act of 1974, as amended.

Escrow Account:  The account or accounts created and maintained pursuant to
Section 3.07.

Escrow Payments:  The amounts constituting ground rents, taxes, assessments,
Primary Mortgage Insurance Policy premiums, fire and hazard insurance premiums,
flood insurance premiums, condominium charges and other payments as may be
required to be escrowed by the Mortgagor with the Mortgagee pursuant to the
terms of any Mortgage Note or Mortgage.

Estate in Real Property:  A fee simple estate in a parcel of real property.

Exchange Act:  The Securities Exchange Act of 1934, as amended.

Exchange Date: Means, with respect to any Offered Certificates, the 40th day
after the Closing Date.

FDIC:  Federal Deposit Insurance Corporation or any successor thereto.

FHFA:  The Federal Housing Finance Agency.

Final Appointment Date: As defined in Section 7.01 hereof.

Financing Person’s Designee: As defined in Section 3.19 hereof.

FIRREA:  The Financial Institutions Reform, Recovery, and Enforcement Act of
1989, as amended.





-15-




--------------------------------------------------------------------------------







Freddie Mac:  Federal Home Loan Mortgage Corporation, a corporate
instrumentality of the United States created and existing under Title III of the
Emergency Home Finance Act of 1970, as amended, or any successor thereto.

Grantor Trust:  That portion of the Trust exclusive of the Trust REMICs
consisting of (a) the right of the Offered Certificates to receive Cap Carryover
Amounts, (b) the obligation of the Class A-2 Certificates, Class A-3
Certificates, Class A-4 Certificates and Class CE Certificate to pay Cap
Carryover Amounts and (c) the Grantor Trust Subaccount.

Grantor Trust Subaccount:  A subaccount of the Distribution Account designated
by the Securities Administrator pursuant to Section 3.06(c) into which all
payments of Cap Carryover Amounts are deemed deposited.  The Grantor Trust
Subaccount shall not be an asset of any REMIC formed under this Agreement.
 Funds in the Grantor Trust Subaccount shall be held uninvested.

Green Tree: Green Tree Servicing LLC, a Delaware limited liability company, and
its successors and assigns.

HAFA: The Home Affordable Foreclosure Alternatives Program of November 2009, as
it may be amended from time to time.  

HAMP:  The Home Affordable Modification Program of May 2009, as it may be
amended from time to time.

Homes Act:  The Helping Families Save Their Homes Act of 2009, as it may be
amended from time to time.

Imminent Default: As defined in the Delegated Authority Guidelines.

Independent:  When used with respect to any specified Person, any such Person
who (i) is in fact independent of the Depositor, the Designated Successor
Servicer, the Servicer, the Custodian, the Trustee, the Master Servicer, the
Securities Administrator and their respective Affiliates, (ii) does not have any
direct financial interest in or any material indirect financial interest in the
Depositor, the Designated Successor Servicer, the Servicer, the Custodian, the
Trustee, the Master Servicer, the Securities Administrator or any Affiliate
thereof, and (iii) is not connected with the Depositor, the Servicer, the
Designated Successor Servicer, the Custodian, the Trustee, the Master Servicer,
the Securities Administrator or any Affiliate thereof as an officer, employee,
promoter, underwriter, trustee, partner, director or Person performing similar
functions; provided, however, that a Person shall not fail to be Independent of
the Depositor, the Servicer, the Designated Successor Servicer, the Custodian,
the Trustee, the Master Servicer, the Securities Administrator or any Affiliate
thereof merely because such Person is the beneficial owner of 1% or less of any
class of securities issued by the Depositor, the Servicer, the Designated
Successor Servicer, the Custodian, the Trustee, the Master Servicer, the
Securities Administrator or any Affiliate thereof, as the case may be.

Initial Overcollateralization Amount:  $285,755,669.08.





-16-




--------------------------------------------------------------------------------







Insurance Proceeds:  Proceeds of any title policy, hazard policy, Primary
Mortgage Insurance Policy or other insurance policy covering a Mortgage Loan, to
the extent such proceeds are not to be applied to the restoration of the related
Mortgaged Property, required to be deposited in an Escrow Account or released to
the Mortgagor in accordance with Customary Servicing Procedures, subject to the
terms and conditions of the related Mortgage Note and Mortgage.

Interest Accrual Period: With respect to any Distribution Date shall be the
calendar month preceding the month in which such Distribution Date occurs.

Interest Carry Forward Amount:  For any Class of Offered Certificates and any
Distribution Date, the sum of (a) the excess, if any, of the sum of the Accrued
Certificate Interest and any Interest Carry Forward Amount for such Class with
respect to the prior Distribution Date, over the amount in respect of interest
actually distributed on such Class on such prior Distribution Date and
(b) interest on such excess at the applicable Pass-Through Rate with respect to
the related Interest Accrual Period.

Interest Remittance Amount:  As to any Distribution Date, (A) the sum, without
duplication, of (i) the interest portion of Monthly Payments collected by the
Servicer during the related Collection Period, (ii) the portion of any payment
in connection with any Principal Prepayment (but excluding any Prepayment
Charge) allocable to interest with respect to the Mortgage Loans received by the
Servicer during the related Prepayment Period, (iii) the interest portion of REO
Proceeds and Net Liquidation Proceeds received by the Servicer during the
related Prepayment Period, (iv) any Reimbursement Amounts received with respect
to the Mortgage Loans during the related Prepayment Period, (v) the portion of
any Purchase Price received by the Master Servicer during the related Prepayment
Period allocable to interest and (vi) on the Distribution Date on which the
Mortgage Loans and related REO Property are purchased in accordance with Section
10.01 hereof, that portion of the Termination Price in respect of interest minus
(B) to the extent paid out of the amounts set forth in (A) above, the sum of the
Servicing Fee, the Administration Fee and the Designated Successor Servicer Fee
for the related Collection Period, any amounts which are reimbursable with
respect to Servicing Advances with respect to the Mortgage Loans, including,
without limitation, pursuant to Sections 3.07(d), 3.08(a) and 3.08(b), any
Unreimbursed Servicer Default Expenses or Master Servicing Transfer Costs paid
by the Trust and any other amounts reimbursable or payable to the Servicer, the
Depositor, the Master Servicer, the Custodian or the Securities Administrator
pursuant to this Agreement, including, without limitation, pursuant to Sections
3.01(a), 3.08, 3.18 and 9.01(c).  For the avoidance of doubt, the Interest
Reserve Distribution for any Distribution Date shall not be treated as Interest
Remittance Amount.

Interest Reserve Account: The account or accounts created and maintained by the
Securities Administrator pursuant to Section 3.06(g), which shall be titled
“Interest Reserve Account, Wells Fargo Bank, N.A., as Securities Administrator
for U.S. Bank National Association, as Trustee, in trust for registered Holders
of American General Mortgage Loan Trust 2010-1, American General Mortgage
Pass-Through Certificates, Series 2010-1,” and which must be an Eligible
Account.  Funds in the Interest Resreve Account shall be held in trust for the
Holders of the Certificates for the uses and purposes set forth in this
Agreement.





-17-




--------------------------------------------------------------------------------







Interest Reserve Amount: An amount equal to the product of (x) the aggregate
Original Class Certificate Principal Balance of the Class A Certificates and (y)
1.6%.

Interest Reserve Distribution:  As defined in Section 3.06(g) hereof.

Liquidated Mortgage Loan:  As to any Distribution Date, any Mortgage Loan in
respect of which the Servicer has determined, in accordance with Customary
Servicing Procedures, as of the end of the related Prepayment Period, that all
Liquidation Proceeds which it expects to recover with respect to the
liquidation, taking by power of eminent domain or condemnation or sale of the
Mortgage Loan or Mortgaged Property, as applicable, or disposition of the
related REO Property have been recovered.

Liquidation Proceeds:  The sum of all:  (i) Insurance Proceeds with respect to a
Mortgage Loan, (ii) condemnation proceeds received with respect to a Mortgage
Loan, to the extent not released to the Mortgagor in accordance with Customary
Servicing Procedures and (iii) other cash amounts received and retained in
connection with the liquidation, taking, sale or other disposition of such
Mortgage Loan or Mortgaged Property (including REO Property) pursuant to this
Agreement.

Loan-to-Value Ratio:  With respect to any Mortgage Loan as of the date of
origination, the ratio, expressed as a percentage, on such date of the
outstanding principal balance of the Mortgage Loan to the Appraised Value of the
related Mortgaged Property.

Losing Party: The losing party of any arbitration with respect to a Disputed
Mortgage Loan.

Lost Note Affidavit:  The lost note affidavit signed by a Seller which is in the
form of Exhibit G hereto.

Lower Tier Distribution Amount:  As defined in Section 4.02(d).

Lower Tier Distribution Subaccount:  The sub-account of the Distribution Account
designated by the Securities Administrator pursuant to Section 3.06(c).

Lower Tier Interests: The Lower Tier Regular Interests and the Class LR
Interest.

Lower Tier Principal Loss Allocation Amount:  With respect to any Distribution
Date, an amount equal to the product of (i) the aggregate Stated Principal
Balance of the Mortgage Loans and related REO Properties then outstanding and
(ii) 1 minus a fraction, the numerator of which is two times the aggregate of
the Uncertificated Balances of the Lower Tier Corresponding Marker Interests,
and the denominator of which is the aggregate of the Uncertificated Balances of
the Lower Tier Corresponding Marker Interests and the Class LT-ZZ Interest.

Lower Tier Regular Interests: A regular interest in the Lower Tier REMIC which
is held as an asset of the Upper Tier REMIC and is entitled to monthly
distributions as provided in Section 4.02 hereof.  Any of the Class LT-AA
Interest, the Lower Tier Corresponding Marker Interests, the Class LT-ZZ
Interest and the Class LT-P Interest are Lower Tier Regular Interests.





-18-




--------------------------------------------------------------------------------







Lower Tier REMIC:  As defined in the Preliminary Statement, the assets of which
consist of the Mortgage Loans, $100 deposited by the Depositor on the Closing
Date, such amounts as shall be held in the Lower Tier Distribution Subaccount,
the insurance policies, if any, relating to a Mortgage Loan and property which
secured a Mortgage Loan and which has been acquired by foreclosure or deed in
lieu of foreclosure.  The Lower Tier REMIC shall not include any Servicer
Prepayment Charge Payment Amounts or the Grantor Trust.

Lower Tier REMIC Interest Loss Allocation Amount:  With respect to any
Distribution Date, an amount equal to (a) the product of (i) the aggregate
Stated Principal Balance of the Mortgage Loans and related REO Properties then
outstanding and (ii) the Lower Tier REMIC Pass-Through Rate for the Class LT-AA
Interest minus the Marker Rate, divided by (b) 12.

Lower Tier REMIC Overcollateralized Amount:  With respect to any date of
determination, (i) 1% of the aggregate Uncertificated Balances of the Lower Tier
Regular Interests minus (ii) 1% of the aggregate of the Uncertificated Balances
of the Lower Tier Corresponding Marker Interests and 1% of the Class LT-P
Interest, in each case as of such date of determination.

Lower Tier REMIC Pass-Through Rate:  With respect to the Class LT-AA Interest,
the Lower Tier Corresponding Marker Interests and the Class LT-ZZ Interest, the
Net WAC Cap.  The Class LT-P Interest has no Lower Tier REMIC Pass-Through Rate.

Lowest Successor Rate: As defined in Section 7.01(b).

Majority Certificateholders:  The Holders of Certificates evidencing at least
51% of the Voting Rights.

Marker Rate:  With respect to the Class CE Upper Tier Regular Interest and any
Distribution Date, a per annum rate equal to two (2) times the weighted average
of the Lower Tier REMIC Pass-Through Rates for the Lower Tier Corresponding
Marker Interests and the Class LT-ZZ Interest, (i) with the rate on each such
Lower Tier Corresponding Marker Interest subject to a cap equal to the lesser of
(a) the Pass-Through Rate of its Corresponding Class of Certificates and (b) the
Net WAC Cap for the purpose of this calculation and (ii) with the rate on the
Class LT-ZZ Interest subject to a cap of zero for the purpose of this
calculation.

Master Servicer:  Wells Fargo Bank, N.A., a national banking association, its
successors and assigns and, if a successor master servicer is appointed
hereunder, such successor, as master servicer.

Master Servicer Custodial Account:  The account or accounts created and
maintained by the Master Servicer pursuant to Section 3.06(b), which shall be
entitled “Master Servicer Custodial Account, Wells Fargo Bank, N.A., as Master
Servicer, in trust for registered Holders of American General Mortgage Loan
Trust 2010-1, American General Mortgage Pass-Through Certificates, Series
2010-1,” and which must be an Eligible Account.  The Master Servicer Custodial
Account shall be deemed to be a sub-account of the Distribution Account.

Master Servicer Custodial Account Reinvestment Income:  For each Distribution
Date, all income and gain net of any losses realized since the preceding
Distribution Date (or since the





-19-




--------------------------------------------------------------------------------







Closing Date, in the case of the initial Distribution Date) from Eligible
Investments of funds in the Master Servicer Custodial Account.

Master Servicer’s Certificate:  The monthly report required by Section 4.07(b).

Master Servicing Officer:  Any officer of the Master Servicer involved in, or
responsible for, the administration and master servicing of the Mortgage Loans
whose name appears on a list of servicing officers furnished to the Securities
Administrator and the Trustee by the Master Servicer, as such list may from time
to time be amended.

Master Servicing Transfer Costs:  All reasonable costs and expenses (including
attorney’s fees) incurred by the Trustee or a successor master servicer in
connection with the transfer of master servicing or servicing from a predecessor
master servicer, including, without limitation, any reasonable costs or expenses
associated with the complete transfer of all master servicing data or servicing
data and the completion, correction or manipulation of such master servicing
data or servicing data as may reasonably be required by the Trustee or successor
master servicer to correct any errors or insufficiencies in the master servicing
data or servicing data or otherwise to enable the Trustee or a successor master
servicer to master service or service, as the case may be, the applicable
Mortgage Loans properly and effectively.

Master Servicer Event of Default:  Any one of the conditions or circumstances
enumerated in Section 7.01(c).

Maximum LT-ZZ Uncertificated Accrued Interest Deferral Amount:  With respect to
any Distribution Date, the excess of (a) accrued interest at the Lower Tier
REMIC Pass-Through Rate applicable to the Class LT-ZZ Interest for such
Distribution Date on a balance equal to the Uncertificated Balance of the Class
LT-ZZ Interest minus the Lower Tier REMIC Overcollateralized Amount, in each
case for such Distribution Date, over (b) Uncertificated Accrued Interest on the
Lower Tier Corresponding Marker Interests, with the rate on each such Lower Tier
Corresponding Marker Interest subject to a cap equal to the lesser of (a) the
Pass-Through Rate of the Corresponding Class of Certificates and (b) the Net WAC
Cap for the purpose of this calculation.

MERS: The Mortgage Electronic Registration Systems, Inc.

MERS Mortgage Loan:  Any MOM Mortgage Loan or any other Mortgage Loan as to
which MERS or its designee is (or is intended to be) the mortgagee of record and
as to which a MIN has been assigned.

MHA Program:  The federal Homeowner Affordability and Stability Plan, as it may
be amended from time to time.

MIN:  A MERS Mortgage Identification Number assigned to a Mortgage Loan
registered under MERS.

MOM Mortgage Loan:  A Mortgage Loan where the related Mortgage names MERS or its
designee as the original mortgagee thereof, as to which a MIN has been assigned,
and which Mortgage has not been assigned to any other person.





-20-




--------------------------------------------------------------------------------







Monthly Payment:  The scheduled monthly payment of principal and interest on a
Mortgage Loan due on any Due Date which, unless otherwise specified herein,
shall give effect to (i) any related Debt Service Reduction and any Deficient
Valuation that affects the amount of the monthly payment due on such Mortgage
Loan, (ii) any reduction in the amount of interest collectible from the related
Mortgagor pursuant to the Relief Act or similar state law, any future National
Defense Authorization Act or similar governmental programs and (iii) any
Servicer Modification that affects the monthly payment due on such Mortgage
Loan, including any modification resulting in a Deferred Principal Balance.

 Moody’s:  Moody’s Investors Service, Inc., and its successors, and if such
company shall for any reason no longer perform the functions of a securities
rating agency, “Moody’s” shall be deemed to refer to any other “nationally
recognized statistical rating organization” set forth on the most current list
of such organizations released by the Securities and Exchange Commission and
reasonably selected by the Servicer.

Mortgage:  The mortgage, deed of trust or other instrument creating a first lien
on, or first priority security interest in, a Mortgaged Property securing a
Mortgage Note.

Mortgage File:  The mortgage documents listed in Section 2.01 pertaining to a
particular Mortgage Loan.

Mortgage Interest Rate:  With respect to each Mortgage Loan, the annual rate at
which interest accrues on such Mortgage Loan from time to time in accordance
with the provisions of the related Mortgage Note (after giving effect to the
Relief Act and comparable state law, any future National Defense Authorization
Act and similar governmental programs and any modifications of such Mortgage
Loan, including, but not limited to, any Servicer Modification under the MHA
Program).  With respect to each Mortgage Loan that becomes an REO Property, as
of any date of determination, the annual rate determined in accordance with the
immediately preceding sentence as of the date such Mortgage Loan became an REO
Property.

Mortgage Loan:  Each mortgage loan identified in the Mortgage Loan Schedule
attached hereto as Exhibit D.

Mortgage Loan Purchase Agreement:  The Mortgage Loan Purchase Agreement, dated
January 31, 2010, among the Sellers, American General and the Depositor.

Mortgage Loan Schedule:  As of any date with respect to the Mortgage Loans, the
list of such Mortgage Loans included in the Trust Fund on such date attached
hereto as Exhibit D.  The Mortgage Loan Schedule shall set forth the following
information with respect to each Mortgage Loan:

(1)

the Mortgage Loan identifying number;

(2)

the state and zip code of the Mortgaged Property;

(3)

a code indicating whether the Mortgaged Property is a single family residence, a
2-4 family dwelling, a PUD, a townhouse or a unit in a condominium project;





-21-




--------------------------------------------------------------------------------







(4)

the occupancy status of the Mortgaged Property at origination;

(5)

the original months to maturity;

(6)

the date of origination;

(7)

the first payment date;

(8)

the stated maturity date;

(9)

the stated remaining months to maturity;

(10)

the original principal amount of the Mortgage Loan;

(11)

the Cut-off Date Principal Balance of each Mortgage Loan;

(12)

the Mortgage Interest Rate of the Mortgage Loan as of the Cut-off Date;

(13)

the current principal and interest payment of the Mortgage Loan as of the
Cut-off Date;

(14)

the contractual interest paid to date of the Mortgage Loan;

(15)

the Loan-to-Value Ratio at origination;

(16)

the loan-to-value ratio as of the Cut-off Date;

(17)

a code indicating the loan performance status of the Mortgage Loan as of the
Cut-off Date;

(18)

a code indicating whether the Mortgage Loan has a Prepayment Charge, the type of
Prepayment Charge and the term;

(19) the original mortgage interest rate of the Mortgage Loan; and

(20) a code indicating if the Mortgage Loan is a MERS Mortgage Loan or a MOM
Mortgage Loan and, if so, the MIN.

The Mortgage Loan Schedules shall set forth the following information, as of the
Cut-off Date, with respect to the Mortgage Loans in the aggregate:  (1) the
number of Mortgage Loans; (2) the Cut-off Date Principal Balance of the Mortgage
Loans; (3) the weighted average Mortgage Interest Rate of the Mortgage Loans;
and (4) the weighted average maturity of the Mortgage Loans.  The Mortgage Loan
Schedule may be amended from time to time in accordance with the provisions of
this Agreement.

Mortgage Note:  The original executed note or other evidence of indebtedness
evidencing the indebtedness of a Mortgagor under a Mortgage Loan, together with
all riders thereto and amendments thereof, as the same may be modified in
accordance with any Servicer Modification.





-22-




--------------------------------------------------------------------------------







Mortgage Pool:  The pool of Mortgage Loans, identified on Exhibit D from time to
time, and any REO Properties acquired in respect thereof.

Mortgaged Property:  The underlying property securing a Mortgage Loan, including
any REO Property, consisting of an Estate in Real Property improved by a
Residential Dwelling.

Mortgagor:  The obligor on a Mortgage Note.

Net Liquidation Proceeds:  With respect to any Liquidated Mortgage Loan, the
related Liquidation Proceeds received and retained in connection with the
liquidation, taking, sale or other disposition of such Mortgage Loan or
Mortgaged Property (including REO Property) pursuant to this Agreement net of
unreimbursed Servicing Advances and any other accrued and unpaid fees or other
compensation explicitly permitted to be netted from such Liquidation Proceeds
pursuant to this Agreement.  Net Liquidation Proceeds shall first be applied to
outstanding accrued interest and then to outstanding principal on the related
Mortgage Loan.

Net WAC Cap:  With respect to each Distribution Date, a per annum rate equal to
(i) the weighted average of the Mortgage Interest Rates for the Mortgage Loans
(weighted on the basis of the Stated Principal Balances of the Mortgage Loans as
of the first day of the related Collection Period) minus (ii) the sum of the
Servicing Fee Rate, the Designated Successor Servicer Fee and the Administration
Fee Rate for such Distribution Date.

NMWHFIT:  A “Non-Mortgage Widely Held Fixed Investment Trust” as that term is
defined in Treasury regulations § 1.671-5(b)(12) or successor provisions.

Non-Qualified Mortgage Repurchase Date: The meaning specified in Section 2.03.

Nonrecoverable Advance:  Any Servicing Advance previously made or proposed to be
made in respect of a Mortgage Loan or REO Property that, in the good faith
business judgment of the Servicer, will not or, in the case of a proposed
Servicing Advance, would not be ultimately recoverable from Liquidation Proceeds
on such Mortgage Loan or REO Property as provided herein.

Notice of Facility Termination: As defined in Section 3.19 hereof.

Notional Amount:  With respect to the Class CE Upper Tier Regular Interest and
the Class CE Certificates and any date of determination, a notional amount equal
to the then aggregate Uncertificated Balances of the Lower Tier Regular
Interests other than the Class LT-P Interest.

Offered Certificate Accrued Interest Deficit”: For any Distribution Date, the
aggregate amount of Accrued Certificate Interest on the Offered Certificates
that will remain unpaid on such Distribution Date after giving effect to the
distribution of the Interest Remittance Amount for such Distribution Date as
described in Section 4.01(a) hereof.

Offered Certificates:  The Class A-1 Certificates, Class A-2 Certificates, Class
A-3 Certificates and Class A-4 Certificates.





-23-




--------------------------------------------------------------------------------







Offering Circular:  Together, the base memorandum and supplemental memorandum
relating to the Offered Certificates, in each case dated March 29, 2010.

Officer’s Certificate:  A certificate signed by the Chairman of the Board, the
Vice Chairman of the Board, the President, a vice president (however
denominated), a managing director, a principal, the Treasurer, the Secretary, or
one of the assistant treasurers or assistant secretaries of the Master Servicer,
the Trustee, the Designated Successor Servicer, the Securities Administrator,
the Servicer, the Custodian or the Depositor, as applicable.

Opinion of Counsel:  A written opinion of counsel, who may, without limitation,
be a salaried counsel for the Depositor, the Servicer, the Sellers, the Trustee,
the Securities Administrator or the Master Servicer except that any opinion of
counsel relating to (a) the qualification of any Trust REMIC as a REMIC or
(b) compliance with the REMIC Provisions must be an opinion of Independent
counsel.

Original Class Certificate Principal Balance:  With respect to each Class of
Certificates, the Certificate Principal Balance thereof on the Closing Date, as
set forth opposite such Class in the Preliminary Statement, except with respect
to (i) the Class R Certificate, which has no Original Class Certificate
Principal Balance and (ii) the Class CE Certificate, which, solely for REMIC
purposes, has an Original Class Certificate Principal Balance equal to the
Initial Overcollateralization Amount.

Overcollateralization Amount:  As of any Distribution Date, the excess, if any,
of (x) the sum of the Pool Balance plus the aggregate Stated Principal Balance
of the REO Properties, in each case as of the last day of the related Collection
Period over (y) the aggregate Certificate Principal Balance of all Classes of
Offered Certificates (after taking into account all distributions of principal
on such Distribution Date and the allocation of Subsequent Recoveries on such
Distribution Date).

Ownership Interest:  As to any Certificate, any ownership interest in such
Certificate, including any interest in such Certificate as the Holder thereof
and any other interest therein, whether direct or indirect, legal or beneficial,
as owner.

Pass-Through Rate:  With respect to each Distribution Date and (i) the Class A-1
Certificates, 5.15% per annum, (ii) the Class A-2 Certificates, 5.65% per annum,
(iii) the Class A-3 Certificates, 5.65% per annum and (iv) the Class A-4
Certificates, 5.65% per annum.

Payable Trustee/DSS Expenses: For any Distribution Date, the lesser of (x) the
Administration Expenses owing to the Trustee and the Designated Successor
Servicer by the Issuing Entity in respect of the related Collection Period or
any prior Collection Period and (y) an amount equal to the excess (if any) of
(i) $100,000 over (ii) the amount of Administration Expenses paid by the Trust
to the Trustee or the Designated Successor Servicer during the calendar year in
which such Distribution Date occurs.

Paying Agent:  Any paying agent appointed pursuant to Section 5.05.

Percentage Interest:  With respect to any Certificate (other than the Class CE
Certificates, Class P Certificates and Class R Certificates), a fraction,
expressed as a percentage, obtained by





-24-




--------------------------------------------------------------------------------







dividing the Denomination of such Certificate on the Closing Date by the
Original Class Certificate Balance of the related Class. With respect to a
Certificate of the Class CE Certificates, the portion of such Class evidenced
thereby, expressed as a percentage, as stated on the face of such Certificate.
 The Percentage Interest of the Class R Certificate is 100%.  The Percentage
Interest of the Class P Certificate is 100%.

Permitted Transferee:  Any transferee of the Class R Certificate other than a
Disqualified Organization, a non-U.S. Person (other than as provided in Section
5.02(e)(v)) or a U.S. Person with respect to whom income on the Class R
Certificate is attributable to a foreign permanent establishment or fixed base,
within the meaning of an applicable income tax treaty, of such Person or any
other U.S. Person.

Person:  Any individual, corporation, partnership, joint venture, association,
joint stock company, trust, limited liability company, unincorporated
organization or government or any agency or political subdivision thereof.

Plans:  As defined in Section 5.02(d) hereof.

Pool Balance:  As of any date of determination, the aggregate Stated Principal
Balance of the Mortgage Loans.

Prepayment Charge:  With respect to any Prepayment Period, any prepayment
premium, fee or charge payable by a Mortgagor in connection with any principal
prepayment pursuant to the terms of the related Mortgage Note.

Prepayment Interest Shortfall:  With respect to any Distribution Date, for each
Mortgage Loan that was the subject of a Principal Prepayment during the related
Prepayment Period, an amount equal to difference between (x) 30 days’ interest
at the applicable Mortgage Interest Rate on the amount of the Principal
Prepayment on such Mortgage Loan minus (y) the amount of interest actually paid
by the related Mortgagor on the amount of such Principal Prepayment in respect
of the interest period for such Mortgage Loan in which such Principal Prepayment
occurred.

Prepayment Period:  With respect to (x) the first Distribution Date, the two
calendar months preceding the month in which such Distribution Date occurs and
(y) any other Distribution Date, the calendar month preceding the month in which
such Distribution Date occurs.

Primary Mortgage Insurance Policy:  Each policy of primary mortgage guaranty
insurance or any replacement policy therefor with respect to any Mortgage Loan,
in each case issued by an insurer acceptable to Fannie Mae or Freddie Mac.

Principal Prepayment:  Any payment of principal made by the Mortgagor on a
Mortgage Loan which is received in advance of its scheduled Due Date and which
is not accompanied by an amount of interest representing the full amount of
interest due on any Due Date in any month or months subsequent to the month of
prepayment.





-25-




--------------------------------------------------------------------------------







Principal Remittance Amount:  As to any Distribution Date, (A) the sum, without
duplication, of: (i) the principal portion of Monthly Payments collected by the
Servicer during the related Collection Period, (ii) all Principal Prepayments
received by the Servicer during the related Prepayment Period, (iii) the portion
of Net Liquidation Proceeds and REO Proceeds allocable to principal actually
collected by the Servicer during the related Prepayment Period, (iv) the portion
of any Purchase Price allocable to principal received by the Master Servicer
with respect to the related Prepayment Period, (v) any Subsequent Recoveries
received by the Servicer during the related Prepayment Period, (vi) any other
amounts received by the Servicer during the related Prepayment Period that are
payable to the Trust, as owner of a Mortgage Loan, paid in connection with a
loan modification program or foreclosure alternatives, including the MHA
Program, HAFA and HAMP and (vii) on the Distribution Date on which the Mortgage
Loans and related REO Property are purchased in accordance with Section 10.01
hereof, that portion of the Termination Price in respect of principal minus (B)
to the extent paid out of the amounts set forth in (A) above, the sum of any
amounts which are reimbursable with respect to Servicing Advances with respect
to the Mortgage Loans, including, without limitation, pursuant to Sections
3.07(d), 3.08(a) and 3.08(b), any Unreimbursed Servicer Default Expenses or
Master Servicing Transfer Costs paid by the Trust and any other amounts
reimbursable or payable to the Servicer, the Depositor, the Master Servicer, the
Custodian or the Securities Administrator pursuant to this Agreement, including,
without limitation, pursuant to Sections 3.01(a), 3.08, 3.18 and 9.01(c).

Purchase Price:  With respect to any Mortgage Loan or REO Property to be
purchased pursuant to Section 2.03, an amount equal to the sum of (i) 100% of
the Stated Principal Balance thereof as of the date of purchase, (ii) accrued
and unpaid interest on such Stated Principal Balance at the applicable Mortgage
Interest Rate in effect from time to time through the end of the calendar month
in which the purchase is effected, (iii) any unreimbursed Servicing Advances
allocable to such Mortgage Loan or REO Property and any unpaid Servicing Fees,
Administration Fees and Designated Successor Servicer Fees allocable to any such
Mortgage Loan (in each case calculated by applying a percentage equal to the
portion of the aggregate interest collections for all Mortgage Loans generated
by such Mortgage Loan with respect to the immediately preceding Collection
Period to such unpaid Servicing Fees, Administration Fees and Designated
Successor Servicer Fees), and (iv)  all costs and expenses, including reasonable
attorneys fees, incurred by the Trustee to effect the repurchase.

QIB:  A “qualified institutional buyer” as defined in Rule 144A under the 1933
Act.

Qualified Appraiser:  An appraiser of a Mortgaged Property duly appointed by the
originator of the related Mortgage Loan, who had no interest, direct or
indirect, in such Mortgaged Property or in any loan made on the security
thereof, whose compensation is not affected by the approval or disapproval of
the related Mortgage Loan and who satisfied the requirements of Title XI of
FIRREA.

Qualifying Successor: Any potential successor servicer (x) who is (i) an
established housing and home finance institution, bank or other mortgage loan or
equity loan servicer having a net worth of not less than $10,000,000 and (ii)
capable of assuming all of the responsibilities, duties and obligations of the
Servicer hereunder and (y) the appointment of which (as servicer hereunder)
satisfies the Rating Agency Condition.





-26-




--------------------------------------------------------------------------------







Rating Agency:  Moody’s and any other nationally recognized rating agency rating
the Offered Certificates at the request of the Depositor; provided, that, if a
Rating Agency ceases to rate the Offered Certificates, such Rating Agency will
be deemed to no longer constitute a Rating Agency for all purposes with respect
to the Certificates.

Rating Agency Condition: A condition that shall be satisfied with respect to any
action, if each Rating Agency then rating any Class of Offered Certificates
shall have notified the Trustee in writing that such action will not result in a
reduction or withdrawal of its then current ratings of the Offered Certificates.

Realized Loss:  With respect to any Liquidated Mortgage Loan, the amount by
which the unpaid Stated Principal Balance exceeds the amount of Net Liquidation
Proceeds applied to the Stated Principal Balance.  With respect to any Mortgage
Loan, the amount of any Deficient Valuation, the amount of any reduction in the
Stated Principal Balance thereof (but not a Deferral including, but not limited
to, any Deferrals effected in accordance with HAMP) resulting from a Servicer
Modification or, with respect to any Mortgage Loan that has become the subject
of a Debt Service Reduction, the effective reduction of the outstanding
principal balance thereof, if any, realized in connection with the receipt of
any such reduced Monthly Payment.  

Record Date:  With respect to all of the Certificates, the last Business Day of
the month immediately preceding the month in which the related Distribution Date
occurs.

Regular Interest:  Any of the Lower Tier Regular Interests and the Upper Tier
Regular Interests.

Regulation S: Regulation S under the 1933 Act.

Reimbursement Amount:  As defined in Section 2.03.

Related Documents:  With respect to any Mortgage Loan, the related Mortgage
Notes, Mortgage Notes and Assignments of Mortgage and other related documents.

Relief Act:  The Servicemembers Civil Relief Act of 2004 and the John Warner
National Defense Authorization Act of 2007, in each case as may be amended from
time to time.

REMIC:  A “real estate mortgage investment conduit” within the meaning of
Section 860D of the Code.

REMIC Certificate Maturity Date:  The “latest possible maturity date” of the
Certificates (other than the Residual Certificate) as that term is defined in
Section 9.01(k).

REMIC Pass-Through Rate:  With respect to each Distribution Date and the Lower
Tier Regular Interests, the Lower Tier REMIC Pass-Through Rate.  With respect to
each Distribution Date and the Upper Tier Regular Interests (other than the
Class CE Upper Tier Regular Interest), the Upper Tier REMIC Pass-Through Rate.





-27-




--------------------------------------------------------------------------------







With respect to the Class CE Upper Tier Regular Interest and any Distribution
Date, a per annum rate equal to the percentage equivalent of a fraction, the
numerator of which is the sum of the amounts calculated pursuant to clauses (A)
through (C) below, and the denominator of which is the aggregate Uncertificated
Balances of the Class LT-AA Interest, the Lower Tier Corresponding Marker
Interests, and the Class LT-ZZ Interest.  For purposes of calculating the REMIC
Pass-Through Rate for the Class CE Upper Tier Regular Interest, the numerator is
equal to the sum of the following components:

(A)

the Lower Tier REMIC Pass-Through Rate for the Class LT-AA Interest minus the
Marker Rate, applied to an amount equal to the Uncertificated Balance of the
Class LT-AA Interest;

(B)

the Lower Tier REMIC Pass-Through Rate for each Lower Tier Corresponding Marker
Interest, in each case minus the Marker Rate, applied in each case to an amount
equal to the respective Uncertificated Balance of each such Lower Tier
Corresponding Marker Interest; and

(C)

the Lower Tier REMIC Pass-Through Rate for the Class LT-ZZ Interest minus the
Marker Rate, applied to an amount equal to the Uncertificated Balance of the
Class LT-ZZ Interest.

With respect to the Class CE Certificates and any Distribution Date, the Class
CE Certificates shall be entitled to 100% of the amounts distributable to the
Class CE Upper Tier Regular Interest.

REMIC Provisions:  Provisions of the United States federal income tax law
relating to real estate mortgage investment conduits which appear at
Section 860A through 860G of Subchapter M of Chapter 1 of the Code, and related
provisions, and regulations and rulings promulgated thereunder, as the foregoing
may be in effect from time to time.

Remittance Report:  A report prepared by the Servicer and delivered to the
Master Servicer pursuant to Section 4.07(a), containing the information attached
hereto as Exhibit L.

REO Disposition:  The sale or other disposition of an REO Property on behalf of
the Trust.

REO Proceeds:  Proceeds, net of any unreimbursed Servicing Advances in respect
of the related Mortgage Loan or REO Property, received in respect of any REO
Property (including, without limitation, proceeds from the rental of the related
Mortgaged Property), which are received prior to the REO Disposition.  REO
Proceeds shall first be applied to outstanding accrued interest and then to
outstanding principal on the related Mortgage Loan.

REO Property:  A Mortgaged Property acquired by the Servicer on behalf of the
Trust through foreclosure or deed-in-lieu of foreclosure, as described in
Section 3.11.

Reporting Year: With respect to a report due (i) in calendar year 2011, the
period beginning on (and including) the Cut-off Date through (and including)
September 30, 2010 and





-28-




--------------------------------------------------------------------------------







(ii) in any subsequent calendar year, the period beginning on (and including)
October 1st through (and including) September 30th of the following calendar
year.

Repurchase Date: As defined in Section 2.03 hereof.

Request for Release:  A release signed by a Servicing Officer, in the form of
Exhibit E attached hereto.

Requesting Certificateholders: As defined in Section 3.17 hereof.

Residential Dwelling: Any one of the following: (i) a detached one-family
dwelling, (ii) a detached two- to four-family dwelling, (iii) a one-family
dwelling unit in a Fannie Mae eligible condominium project, (iv) a manufactured
home, (v) a townhouse, (vi) a modular home or (vii) a detached one-family
dwelling in a planned unit development, none of which is a co-operative or
mobile home.

Residual Certificate:  The Class R Certificate.

Responsible Officer:  When used with respect to the Trustee or the Securities
Administrator, any officer within the corporate trust department of the Trustee
or the Securities Administrator, as applicable, including any Senior Vice
President, any Vice President, any Assistant Vice President, any Assistant
Secretary, any Trust Officer or Assistant Trust Officer, or any other officer of
the Trustee or the Securities Administrator, as applicable, customarily
performing functions similar to those performed by any of the above designated
officers and having direct responsibility for the administration of this
Agreement.

Reviewable Mortgage Loan: As defined in Section 3.17 hereof.

S&P:  Standard & Poor’s, a division of The McGraw-Hill Companies, Inc., and its
successors, and if such company shall for any reason no longer perform the
functions of a securities rating agency, “S&P” shall be deemed to refer to any
other “nationally recognized statistical rating organization” as set forth on
the most current list of such organizations released by the Securities and
Exchange Commission.

Securities Administrator:  Wells Fargo Bank, N.A., its successors and assigns
and, if a successor securities administrator is appointed hereunder, such
successor, as securities administrator.

Securities Administrator Distribution Account Reinvestment Income:  For each
Distribution Date, all income and gain net of any losses realized since the
preceding Distribution Date (or the Closing Date, in the case of the initial
Distribution Date) from Eligible Investments of funds in the Distribution
Account.

Sellers:  MorEquity, Inc., a Nevada corporation, American General Home Equity,
Inc., a Delaware corporation, and American General Financial Services of
Arkansas, Inc., a Delaware corporation, and their respective successors and
assigns, in each of their capacities as a Seller under the Mortgage Loan
Purchase Agreement.





-29-




--------------------------------------------------------------------------------







Senior Certificates:  The Class A-1 Certificates.

Servicer:  MorEquity, Inc., a Nevada corporation, and its successors and
assigns, and, if a successor servicer is appointed hereunder, such successor, as
servicer.

Servicer Custodial Account:  The account created and maintained by the Servicer
pursuant to Section 3.06(a).

Servicer Custodial Account Reinvestment Income:  For each Servicer Remittance
Date, all income and gain net of any losses realized since the preceding
Servicer Remittance Date (or since the Closing Date, in the case of the initial
Servicer Remittance Date) from Eligible Investments of funds in the Servicer
Custodial Account.

Servicer Default Expenses: As defined in Section 3.01(a).

Servicer Event of Default:  Any one of the conditions or circumstances
enumerated in Section 7.01(a).

Servicer Modification:  A modification to the terms of a Mortgage Loan, made in
accordance with the terms of the Delegated Authority Guidelines.

Servicer Prepayment Charge Payment Amount:  The amount payable by the Servicer
in respect of any waived Prepayment Charges pursuant to Section 3.01(h), which
amount shall be equal to the difference between the amount of Prepayment Charge
due from a Mortgagor before any waiver and the actual amount of the Prepayment
Charge that was due by the Mortgagor after such waiver which amounts shall not
be part of any Trust REMIC.

Servicer Remittance Date:  The 19th day of each month beginning in April 2010
(or, if such day is not a Business Day, the immediately preceding Business Day).

Servicing Advances:  All customary, reasonable and necessary out-of-pocket costs
and expenses incurred in the performance by the Servicer of its servicing
obligations, including, but not limited to, the cost of (a) the preservation,
restoration, inspection and protection of the Mortgaged Properties, (b) any
enforcement or judicial proceedings, including foreclosures (and the attendant
cost of recording any Assignments), (c) the management and liquidation of the
Mortgaged Property if the Mortgaged Property is acquired in satisfaction of the
related Mortgage, (d) expenses of sales of Bulk Loans effected pursuant to the
Delegated Authority Guidelines and (e) payments made by the Servicer or any
subservicer with respect to a Mortgaged Property pursuant to Section  3.07;
provided, that, any such unreimbursed costs and expenses that were incurred by
the Servicer with respect to the Mortgaged Loans prior to the Cut-off Date shall
be deemed to be Servicing Advances and reimbursed in the manner described
herein.

Servicing Auction: As defined in Section 7.01(b)(ii) hereof.

Servicing Fee:  With respect to any Collection Period, the fee payable to the
Servicer equal to one-twelfth of the product of the Servicing Fee Rate and the
Pool Balance as of the first





-30-




--------------------------------------------------------------------------------







day of such Collection Period.  The Servicing Fee shall be payable from amounts
collected by the Servicer in respect of interest on the Mortgage Loans.

Servicing Fee Rate: Means a rate per annum rate equal to (x) so long as Green
Tree is the Designated Successor Servicer hereunder, 0.48% or (y) otherwise,
0.50%; provided, that  if a Servicing Auction occurs hereunder, the Servicing
Fee Rate shall be the Lowest Successor Rate determined pursuant to such
Servicing Auction.

Servicing Officer:  Any officer of the Servicer whose name appears on a list of
servicing officers furnished to the Trustee, the Master Servicer, the Seller,
the Securities Administrator, the Depositor and the Custodian by the Servicer,
as such list may be amended from time to time.

Servicing Transfer Costs:  With respect to any Distribution Date and without
duplication, (y) in connection with any transfer of servicing from the Servicer
to any successor servicer, all reasonable costs and expenses incurred by the
Master Servicer or the successor servicer including, without limitation, any
reasonable costs or expenses associated with the documentation of the assumption
of servicing by the successor servicer, the complete transfer of all servicing
data and the completion, correction or manipulation of such servicing data as
may be required by the successor servicer or the Master Servicer to correct any
errors or insufficiencies in the servicing data or otherwise to enable the
successor servicer to service or the Master Servicer to master service the
Mortgage Loans properly and effectively and (z) any reasonable costs incurred by
the Master Servicer in connection with any Servicing Auction or any merger,
asset sale or bankruptcy of the Servicer, in each case during the related
Collection Period.

Startup Day:  As defined in Section 9.01(b) hereof.

Stated Principal Balance:  As to any date of determination and any Mortgage
Loan, the unpaid principal balance of such Mortgage Loan at the most recent Due
Date (before any adjustment to the amortization schedule due to any moratorium
or similar waiver or grace period), after giving effect to (i) any previous
partial Principal Prepayments and Liquidation Proceeds received, (ii) the
payment of principal received on such Due Date, (iii) any principal reduction
resulting from a Deficient Valuation, (iv) the principal portion of Realized
Losses as a result of Servicer Modifications on such Mortgage Loan incurred
prior to such Due Date and (v) any principal increase as a result of a
capitalization of interest in connection with a Servicer Modification.  For
purposes of this definition, a Liquidated Mortgage Loan shall be deemed to have
a Stated Principal Balance equal to the Stated Principal Balance of the related
Mortgage Loan as of the final recovery of related Liquidation Proceeds and a
Stated Principal Balance of zero thereafter.  The Stated Principal Balance of
any REO Property on any date shall be deemed to equal the Stated Principal
Balance of the related Mortgage Loan immediately prior to such Mortgage Loan
becoming REO Property, minus any REO Proceeds allocable to principal received
with respect thereto on or prior to such day.

Subordinated Certificates:  The Class A-2 Certificates, Class A-3 Certificates,
Class A-4 Certificates and Class CE Certificates.





-31-




--------------------------------------------------------------------------------







Subsequent Recovery: Any amount (net of reimbursable expenses) received on a
Mortgage Loan subsequent to such Mortgage Loan being determined to be a
Liquidated Mortgage Loan that resulted in a Realized Loss in any prior month.

Tax Matters Person:  The tax matters person appointed pursuant to
Section 9.01(e) hereof.

Tax Returns:  The United States federal income tax returns on Internal Revenue
Service Form 1066, U.S. Real Estate Mortgage Investment Conduit Income Tax
Return, including Schedule Q thereto, Quarterly Notice to Residual Interest
Holders of the REMIC Taxable Income or Net Loss Allocation, or any successor
forms, to be filed on behalf of the Trust for each REMIC created pursuant to
this Agreement under the REMIC Provisions, together with any and all other
information reports or returns that may be required to be furnished to the
Certificateholders or filed with the Internal Revenue Service or any other
governmental taxing authority under any applicable provisions of federal, state
or local tax laws.

Terminating Party: As defined in Section 10.01(a) hereof.

Termination Price:  As defined in Section 10.01(a) hereof.

Transferred Assets:  As defined in Section 2.01 hereof.

Trust:  American General Mortgage Loan Trust 2010-1, the trust created
hereunder.

Trust Fund:  The segregated pool of assets subject hereto, constituting the
primary trust created hereby and to be administered hereunder, with respect to a
portion of which a REMIC election is to be made, such entire Trust Fund
consisting of:  (i) such Mortgage Loans as from time to time are subject to this
Agreement, together with all payments or collections thereon due after the
Cut-off Date, together with any proceeds thereof, (ii) any REO Property,
together with all collections thereon and proceeds thereof, (iii) the Trustee’s
rights with respect to the Mortgage Loans under all insurance policies required
to be maintained pursuant to this Agreement and any proceeds thereof, (iv) the
Depositor’s rights under the Mortgage Loan Purchase Agreement (including any
security interest created thereby) and (v) the Servicer Custodial Account, the
Master Servicer Custodial Account, the Distribution Account, the Class P
Account, the Grantor Trust Subaccount, the Lower Tier Distribution Subaccount
and the Upper Tier Distribution Subaccount and such assets that are deposited
therein from time to time and any investments thereof, together with any and all
income, proceeds and payments with respect thereto.

Trust REMIC:  Either of the Lower Tier REMIC or the Upper Tier REMIC.

Trustee:  U.S. Bank National Association, a national banking association, and
its successors and assigns and, if a successor trustee is appointed as herein
provided, such successor, as trustee.

Uncertificated Accrued Interest: With respect to each Regular Interest (other
than the Class CE Upper Tier Regular Interest) and each Distribution Date, an
amount equal to one month’s interest at the related REMIC Pass-Through Rate on
the Uncertificated Balance of such





-32-




--------------------------------------------------------------------------------







Regular Interest.  With respect to the Class CE Upper Tier Regular Interest on
each Distribution Date, an amount equal to one month’s interest at its REMIC
Pass-Through Rate on its Notional Amount.

Uncertificated Balance:  The amount of any Regular Interest outstanding as of
any date of determination.  As of the Closing Date, the Uncertificated Balance
of each Regular Interest shall equal the amount set forth in the Preliminary
Statement hereto as its initial Uncertificated Balance.  On each Distribution
Date, the Uncertificated Balance of each such Regular Interest shall be reduced
by all distributions of principal made on such Regular Interest on such
Distribution Date pursuant to Section 4.02 and, if and to the extent necessary
and appropriate, shall be further reduced on such Distribution Date by Realized
Losses as provided in Section 4.02.  If and to the extent necessary and
appropriate, the Uncertificated Balance of each Regular Interest shall be
increased on such Distribution Date by Subsequent Recoveries as provided in
Section 4.02.  The Uncertificated Balance of the Class LT-ZZ Interest shall be
increased by interest deferrals as provided in Section 4.02.  The Uncertificated
Balance of the Class CE Upper Tier Regular Interest shall at all times equal the
Overcollateralization Amount.  The Uncertificated Balance of each Regular
Interest shall never be less than zero.

United States Person or U.S. Person:  (i) A citizen or resident of the United
States, (ii) a corporation, partnership or other entity treated as a corporation
or partnership for United States federal income tax purposes organized in or
under the laws of the United States or any state thereof or the District of
Columbia (unless, in the case of a partnership, Treasury regulations provide
otherwise), (iii) an estate the income of which is includible in gross income
for United States tax purposes, regardless of its source, or (iv) a trust if a
court within the United States is able to exercise primary supervision over the
administration of the trust and one or more United States persons have authority
to control all substantial decisions of the trust (or to the extent provided in
applicable Treasury regulations, certain trusts in existence on August 20, 1996
that are eligible and elect to be treated as United States Persons).
 Notwithstanding the preceding sentence, for purposes of the definition of a
“Permitted Transferee,” a U.S. Person shall not include any person whose income
is attributable to a foreign permanent establishment or fixed base, within the
meaning of an applicable income tax treaty, of such Person or any other U.S.
Person.

Unreimbursed Servicer Default Expenses: As defined in Section 3.01(a).

Upper Tier Distribution Subaccount:  The sub-account of the Distribution Account
designated by the Securities Administrator pursuant to Section 3.06(c).

Upper Tier Interests:  The Upper Tier Regular Interests and the Class UR
Interest.

Upper Tier Regular Interest: Any of the regular interests in the Upper Tier
REMIC listed in the Preliminary Statement, the ownership of which is represented
by the Certificates.  Any of the Class A-1 Interest, the Class A-2 Interest, the
Class A-3 Interest, the Class CE Interest and the Class P Interest are Upper
Tier Regular Interests.





-33-




--------------------------------------------------------------------------------







Upper Tier REMIC:  As defined in the Preliminary Statement, the assets of which
consist of the Lower Tier Regular Interests and such amounts as shall be deemed
held in the Upper Tier Distribution Subaccount.

Upper Tier REMIC Pass-Through Rate:  As set forth in the Preliminary Statement.
 

Voting Rights:  The portion of the voting rights of all of the Certificates
which is allocated to any Certificate or group of Certificates.  As of any date
of determination, (a) 97% of all Voting Rights shall be allocated to the Holders
of the Offered Certificates in proportion to the Certificate Principal Balances
of their respective Certificates, (b) 1% of all Voting Rights shall be allocated
to the Holder of the Class R Certificate, (c) 1% of all Voting Rights shall be
allocated to the Holders of the Class CE Certificates and (d) 1% of all Voting
Rights shall be allocated to the Holders of the Class P Certificates.  

WHFIT:  A “Widely Held Fixed Investment Trust” as that term is defined in
Treasury regulations § 1.671-5(b)(22) or successor provisions.

WHFIT Regulations:  Treasury regulations § 1.671-5, as amended.

Winning Party: The winning party of any arbitration with respect to a Disputed
Mortgage Loan.  

Written Order to Authenticate:  A written order by which the Depositor directs
the Securities Administrator to execute, authenticate and deliver the
Certificates.

Section 1.02.

Accounting.

Unless otherwise specified herein, for the purpose of any definition or
calculation, whenever amounts are required to be netted, subtracted or added or
any distributions are taken into account such definition or calculation and any
related definitions or calculations shall be determined without duplication of
such functions.

ARTICLE II

CONVEYANCE OF MORTGAGE LOANS;
ORIGINAL ISSUANCE OF CERTIFICATES

Section 2.01.

Conveyance of Mortgage Loans.

The Depositor, concurrently with the execution and delivery hereof, does hereby
transfer, assign, set over and otherwise convey to the Trustee, on behalf of the
Trust, without recourse, for the benefit of the Certificateholders, all the
right, title and interest of the Depositor, including any security interest
therein for the benefit of the Depositor, in and to (1) each Mortgage Loan
identified on the Mortgage Loan Schedule, including the related Cut-off Date
Principal Balance, and all collections in respect of interest and principal due
thereon after the Cut-off Date; (2) its interest in any insurance policies in
respect of the Mortgage Loans; (3) the rights of the Depositor under the
Mortgage Loan Purchase Agreement; (4) $100 (which amount has been delivered by
the Depositor to the Securities Administrator to be held in the Class P Account
until





-34-




--------------------------------------------------------------------------------







distributed to the Holders of the Class P Certificates pursuant to Section
4.02(i)); (5) all other assets included or to be included in the Trust Fund; and
(6) all proceeds of any of the foregoing (collectively, the “Transferred
Assets”).

On or prior to the Closing Date, the Depositor shall deliver, or cause to be
delivered, to the Custodian on behalf of the Trustee the following documents or
instruments with respect to each Mortgage Loan (a “Mortgage File”):

(i)

(A) the original Mortgage Note bearing an unbroken chain of endorsements or
allonges from origination to the last named endorsee and including any riders or
addenda to the Mortgage Note, endorsed to blank and signed (a facsimile or
electronic signature shall be acceptable) in the name of the last named endorsee
by an authorized officer and a power of attorney (a certified true and correct
copy shall be acceptable), if applicable, or (B) with respect to any lost
Mortgage Note, a Lost Note Affidavit from the related Seller, with a copy of the
related lost Mortgage Note;

(ii)

for each Mortgage Loan that is not a MERS Mortgage Loan, the original Mortgage
or a county certified copy thereof, with evidence of recording thereon (it being
understood that electronic recording is acceptable), or a certified copy if the
original Mortgage has not yet been returned from the recording office along with
evidence that the Mortgage has been sent for recording, and in the case of each
MERS Mortgage Loan, the original Mortgage or a county certified copy thereof,
with evidence of recording thereon, or a certified copy if the original Mortgage
has not yet been returned from the recording office along with evidence that the
Mortgage has been sent for recording, noting the presence of the MIN of the
related Mortgage Loan and either language indicating that the Mortgage Loan is a
MOM Mortgage Loan if the mortgage loan is a MOM Mortgage Loan or if the Mortgage
Loan was not a MOM Mortgage Loan at origination, the original Mortgage or a
county certified copy thereof and the Assignment thereof to MERS, with evidence
of recording indicated thereon (it being understood that electronic recording is
acceptable), or a certified copy if the original Mortgage has not yet been
returned from the recording office along with evidence that the Mortgage has
been sent for recording;

(iii)

except with respect to each MERS Mortgage Loan, an original Assignment in blank,
in form and substance acceptable for recording;

(iv)

for each Mortgage Loan that was not a MERS Mortgage Loan at its origination, the
originals of any intervening recorded Assignments or copies thereof, showing an
unbroken chain of assignment from origination to the last assignee, with
evidence of recording (it being understood that electronic recording is
acceptable) thereon (or, if an original intervening Assignment has not been
returned from the recording office, a copy thereof, with the original to be
delivered to the Custodian forthwith after return from such recording office);

(v)

an original or certified copy of the mortgage title insurance policy; and





-35-




--------------------------------------------------------------------------------







(vi)

originals or certified copies of all assumption, modification, consolidation or
extension agreements or a copy with evidence of recording thereon (or if not yet
returned from the recording office, a copy thereof, with the original or
certified copy to be delivered to the related Seller forthwith after return from
such recording office).

In the event that any document or instrument referred to in (i) through (vi)
above is not delivered to the Custodian on or prior to the Closing Date, such
document shall be delivered by the Depositor to the Custodian on or prior to the
60th day following the Closing Date.  

In connection with the transfer of the foregoing Mortgage Files to the Custodian
on behalf of the Trustee (x) the Depositor hereby directs the Custodian, prior
to the Closing Date, (i) to endorse any endorsements and allonges (initially
delivered in blank) and (ii) complete the assignment of any Assignments
(initially delivered in blank) in the name of the Trustee on behalf of the Trust
for the benefit of the Certificateholders as follows: “U.S. Bank National
Association as Trustee, in trust for the registered holders of American General
Mortgage Loan Trust 2010-1, American General Mortgage Pass-Through Certificates,
Series 2010-1” and (y) the Custodian shall complete the endorsements and
assignments described in (i) and (ii) prior to the Closing Date.

In the event that the Servicer resigns pursuant to Section 6.03 or is terminated
pursuant to Section 7.01 hereof, the successor servicer (including the
Designated Successor Servicer) shall promptly record the Assignment of each
Mortgage (except with respect to any MERS Mortgage Loan) to U.S. Bank National
Association as Trustee, in trust for the registered holders of American General
Mortgage Loan Trust 2010-1, American General Mortgage Pass-Through Certificates,
Series 2010-1, and any expenses relating to such recordation shall be paid by
such resigning or terminated Servicer or, if such resigning or terminated
Servicer fails to pay such expenses, the Trust; provided, that, that if any such
expenses paid by the Trust are ultimately reimbursed by such resigning or
terminated Servicer to the successor servicer after the successor servicer has
been reimbursed therefore, the successor servicer shall promptly remit such
amounts that are reimbursed to the Servicer Custodial Account.

With respect to any MERS Mortgage Loan, the Servicer shall take all actions as
are reasonably necessary to cause the Trust to be shown as the owner of the
related Mortgage Loan on the records of MERS for the purpose of the system of
recording transfers of beneficial  ownership of mortgages maintained by MERS.
 In addition, if MERS discontinues the MERS system and it becomes necessary to
record an assignment of mortgage to the Trustee, any related expenses shall be
paid by the Trust.

Upon discovery or receipt of notice of any materially defective document in, or
that a document is missing from, a Mortgage File which defect or missing
document prevents or materially delays the Trust from (a) realizing against the
related Mortgaged Property through foreclosure or similar loss mitigation
activity or (b) processing any title claim under the related title insurance
policy (unless the applicable Seller provides appropriate recourse under a
representation and warranty in the Mortgage Loan Purchase Agreement relating to
good title), the related Seller shall (i) cure such defect or deliver such
missing document to the Custodian on behalf of the Trustee within the time frame
specified in Section 2.03 or (ii) if such Seller does





-36-




--------------------------------------------------------------------------------







not cure such defect or deliver such missing document within such time period,
such Seller shall repurchase such Mortgage Loan in accordance with Section 2.03.

The Depositor herewith delivers to the Trustee an executed copy of the Mortgage
Loan Purchase Agreement.

The Servicer shall cause the notice required by Section 404 of the Homes Act to
be provided within thirty (30) days of the Closing Date to each Mortgagor with
respect to each Mortgage Loan and each such notice shall, to the extent
permitted by the Homes Act, specify (i) the Trust is “creditor” for purposes of
the Homes Act, (ii) the address of the Trust is c/o the Trustee at its Corporate
Trust Office; (iii) the Closing Date; (iv) the Servicer is the contact person
with authority to act on behalf of the Trust; and (v) Assignments of Mortgage
are not being recorded in connection with the sale of the Mortgage Loans to the
Trust.  If the Mortgage Loan is a MERS Mortgage Loan, such notice shall state,
“Ownership of your Mortgage Loan is also recorded on Mortgage Electronic
Registrations System’s registry at 1818 Library Street, Suite 300 Reston, VA
20190.”

Section 2.02.

Acceptance by Trustee or Custodian.

Subject to the provisions of the following paragraph, the Trustee declares that
it, or the Custodian as its agent, will hold the documents referred to in
Section 2.01 and the other documents delivered to it or the Custodian as its
agent, as the case may be, constituting the Mortgage Files, and that it shall
hold such other assets as are included in the Trust Fund delivered to it, in
trust for the exclusive use and benefit of all present and future
Certificateholders in the manner set forth herein.

The Custodian on behalf of the Trustee agrees, for the benefit of the
Certificateholders, to review each Mortgage File upon the receipt thereof.  The
Custodian shall (x) on the Closing Date and (y) within 60 days of the Closing
Date, certify in substantially the form attached hereto as Exhibit F that, as to
each Mortgage Loan listed in the Mortgage Loan Schedule (other than any Mortgage
Loan paid in full), (i) all documents constituting part of such Mortgage File
required to be delivered to it pursuant to Section 2.01 of this Agreement are in
its possession, (ii) the Mortgage Note has been signed by the Mortgagor and any
co-Mortgagor and (iii) based on its examination and only as to the foregoing,
the information set forth in the Mortgage Loan Schedule that corresponds to
items (1), (2), (8) (whether as of origination or as modified), (10) (with a
tolerance of $1.00) and (19) of the Mortgage Loan Schedule accurately reflects
information set forth in the Mortgage File; provided, however, the parties
hereto acknowledge that, pursuant to Section 2.01 hereof, the Custodian,
pursuant to the direction of the Depositor, has, prior to the Closing Date, (i)
endorsed any endorsements and allonges (initially delivered in blank) and (ii)
completed the assignment of any Assignments (initially delivered in blank), in
each case the name of the Trustee on behalf of the Issuing Entity for the
benefit of the Certificateholders as follows: “U.S. Bank National Association as
Trustee, in trust for the registered holders of American General Mortgage Loan
Trust 2010-1, American General Mortgage Pass-Through Certificates, Series
2010-1”.  It is herein acknowledged that, in conducting such review, the
Custodian is under no duty or obligation to inspect, review or examine any such
documents, instruments, certificates or other papers to determine that they are
genuine, enforceable, or appropriate for the represented purpose or that they
have actually been





-37-




--------------------------------------------------------------------------------







recorded or that they are other than what they purport to be on their face nor
shall the Custodian be under any duty to determine whether there are any
intervening assignments or assumption or modification agreements with respect to
any Mortgage Loan.  The Custodian shall have no responsibility for reviewing any
Mortgage File except as expressly provided for in this Section 2.02.  It is
understood that the Custodian shall have reviewed the address (including unit
number and city) and the Mortgagor’s name with respect to each Mortgage Loan.

If in the process of reviewing the Mortgage Files and making or preparing, as
the case may be, the certifications referred to above, the Custodian finds any
document or documents constituting a part of a Mortgage File to be missing or
defective, at the conclusion of its review the Custodian shall so notify the
applicable Seller, the Depositor, the Designated Successor Servicer, the
Trustee, the Securities Administrator, the Master Servicer, American General,
the Servicer and the Rating Agency.  Such notification shall be in the form of
an exception report in substantially the form described in the immediately
preceding paragraph.

The Depositor and the Trustee intend that the assignment and transfer
contemplated herein constitute a sale of the Mortgage Loans and the other
Transferred Assets, conveying good title thereto free and clear of any liens and
encumbrances, from the Depositor to the Trustee, on behalf of the Trust, and
that such property not be part of the Depositor’s estate or property of the
Depositor in the event of any insolvency by the Depositor.  In the event that
such conveyance is deemed to be, or to be made as security for, a loan, the
parties intend that the Depositor shall be deemed to have granted and the
Depositor does hereby grant to the Trustee, on behalf of the Trust, a first
priority perfected security interest in all of the Depositor’s right, title and
interest, whether now owned or hereafter acquired, in and to the Mortgage Loans,
the other Transferred Assets and the proceeds thereof, and that this Agreement
shall constitute a security agreement under applicable law.

Section 2.03.

Repurchase of Mortgage Loans.

(a)

Upon discovery by any of the Depositor, the Master Servicer, the Securities
Administrator (including in connection with any notice received in respect of a
Certificateholder Reviewed Defective Mortgage Loan), the Designated Successor
Servicer, the Servicer, the Trustee or the Custodian of (i) any defective
document in, or that, a document is missing from, a Mortgage File which defect
or missing document prevents or materially delays the Trust from (A) realizing
against the related Mortgaged Property through foreclosure or similar loss
mitigation activity or (B) processing any title claim under the related title
insurance policy or (ii) the breach by a Seller of any representation or
warranty set forth in Section 6.01 of the Mortgage Loan Purchase Agreement in
respect of any Mortgage Loan which materially adversely affects the interest of
the Certificateholders therein, the party discovering such breach shall give
prompt written notice of such defect, missing document or breach to the other
parties hereto, the applicable Seller and American General.  The Custodian shall
give such notice in the form of an exception report.  Upon receipt of any such
notice, the Trustee shall promptly request that the applicable Seller cure such
defect, deliver such missing document or cure such breach, as applicable, within
60 days from the date such Seller was notified of such missing document or
defect or such breach.  If the applicable Seller does not deliver such missing
document or cure such defect or if such Seller does not cure such breach in all
material respects, as applicable, during such 60 day period, the Trustee, on
behalf of the Trust, shall enforce such Seller’s





-38-




--------------------------------------------------------------------------------







obligation under the Mortgage Loan Purchase Agreement, and cause such Seller, to
repurchase such Mortgage Loan from the Trust Fund at the Purchase Price on the
last Business Day of the calendar month in which such 60 day period expires
(such last Business Day for any such Mortgage Loan, the “Repurchase Date”).
 Pursuant to the Mortgage Loan Purchase Agreement, to the extent a Seller fails
to repurchase a Defective Mortgage Loan as required by the Mortgage Loan
Purchase Agreement, American General shall be obligated to repurchase such
Defective Mortgage Loan within 25 days of the applicable Repurchase Date.
 Notwithstanding the foregoing, in no event shall the applicable Seller or
American General be required to repurchase any Disputed Mortgage Loan unless
American General is the Losing Party with respect to such Disputed Mortgage
Loan, in which case American General shall be required to repurchase such
Disputed Mortgage Loan in accordance with this Section 2.03.

In the event that American General has not repurchased any Certificateholder
Reviewed Defective Mortgage Loan at the conclusion of the 25 Business Day period
after the applicable Repurchase Date and American General disputes the
applicable Requesting Certificateholders’ determination that such
Certificateholder Reviewed Defective Mortgage Loan is required to be repurchased
(each such Certificateholder Reviewed Defective Mortgage Loan, a “Disputed
Mortgage Loan”), such Disputed Mortgage Loan will be included in the next
Arbitration Review.  Subject to the following sentence, it is understood and
agreed that a particular Mortgage Loan may become a Disputed Mortgage Loan in
more than one instance and may be included in more than one Arbitration Review.
 Notwithstanding anything herein to the contrary, if any issue with respect to
any Mortgage Loan is decided pursuant to an Arbitration Review and American
General is the Winning Party of the related arbitration then in no event shall
(i) there be any arbitration in connection with a substantially similar issue
with respect to such Mortgage Loan or (ii) the applicable Seller or American
General be required to repurchase such Mortgage Loan in connection with any
substantially similar issue.  In the event that American General is the Winning
Party with respect to any Disputed Mortgage Loan included in an Arbitration
Review, American General shall not be required to repurchase such Disputed
Mortgage Loan.  In the event that American General is the Losing Party with
respect to any Disputed Mortgage Loan included in an Arbitration Review,
American General shall promptly repurchase such Disputed Mortgage Loan.  All
reasonable costs of the Winning Party incurred in connection with the
arbitration of any Disputed Mortgage Loan shall be reimbursed by the Losing
Party; provided, that, in the event that American General is the Winning Party
with respect to any Disputed Mortgage Loan, the “Losing Party” shall be deemed
to refer to the applicable Requesting Certificateholders (and, for the avoidance
of doubt, neither the Trustee nor the Trust Fund shall be required to pay such
reasonable costs to American General).  In no event shall the Trustee be
obligated to undertake any obligations with respect to the arbitration of any
Disputed Mortgage Loan unless the applicable Requesting Certificateholders shall
have offered to the Trustee reasonable security or indemnity satisfactory to it
against the costs, expenses and liabilities which may be incurred therein or
thereby.

In addition, if the Trustee receives written notice from the Depositor, the
Master Servicer, the Securities Administrator or the Servicer of a breach of a
representation with respect to a Mortgage Loan set forth in Section 6.01(6) or
(13) of the Mortgage Loan Purchase Agreement that results from a violation of
applicable predatory or abusive lending laws, the Trustee, on behalf of the
Trust, shall enforce the right of the Trust to reimbursement by the applicable
Seller or, if the applicable Seller fails to reimburse the Trust, American
General, for any costs or





-39-




--------------------------------------------------------------------------------







damages directly incurred by the Trust as a result of the violation of such
applicable predatory or abusive lending law (such amount, the “Reimbursement
Amount”).  

It is understood and agreed that the representations and warranties set forth in
Section 6.01 of the Mortgage Loan Purchase Agreement shall survive the transfer
and assignment of the Mortgage Loans to the Trust and shall inure to the benefit
of the Certificateholders notwithstanding any restrictive or qualified
endorsement or assignment.  Notwithstanding anything to the contrary herein, it
is understood and agreed that the obligations of the Sellers (and, if
applicable, American General) expressly set forth in this Section 2.03(a) and in
Section 2.03(d) constitute (i) the sole remedies available to the
Certificateholders and to the Trustee on their behalf in respect of a breach of
the representations and warranties contained in Section 6.01 of the Mortgage
Loan Purchase Agreement and (ii) the sole remedies available to the
Certificateholders and to the Trustee on their behalf in respect of defects or
missing documentation with respect to the Mortgage Files.

The representations and warranties of the Sellers set forth in the Mortgage Loan
Purchase Agreement, which have been assigned to the Trustee hereunder, were made
as of the dates specified in the Mortgage Loan Purchase Agreement.  It is hereby
acknowledged and agreed that the Depositor shall have no obligation or liability
with respect to any defects or missing documentation with respect to the
Mortgage Files or any breach of any representation or warranty contained in
Section 6.01 of the Mortgage Loan Purchase Agreement under any circumstances.

The Purchase Price for any repurchased Mortgage Loan shall be deposited in the
Master Servicer Custodial Account.  Upon receipt of (x) a written notice from
the Master Servicer of such deposit and (y) a Request for Release from the
Servicer, the Custodian, on behalf of the Trustee, shall release the related
Mortgage File to the applicable Seller and the Trustee promptly shall execute
and deliver such instruments of transfer or assignment, in each case without
recourse, as the applicable Seller shall furnish to it and as shall reasonably
be necessary to vest in such Seller any Mortgage Loan released pursuant hereto.
 Thereafter, neither the Trustee nor the Custodian shall have any further
responsibility with regard to such Mortgage Loan.

(b)

Within 30 days of the earlier of discovery by the Servicer or receipt of notice
by the Servicer of the breach of any representation, warranty or covenant of the
Servicer set forth in Section 2.05 which materially and adversely affects the
interests of the Certificateholders in any Mortgage Loan, the Servicer shall
cure such breach in all material respects.

(c)

[Reserved]

(d)

Upon discovery by a Seller, the Servicer, the Master Servicer, the Securities
Administrator or the Trustee that any Mortgage Loan does not constitute a
“qualified mortgage” within the meaning of Section 860G(a)(3) of the Code, the
party discovering such fact shall within two Business Days of such discovery
give written notice thereof to such other parties, and the applicable Seller
shall repurchase such affected Mortgage Loan within 60 days of the earlier of
the receipt of such notice or the making of such discovery, as applicable (such
60th day, the “Non-Qualified Mortgage Repurchase Date”).  Any such repurchase
shall be made in substantially the same manner as set forth in Section 2.03(a).
 The Trustee shall reconvey to the





-40-




--------------------------------------------------------------------------------







applicable Seller the Mortgage Loan to be released pursuant hereto in
substantially the same manner, and on the same terms and conditions, as it would
a Mortgage Loan repurchased for breach of a representation or warranty.
 Pursuant to the Mortgage Loan Purchase Agreement, to the extent a Seller fails
to repurchase any such affected Mortgage Loan as required by the Mortgage Loan
Purchase Agreement, American General is obligated to repurchase such affected
Mortgage Loan within 25 days of the applicable Non-Qualified Mortgage Repurchase
Date.  

Section 2.04.

Representations and Warranties of the Depositor.

The Depositor represents and warrants to the Trust and the Trustee on behalf of
the Certificateholders and to the Servicer, the Master Servicer, the Securities
Administrator and the Custodian, as of the Closing Date, as follows:

(i)

This Agreement constitutes a legal, valid and binding obligation of the
Depositor, enforceable against the Depositor in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in effect
affecting the enforcement of creditors’ rights in general and except as such
enforceability may be limited by general principles of equity (whether
considered in a proceeding at law or in equity);

(ii)

Immediately prior to the sale and assignment by the Depositor to the Trustee on
behalf of the Trust of each Mortgage Loan, the Depositor had good and marketable
title to each Mortgage Loan (insofar as such title was conveyed to it by the
Sellers) subject to no prior lien, claim, participation interest, mortgage,
security interest, pledge, charge or other encumbrance or other interest of any
nature;

(iii)

As of the Closing Date, the Depositor has transferred all of its right, title
and interest in the Mortgage Loans to the Trustee on behalf of the Trust;

(iv)

The Depositor has not transferred the Mortgage Loans to the Trustee on behalf of
the Trust with any intent to hinder, delay or defraud any of its creditors;

(v)

The Depositor has been duly organized and is validly existing as a limited
liability company in good standing under the laws of the State of Delaware, with
full power and authority to own its assets and conduct its business as presently
being conducted;

(vi)

The Depositor is not in violation of its organizational documents or in default
in the performance or observance of any material obligation, agreement, covenant
or condition contained in any contract, indenture, mortgage, loan agreement,
note, lease or other instrument to which the Depositor is a party or by which it
or its properties may be bound, which default would result in a material adverse
change in the financial condition, earnings, affairs or business of the
Depositor;

(vii)

The execution, delivery and performance of this Agreement by the Depositor, and
the consummation of the transactions contemplated thereby, do not and shall not
result in a material breach or violation of any of the terms or provisions of,
or, to the knowledge of the Depositor, constitute a default under, any
indenture, mortgage, deed





-41-




--------------------------------------------------------------------------------







of trust, loan agreement or other agreement or instrument to which the Depositor
is a party or by which the Depositor is bound or to which any of the property or
assets of the Depositor is subject, nor shall such actions result in any
violation of the provisions of the certificate of formation or the operating
agreement of the Depositor or, to the best of the Depositor’s knowledge without
independent investigation, of any statute or any order, rule or regulation of
any court or governmental agency or body having jurisdiction over the Depositor
or any of its properties or assets, in each case except for such conflicts,
breaches, violations and defaults as would not have a material adverse effect on
the ability of the Depositor to perform its obligations under this Agreement;
and

(viii)

To the best of the Depositor’s knowledge without any independent investigation,
no consent, approval, authorization, order, registration or qualification of or
with any court or governmental agency or body of the United States or any other
jurisdiction is required for the issuance of the Certificates, or the
consummation by the Depositor of the other transactions contemplated by this
Agreement, except such consents, approvals, authorizations, registrations or
qualifications as (a) may be required under State securities or Blue Sky laws,
(b) have been previously obtained or (c) the failure of which to obtain would
not have a material adverse effect on the performance by the Depositor of its
obligations under, or the validity or enforceability of, this Agreement.

The representations and warranties made pursuant to this Section 2.04 shall
survive delivery of the respective Mortgage Files to the Custodian on the
Trustee’s behalf and shall inure to the benefit of the Certificateholders.

Section 2.05.

Representations, Warranties and Covenants of the Servicer.

The Servicer represents and warrants to the Trust and the Trustee on behalf of
the Certificateholders and to the Depositor, the Master Servicer, the Securities
Administrator and the Custodian, as of the Closing Date, as follows:

(i)

Organization and Good Standing of the Servicer.  It is a corporation organized,
validly existing and in good standing under the laws of the State of Nevada and
has, in all material respects, full power and authority to own its properties
and conduct its business as such properties are presently owned and such
business is presently conducted, and to execute, deliver and perform its
obligations under this Agreement and when this Agreement has been executed and
delivered, this Agreement will constitute the legal, valid and binding
obligation of the Servicer, enforceable in accordance with its terms, except as
enforceability may be limited by (A) bankruptcy, insolvency, liquidation,
receivership, moratorium, reorganization or other similar laws affecting the
enforcement of the rights of creditors and (B) general principles of equity,
whether enforcement is sought in a proceeding in equity or at law.

(ii)

Due Qualification.  The Servicer is duly qualified to do business and is in good
standing as a foreign corporation and has obtained all necessary licenses and
approvals, in each jurisdiction in which failure to so qualify or to obtain such
licenses and approvals would render any Mortgage File relating to any Mortgage
Loan unenforceable





-42-




--------------------------------------------------------------------------------







by it, the Depositor or the Trustee and would have a material adverse effect on
its business, properties, assets or condition (financial or other).

(iii)

Due Authorization.  The execution, delivery and performance of this Agreement
and any other document or instrument delivered pursuant hereto or thereto and
the consummation of the transactions provided for in this Agreement have been
duly authorized by all necessary action on the part of the Servicer.

(iv)

No Conflict.  The Servicer’s execution and delivery of this Agreement, the
performance of the transactions contemplated by this Agreement, and the
fulfillment of the terms of this Agreement applicable to it will not violate any
existing law or regulation or any order or decree of any court applicable to the
Servicer or any provision of the certificate of incorporation of the Servicer,
or constitute (with or without notice or lapse of time or both) a material
default under, any contract, agreement, mortgage, deed of trust, or other
instrument to which it is a party or by which it or any of its properties are
bound, in each case that would materially and adversely affect the Servicer’s
ability to perform its obligations hereunder.

(v)

Governmental Authorization.  No authorization or approval or other action by,
and no notice to or filing with, any governmental authority or regulatory body
is required for the due execution and delivery by the Servicer of this Agreement
to which it is a party and the performance of its obligations hereunder other
than those authorizations and approvals that have been obtained and those
notices and filings that have been made, except that would not have a material
adverse effect on the Servicer’s abilities to perform its obligations hereunder.

(vi)

No Proceedings.  There are no proceedings or investigations pending or, to the
best of the Servicer’s knowledge, threatened against the Servicer, before any
court, regulatory body, administrative agency or other tribunal or governmental
instrumentality (i) asserting the invalidity of this Agreement, (ii) seeking to
prevent the consummation of any of the transactions contemplated by this
Agreement, (iii) seeking any determination or ruling that, in its judgment, has
a reasonable likelihood of resulting in a material adverse effect on the
transactions contemplated by this Agreement or (iv) seeking any determination or
ruling, in each case that would materially and adversely affect the validity or
enforcement of this Agreement.

The representations and warranties made pursuant to this Section 2.05 shall
survive delivery of the respective Mortgage Files to the Custodian on the
Trustee’s behalf and shall inure to the benefit of the Certificateholders.

Section 2.06.

Representations, Warranties and Covenants of the Master Servicer.

The Master Servicer represents and warrants to the Trust and the Trustee on
behalf of the Certificateholders and to the Depositor, the Servicer, the
Securities Administrator and the Custodian, as of the Closing Date, as follows:

(i)

Organization and Good Standing of the Master Servicer.  The Master Servicer is a
national banking association duly organized, validly existing and in good





-43-




--------------------------------------------------------------------------------







standing under the laws of the United States of America and has all licenses
necessary to carry on its business as now being conducted and is licensed,
qualified and in good standing in each of the states where a Mortgaged Property
securing a Mortgage Loan is located if the laws of such state require licensing
or qualification in order to conduct business of the type conducted by the
Master Servicer.  The Master Servicer has power and authority to execute and
deliver this Agreement and to perform in accordance herewith; the execution,
delivery and performance of this Agreement (including all instruments of
transfer to be delivered pursuant to this Agreement) by the Master Servicer and
the consummation of the transactions contemplated hereby have been duly and
validly authorized.  This Agreement, assuming due authorization, execution and
delivery by the other parties hereto, constitutes the valid and binding
obligation of the Master Servicer, enforceable against the Master Servicer in
accordance with its terms, subject to applicable law and except as
enforceability may be limited by (A) bankruptcy, insolvency, liquidation,
receivership, moratorium, reorganization or other similar laws affecting the
enforcement of the rights of creditors and (B) general principles of equity,
whether enforcement is sought in a proceeding in equity or at law.  All
requisite corporate action has been taken by the Master Servicer to make this
Agreement valid and binding upon the Master Servicer in accordance with its
terms.

(ii)

All Consents.  No consent, approval, authorization or order is required for the
transactions contemplated by this Agreement from any court, governmental agency
or body, or federal or state regulatory authority having jurisdiction over the
Master Servicer or, if required, such consent, approval, authorization or order
has been or will, prior to the Closing Date, be obtained.

(iii)

No Conflict.  The consummation of the transactions contemplated by this
Agreement are in the ordinary course of business of the Master Servicer and will
not result in the breach of any term or provision of the articles of association
or by-laws of the Master Servicer or result in the breach of any term or
provision of, or conflict with or constitute a default under or result in the
acceleration of any obligation under, any agreement, indenture or loan or credit
agreement or other instrument to which the Master Servicer or its property is
subject, or result in the violation of any law, rule, regulation, order,
judgment or decree to which the Master Servicer or its property is subject.

(iv)

No Proceedings.  There is no action, suit, proceeding or investigation pending
or, to the best knowledge of the Master Servicer, threatened against the Master
Servicer which, either individually or in the aggregate, would result in any
material adverse change in the business, operations, financial condition,
properties or assets of the Master Servicer, or in any material impairment of
the right or ability of the Master Servicer to carry on its business
substantially as now conducted or which would draw into question the validity of
this Agreement or the Mortgage Loans or of any action taken or to be taken in
connection with the obligations of the Master Servicer contemplated herein, or
which would materially impair the ability of the Master Servicer to perform
under the terms of this Agreement.





-44-




--------------------------------------------------------------------------------







The representations and warranties made pursuant to this Section 2.06 shall
survive delivery of the respective Mortgage Files to the Trustee or the
Custodian on the Trustee’s behalf and shall inure to the benefit of the
Certificateholders.

Section 2.07.

Issuance of Certificates.

The Trustee hereby (i) acknowledges the assignment to it on behalf of the Trust
of the Mortgage Loans, (ii) acknowledges the assignment to it on behalf of the
Trust of all other assets included in the Trust Fund and (iii) acknowledges the
issuance of, and hereby declares that it holds the Lower Tier Regular Interests
on behalf of the Upper Tier REMIC and the Certificateholders.  Concurrently with
such assignment and delivery and in exchange therefor, the Securities
Administrator, pursuant to the Written Order to Authenticate executed by an
officer of the Depositor, has executed, and the Certificate Registrar has
authenticated and delivered to or upon the order of the Depositor, the
Certificates (other than the Class CE, Class P and Class  R Certificates) in
minimum dollar denominations of $100,000 and integral dollar multiples of $1 in
excess.  The Class CE, Class P and Class R Certificates are issuable only as
single certificates.

The Depositor hereby designates the Upper Tier Regular Interests as “regular
interests” and the Class UR Interest as the single class of “residual interest”
in the Upper Tier REMIC for purposes of Code Sections 860G(a)(1) and 860G(a)(2),
respectively. The Depositor hereby further designates the Lower Tier Regular
Interests as “regular interests” and the Class LR Interest as the single class
of “residual interest” in the Lower Tier REMIC for purposes of Code Sections
860G(a)(1) and 860G(a)(2), respectively.

The Securities Administrator acknowledges the obligation of the Class A-2
Certificates, Class A-3 Certificates, Class A-4 Certificates and Class CE
Certificate to pay Cap Carryover Amounts, and declares that it holds any such
Cap Carryover Amounts in the Grantor Trust Subaccount as assets of the Grantor
Trust on behalf of the Holders of the Offered Certificates, which shall be
treated as beneficially owning the right to receive the Cap Carryover Amounts
from the Grantor Trust.  The interests evidenced by the Certificates constitute
the entire beneficial ownership interest in the Trust Fund.

Section 2.08.

Execution and Delivery of Certificates.  

The Securities Administrator has executed and delivered to or upon the order of
the Depositor, in exchange for the Mortgage Loans, together with all other
assets included in the definition of “Trust Fund,” receipt of which is hereby
acknowledged, Certificates in authorized denominations which evidence ownership
of the entire Trust Fund.

The Depositor hereby directs the Securities Administrator to execute on behalf
of the Trust Fund any letters of representation and related riders required by
the Depository with respect to the Book-Entry Certificates.





-45-




--------------------------------------------------------------------------------







ARTICLE III

ADMINISTRATION AND SERVICING
OF THE TRUST FUND

Section 3.01.

Master Servicing and Servicing of the Mortgage Loans; Subservicing; Designated
Successor Servicing.

(a)

For and on behalf of the Certificateholders, the Master Servicer shall monitor
the obligations of the Servicer to service and administer the Mortgage Loans in
accordance with the terms of this Agreement and shall have full power and
authority to do or cause to be done any and all things which it may deem
necessary or desirable in connection with such master servicing and
administration; provided, however, the Master Servicer shall have no obligation
to monitor the Servicer’s compliance with, or the Servicer’s actions or
inactions under, the Delegated Authority Guidelines, including the Servicer’s
loss mitigation activities with regard to Delinquent and defaulted Mortgage
Loans, and any Realized Losses and expenses associated therewith.
 Notwithstanding anything in this Agreement to the contrary, the Master Servicer
shall enforce the obligations of the Servicer under the Delegated Authority
Guidelines only to the extent the Master Servicer receives (i) written notice of
any instance of non-compliance by the Servicer under the terms of the Delegated
Authority Guidelines and (ii) the most recent version of the Delegated Authority
Guidelines.  In performing its obligations hereunder, the Master Servicer shall
act in a manner consistent with this Agreement, subject to the prior sentence,
and with customary and usual standards of practice of prudent mortgage loan
master servicers.  Furthermore, the Master Servicer shall consult with the
Servicer as necessary from time to time to carry out the Master Servicer’s
obligations hereunder, shall receive and review all reports, information and
other data provided to the Master Servicer by the Servicer and shall enforce the
obligation of the Servicer to perform and observe the covenants, obligations and
conditions to be performed or observed by the Servicer under this Agreement.
 The Master Servicer shall independently monitor the Servicer’s servicing
activities with respect to each Mortgage Loan, reconcile the reports and other
data provided to the Master Servicer pursuant to the previous sentence on a
monthly basis and coordinate corrective adjustments to the Servicer’s and Master
Servicer’s records, and based on such reconciled and corrected information,
prepare the Master Servicer’s Certificate and any other information and
statements required hereunder; provided, that, in the event that any portion of
the Master Servicer’s reconciliation of such reports and other data is based
upon Mortgage Loan data provided by or on behalf of the Depositor on the Closing
Date, the Master Servicer shall be entitled to reasonably rely on and shall have
no obligation to independently confirm or verify such data.  The Master Servicer
shall reconcile the results of its Mortgage Loan monitoring with the actual
remittances of the Servicer to the Master Servicer Custodial Account pursuant to
this Agreement.

Notwithstanding anything in this Agreement to the contrary, the Master Servicer
shall not be responsible or liable for the day-to-day servicing activities of
the Servicer or for any unlawful act or omission, breach, negligence, fraud,
willful misconduct or bad faith of the Servicer.  In addition, any information
about any of the Mortgage Loans acquired or obtained by Wells Fargo Bank, N.A.
in any other capacity under this Agreement shall not be attributable to the
Master Servicer unless communication of that information to the Master Servicer
is an express duty of such person under this Agreement.





-46-




--------------------------------------------------------------------------------







The relationship of the Master Servicer (and of any successor to the Master
Servicer as master servicer under this Agreement) to the Trustee and the
Securities Administrator under this Agreement is intended by the parties to be
that of an independent contractor and not that of a joint venturer, partner or
agent.

In the event the Master Servicer receives written notice of any instance of
non-compliance by the Servicer of the terms of the Delegated Authority
Guidelines, or the Master Servicer has knowledge of any other instance of
non-compliance by the Servicer with its duties under this Agreement, the Master
Servicer shall be responsible for reporting any such non-compliance by the
Servicer to the Rating Agency, the Designated Successor Servicer, the Servicer,
the Trustee, the Securities Administrator and the Depositor.  In the review of
the Servicer’s activities, the Master Servicer may rely upon an Officer’s
Certificate of the Servicer (or similar document signed by an officer of the
Servicer), and the Servicer’s annual statement of compliance and accountant’s
report required under Sections 3.15 and 3.16, respectively, with regard to the
Servicer’s compliance with the terms of this Agreement.  In the event that the
Master Servicer, in its judgment, reasonably determines that the Servicer should
be terminated in accordance with this Agreement, or that a notice should be sent
pursuant to this Agreement with respect to the occurrence of an event that,
unless cured, would constitute grounds for such termination, the Master Servicer
shall notify the Rating Agency, the Depositor, the Securities Administrator, the
Designated Successor Servicer, the Servicer and the Trustee thereof.

The Master Servicer, for the benefit of the Trustee and the Certificateholders,
shall enforce the obligations of the Servicer under this Agreement, and shall,
in the event of a Servicer Event of Default, act in accordance with Sections
7.01 and 7.05.  Such enforcement, including, without limitation, the legal
prosecution of claims and the pursuit of other appropriate remedies, shall be in
such form and carried out to such an extent and at such time as the Master
Servicer, in its good faith business judgment, would require were it the owner
of the Mortgage Loans.  

To the extent that the reasonable costs and expenses (the “Servicer Default
Expenses”) incurred by the Master Servicer, successor servicer or the Trustee,
as the case may be, in connection with any alleged or actual Servicer Event of
Default and any related termination of the Servicer and appointment of a
successor servicer (including, without limitation, (i) all reasonable legal
costs and expenses and all reasonable due diligence costs and expenses
associated with the investigation of any alleged or actual Servicer Event of
Default, the evaluation of potential termination and/or the actual termination
of the Servicer and (ii) all Servicing Transfer Costs), are not fully and timely
reimbursed by the terminated Servicer, then the Master Servicer, the Designated
Successor Servicer or other successor servicer or the Trustee, as the case may
be, shall be entitled to reimbursement of such costs and expenses (the
“Unreimbursed Servicer Default Expenses”) from the Trust; provided, that, the
aggregate Unreimbursed Servicer Default Expenses reimbursed by the Trust to (x)
the Designated Successor Servicer and the Trustee solely in connection with any
transfer of servicing to the Designated Successor Servicer shall not exceed
$50,000 and (y) the Master Servicer solely in connection with any transfer of
servicing to the Designated Successor Servicer shall not exceed $25,000;
provided, further, that if any such Unreimbursed Servicer Default Expenses paid
by the Trust are ultimately reimbursed by the terminated Servicer to the Master
Servicer, Designated Successor Servicer or other successor servicer or the
Trustee, as applicable, after the Master Servicer, Designated Successor Servicer
or other successor servicer or the Trustee has been





-47-




--------------------------------------------------------------------------------







reimbursed therefor, the Master Servicer, Designated Successor Servicer or other
successor servicer or Trustee, as applicable, shall promptly remit such amounts
that are reimbursed to the Master Servicer Custodial Account.

No successor servicer shall assume liability for the representations and
warranties of the Servicer, if any, that it replaces and, as successor servicer,
it shall not be accountable or liable for any unlawful act or omission, breach,
negligence, fraud, willful misconduct or bad faith of the predecessor servicer.

The Master Servicer shall indemnify the Depositor, the Designated Successor
Servicer, the Trustee, the Servicer, the Custodian and the Securities
Administrator and each of their directors, officers, employees or agents and
hold them harmless against any and all claims, losses, damages, penalties,
fines, forfeitures, reasonable and necessary legal fees and related costs,
judgments, and any other costs, fees and expenses that any of them may sustain
in any way related to a breach of the Master Servicer’s obligations set forth in
this Section 3.01(a) or the failure of the Master Servicer to perform any of its
obligations under Section 3.15.

(b)

The Servicer, as an independent contractor, shall service and administer the
Mortgage Loans in accordance with this Agreement and the terms of the Mortgage
Notes and Mortgages, and shall have full power and authority, acting alone or
through subservicers or agents to do or cause to be done any and all things in
connection with such servicing and administration which the Servicer may deem
necessary or desirable and consistent with the terms of this Agreement.  The
Servicer may arrange for the subservicing of any Mortgage Loan it services by a
subservicer pursuant to a subservicing agreement or this Agreement; provided,
however, that such subservicing arrangement and the terms of the related
subservicing agreement must provide for the servicing of such Mortgage Loan in a
manner consistent with the servicing arrangements contemplated hereunder.
 Notwithstanding the provisions of any subservicing agreement, any of the
provisions of this Agreement relating to agreements or arrangements between the
Servicer and a subservicer or reference to actions taken through a subservicer
or otherwise, the Servicer shall remain obligated and liable to the Depositor,
the Designated Successor Servicer, the Trustee, the Custodian, the Master
Servicer, the Securities Administrator and the Certificateholders for the
servicing and administration of the Mortgage Loans in accordance with the
provisions of this Agreement without diminution of such obligation or liability
by virtue of such subservicing agreements or arrangements or by virtue of
indemnification from the subservicer and to the same extent and under the same
terms and conditions as if the Servicer alone were servicing and administering
the Mortgage Loans.  All actions of each subservicer shall be performed as agent
of the Servicer with the same force and effect as if performed directly by the
Servicer.  The Servicer shall pay all fees and expenses of any subservicer from
its own funds (provided that any such expenditures that would constitute
Servicing Advances if made by the Servicer hereunder shall be reimbursable to
the Servicer as Servicing Advances).

(c)

At the cost and expense of the Servicer, without any right of reimbursement from
the Trust Fund, the Servicer shall be entitled to terminate the rights and
responsibilities of a subservicer and arrange for any servicing responsibilities
to be performed by a successor subservicer; provided, however, that nothing
contained herein shall be deemed to prevent or prohibit the Servicer, at the
Servicer’s option, from electing to service the related Mortgage





-48-




--------------------------------------------------------------------------------







Loans itself.  If the Servicer’s responsibilities and duties under this
Agreement are terminated, the Servicer shall at its own cost and expense
terminate the rights and responsibilities of the subservicer as soon as is
reasonably possible.  The Servicer shall pay all fees, expenses or penalties
necessary in order to terminate the rights and responsibilities of the
subservicer from the Servicer’s own funds without reimbursement from the Trust
Fund.

(d)

The Servicer shall be entitled to enter into an agreement with a subservicer for
indemnification of the Servicer by the subservicer and nothing contained in this
Agreement shall be deemed to limit or modify such indemnification.  

(e)

Any subservicing agreement and any other transactions or services relating to
the Mortgage Loans involving a subservicer shall be deemed to be between the
subservicer and Servicer alone, and, except as set forth herein, the Depositor,
the Designated Successor Servicer, the Master Servicer, the Securities
Administrator, the Custodian and the Trustee shall have no obligations, duties
or liabilities with respect to the subservicer including no obligation, duty or
liability of the Depositor, the Designated Successor Servicer, the Master
Servicer, the Securities Administrator, the Custodian or the Trustee to pay the
subservicer’s fees and expenses.  For purposes of distributions and advances by
the Servicer pursuant to this Agreement, the Servicer shall be deemed to have
received a payment on a Mortgage Loan when a subservicer has received such
payment.

(f)

The Servicer shall be responsible for making all required Servicing Advances and
shall service and administer the Mortgage Loans in accordance with Customary
Servicing Procedures, the Delegated Authority Guidelines and Applicable
Regulations and shall provide to the Mortgagors any reports required to be
provided to them thereby.  In the event of any conflict between (x) the
Customary Servicing Procedures and the Delegated Authority Guidelines, the terms
of the Delegated Authority Guidelines shall govern and be applicable, (y) the
Customary Servicing Procedures and/or the Delegated Authority Guidelines and
Applicable Regulations, the Applicable Regulations shall govern and be
applicable and (z) the Customary Servicing Procedures and/or the Delegated
Authority Guidelines and the HAMP or HAFA guidelines, the Servicer may service
and administer the Mortgage Loans eligible under such programs in accordance
with the HAMP or HAFA guidelines, as applicable.  The Servicer shall service the
Mortgage Loans without regard to the ownership or non-ownership of any
Certificates by the Servicer or any of its Affiliates.  The Trustee shall
furnish to the Servicer any powers of attorney and other documents reasonably
necessary or appropriate to enable the Servicer to carry out its servicing and
administrative duties under this Agreement; provided, however, the Trustee shall
not be held liable for any misuse of any such power of attorney or other
documents by the Servicer.  Notwithstanding anything contained herein to the
contrary, the Servicer shall not, without the written consent of the Trustee:
(x) initiate any action, suit or proceeding solely under the name of the Trustee
without indicating the Servicer’s representative capacity; or (y) take any
action with the intent to cause, and that actually causes, the Trustee to be
required to register to do business in any state.  The Trustee shall not be
responsible for, and the Servicer (from its own funds) shall indemnify the
Trustee for, any action taken by the Servicer pursuant to the application of any
power of attorney; provided that the Servicer shall have no obligation to
indemnify the Trustee for such action to the extent such action was taken
pursuant to and in accordance with specific written instructions from the
Trustee, which instructions are not based on the Servicer’s recommendations or
proposals.  The Servicer shall be entitled to





-49-




--------------------------------------------------------------------------------







reimbursement from the Trust for any costs, liabilities and expenses associated
with any such indemnification so long as such costs, liabilities and expenses
were not the direct result of the Servicer’s bad faith, willful misfeasance or
negligence

(g)

With respect to any Mortgage Loan as to which the Servicer has received notice
of, or has actual knowledge of, the presence of any toxic or hazardous substance
on the related Mortgaged Property, the Servicer shall not (i) obtain title to
such Mortgaged Property as a result of or in lieu of foreclosure or otherwise or
(ii) otherwise acquire possession of, or take any other action with respect to,
such Mortgaged Property if, as a result of any such action, the Trust Fund would
be considered to hold title to, to be a mortgagee-in-possession of, or to be an
owner or operator of such Mortgaged Property within the meaning of the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended from time to time, or any comparable law, unless the Servicer has also
previously determined, based on its reasonable judgment and a prudent report
prepared by a Person who regularly conducts environmental audits using customary
industry standards, that (A) such Mortgaged Property is in compliance with
applicable environmental laws or, if not, that it would be in the best economic
interest of the Certificateholders to take such actions as are necessary to
bring the Mortgaged Property into compliance therewith; and (B) there are no
circumstances present at such Mortgaged Property relating to the use, management
or disposal of any hazardous substances, hazardous materials, hazardous wastes,
or petroleum-based materials for which investigation, testing, monitoring,
containment, clean-up or remediation could be required under any federal, state
or local law or regulation, or that if any such circumstances are present for
which such action could be required, it would be in the best economic interest
of the Certificateholders to take such actions with respect to the affected
Mortgaged Property.  For the avoidance of doubt, the cost of the environmental
audit report contemplated by this Section 3.01(g) shall be advanced by the
Servicer as a Servicing Advance, subject to the Servicer’s right to be
reimbursed therefor from the Servicer Custodial Account as provided in Section
3.08(a).  If the Servicer determines, as described above, that it is in the best
economic interest of the Certificateholders to take such actions as are
necessary to bring any such Mortgaged Property into compliance with applicable
environmental laws, or to take such action with respect to the containment,
clean-up or remediation of hazardous substances, hazardous materials, hazardous
wastes, or petroleum-based materials affecting any such Mortgaged Property, then
the Servicer shall take such action as it deems to be in the best economic
interest of the Certificateholders.  For the avoidance of doubt, the cost of any
such compliance, containment, cleanup or remediation shall be advanced by the
Servicer as a Servicing Advance, subject to the Servicer’s right to be
reimbursed therefor from the Servicer Custodial Account as provided in Section
3.08(a).

(h)

Notwithstanding anything in this Agreement to the contrary, in the event of a
voluntary Principal Prepayment in full of a Mortgage Loan, the Servicer may
waive any Prepayment Charge or portion thereof required by the terms of the
related Mortgage Note if (A) (i)(a) the Servicer determines that such waiver is
standard and customary in servicing similar mortgage loans, (b) such waiver
relates to a default or, in the judgment of the Servicer, a reasonably
foreseeable default in respect of the applicable Mortgage Loan and (c) such
waiver would, in the reasonable judgment of such Servicer, maximize recovery of
Liquidation Proceeds for such Mortgage Loan, taking into account the value of
such Prepayment Charge, (ii) the enforceability thereof is limited (1) by
bankruptcy, insolvency, moratorium, receivership, or other similar law relating
to creditors’ rights generally or (2) due to acceleration in connection





-50-




--------------------------------------------------------------------------------







with a foreclosure or other involuntary payment or (iii) such waiver is
otherwise permitted by the Delegated Authority Guidelines.  If the Servicer has
waived or does not collect all or a portion of a Prepayment Charge relating to a
voluntary Principal Prepayment in full due to any action or omission of such
Servicer, other than as provided above, the Servicer shall, on the date on which
the Principal Prepayment in full is remitted to the Master Servicer, deliver to
the Master Servicer the Servicer Prepayment Charge Payment Amount with respect
to such Mortgage Loan for distribution in accordance with the terms of this
Agreement.

(i)

The Servicer shall undertake to defend any claims against the Trust, the Trustee
and/or itself by a Mortgagor or otherwise related to the servicing of any
Mortgage Loan and shall, subject to Section 3.01(f) hereof, represent and
protect the interests of the Trust Fund in the Mortgage Loans.

(j)

The Servicer shall provide the Remittance Report to the Designated Successor
Servicer each month.  The Designated Successor Servicer shall review and
reconcile monthly balances for the Mortgage Loans with respect to each
Remittance Report that it receives from the Servicer.

Section 3.02.

Delinquency and Default.

(a)

Subject to Section 3.01(f), in the event that any Mortgage Loan is in Default,
Early Stage Delinquency, Early Stage Default or Advanced Default, the Servicer
shall proceed according to the Delegated Authority Guidelines.  

(b)

Consistent with the terms of this Agreement, the Servicer may pursue loss
mitigation activities as set forth in the Delegated Authority Guidelines.
Without limiting the generality of the foregoing and provided such action is in
accordance with the Delegated Authority Guidelines, the Servicer in its own name
or acting through subservicers or agents is hereby authorized and empowered when
the Servicer believes it appropriate and reasonable in its judgment, to execute
and deliver, on behalf of itself and the Trustee, the Depositor, the Master
Servicer, the Securities Administrator, the Custodian and the
Certificateholders, all instruments of satisfaction or cancellation, or of
partial or full release, discharge, sale and all other comparable instruments,
with respect to the Mortgage Loans and the Mortgaged Properties and to institute
foreclosure proceedings or obtain a deed in lieu of foreclosure so as to convert
the ownership of such properties, and to hold or cause to be held title to such
properties, on behalf of the Certificateholders pursuant to the provisions of
Sections 3.02 and 3.11.  The proceeds of any such sale shall be deposited in the
Servicer Custodial Account within two Business Days of receipt thereof.  Upon
receipt from the Servicer of notice of such deposit and a Request for Release,
the Custodian, on behalf of the Trustee, shall release the Mortgage Files
relating to such Mortgage Loans to the purchaser thereof, and the Trustee
promptly shall execute and deliver such instruments of transfer or assignment,
in each case without recourse, as shall reasonably be necessary to vest in such
purchaser any Mortgage Loan released pursuant hereto.  Upon such transfer or
assignment, neither the Trustee nor the Custodian shall have any further
responsibility with regard to such Mortgage Loan.





-51-




--------------------------------------------------------------------------------







(c)

The Servicer shall deliver to the Custodian, on behalf of the Trustee, the
original documents evidencing an assumption, Servicer Modification,
consolidation or extension of any Mortgage Loan entered into in accordance with
this Agreement.

(d)

 Notwithstanding anything to the contrary herein or under the Delegated
Authority Guidelines or Customary Servicing Procedures, no modification, sale,
refinancing, foreclosure or similar action shall be permitted in respect of any
Mortgage Loan unless such Mortgage Loan is in default or such default is, in the
judgment of the Servicer, reasonably foreseeable within the meaning of the REMIC
Provisions.

Section 3.03.

Collection of Mortgage Loan Payments.

Continuously from the date hereof until the principal and interest on all
Mortgage Loans are paid in full, the Servicer shall proceed diligently, in
accordance with this Agreement, to collect all payments due under each of the
Mortgage Loans when the same shall become due and payable.

Section 3.04.

Rights of the Depositor, the Securities Administrator and the Trustee in Respect
of the Master Servicer.

The Depositor may, but is not obligated to, enforce the obligations of the
Master Servicer hereunder and may, but is not obligated to, perform, or cause a
designee to perform, any defaulted obligation of the Master Servicer hereunder
and in connection with any such defaulted obligation to exercise the related
rights of the Master Servicer hereunder; provided that the Master Servicer shall
not be relieved of any of its obligations hereunder by virtue of such
performance by the Depositor or its designee.  None of the Securities
Administrator, the Trustee or the Depositor shall have any responsibility or
liability for any action or failure to act by the Master Servicer and none of
the Securities Administrator, the Trustee or the Depositor shall be obligated to
supervise the performance of the Master Servicer hereunder or otherwise.

Section 3.05.

Designated Successor Servicer.

So long as there is a Designated Successor Servicer hereunder, the Servicer
shall provide the Designated Successor Servicer with a monthly servicing
transfer file and, upon receipt of any such monthly servicing transfer file, the
Designated Successor Servicer shall promptly upload, map and store the
information contained in such servicing transfer file to its mortgage loan
servicing system.  The Servicer shall also provide the Designated Successor
Servicer with monthly servicing reports and, upon the receipt of any such
monthly servicing report, the Designated Successor Servicer shall promptly
review and reconcile the monthly balances relating to the Mortgage Loans on such
monthly servicing reports with the applicable monthly servicing transfer file.
 In the event that the Master Servicer terminates the Servicer as servicer as a
result of a Servicer Event of Default, the Designated Successor Servicer shall
be obligated to automatically succeed the Servicer as servicer hereunder and
assume all of the rights, duties and obligations of the Servicer hereunder in
accordance with Sections 7.01 and 7.05 hereof.





-52-




--------------------------------------------------------------------------------







Section 3.06.

Servicer Custodial Account, Master Servicer Custodial Account, Distribution
Account; Interest Reserve Account and Class P Account.

(a)

The Servicer shall establish and maintain the Servicer Custodial Account which
shall be entitled “Servicer Custodial Account, MorEquity, Inc., as Servicer
under the Pooling and Servicing Agreement, dated January 31, 2010, among Sixth
Street Funding LLC, as Depositor, Wells Fargo Bank, N.A., as Master Servicer, as
Securities Administrator and as Custodian, MorEquity, Inc., as Servicer, Green
Tree, as Designated Successor Servicer, and U.S. Bank National Association, as
Trustee, in trust for registered Holders of American General Mortgage Loan Trust
2010-1, American General Mortgage Pass-Through Certificates, Series 2010-1,”
which must be an Eligible Account held on behalf of the Trustee for the benefit
of the Certificateholders and all references herein to a Servicer Custodial
Account shall be deemed to be references to such segregated account.  The
establishment of the Servicer Custodial Account with any Affiliate of the
Securities Administrator or the Master Servicer shall not result in the
imposition of any additional duties or obligations on the Securities
Administrator or Master Servicer, as applicable, hereunder.

The Servicer shall deposit or cause to be deposited into the Servicer Custodial
Account, within two Business Days of receipt (except as otherwise specifically
provided herein), the following payments and collections received by it in
respect of the Mortgage Loans subsequent to the Cut-off Date (other than in
respect of principal and interest due on the Mortgage Loans on or before the
Cut-off Date) and the following amounts required to be deposited hereunder:

(i)

all payments on account of principal, including Principal Prepayments, on the
Mortgage Loans;

(ii)

all payments on account of interest on the Mortgage Loans, net of any amounts
used to pay the Servicing Fee to the Servicer and any amounts used to pay the
Designated Successor Servicer Fee to the Designated Successor Servicer;

(iii)

all Liquidation Proceeds (net of any fees or other compensation specifically
permitted herein) and any Subsequent Recoveries;

(iv)

any amount required to be deposited by the Servicer pursuant to this Section
3.06 in connection with any losses on Eligible Investments with respect to the
Servicer Custodial Account;

(v)

any amounts relating to REO Property required to be remitted pursuant to Section
3.11;

(vi)

all Prepayment Charges collected by the Servicer in connection with the
voluntary Principal Prepayment in full of any Mortgage Loan and all Servicer
Prepayment Charge Payment Amounts required to be paid by the Servicer pursuant
to Section 3.01(h) in connection with any such Principal Prepayment; and

(vii)

any other amounts required to be deposited hereunder.





-53-




--------------------------------------------------------------------------------







If the Servicer shall remit to the Servicer Custodial Account any amount not
required to be remitted, it may at any time withdraw such amount from the
Servicer Custodial Account, any provision herein to the contrary
notwithstanding.  All funds required to be deposited in the Servicer Custodial
Account shall be held by the Servicer in trust for the Certificateholders until
remitted to the Master Servicer in accordance with this Section 3.06 hereof or
withdrawn in accordance with Section 3.08.  

Each institution at which the Servicer Custodial Account is maintained shall
invest the funds therein as directed in writing by the Servicer in Eligible
Investments, which shall mature not later than the Business Day prior to the
next Servicer Remittance Date and shall not be sold or disposed of prior to
their maturity (except that if such Eligible Investment is an obligation of, or
managed or advised by, the institution that maintains such account, then such
Eligible Investment shall mature not later than such Servicer Remittance Date).
 All such Eligible Investments shall be made in the name of the Trustee, for the
benefit of the Certificateholders.  All Servicer Custodial Account Reinvestment
Income shall be for the benefit of the Servicer as additional compensation and
the amount of any losses realized in the Servicer Custodial Account in respect
of any such Eligible Investments shall promptly be deposited by the Servicer
from its own funds to the Servicer Custodial Account.

The Servicer shall deliver to the Master Servicer in immediately available funds
for deposit in the Master Servicer Custodial Account by 2:00 p.m. New York time
on each Servicer Remittance Date, all amounts on deposit in the Servicer
Custodial Account that are not subject to removal by the Servicer pursuant to
Section 3.08 that constitute the Available Funds for the applicable Distribution
Date.  Any remittance received from the Servicer after 2:00 p.m. New York time
on the Servicer Remittance Date shall be deemed received on the next Business
Day.

With respect to any amount required to be delivered by the Servicer to the
Master Servicer pursuant to the immediately preceding paragraph that is received
by the Master Servicer after the applicable Servicer Remittance Date, the
Servicer shall pay to the Master Servicer interest on any such late amount at an
annual rate equal to The Wall Street Journal Prime Rate as of such applicable
Servicer Remittance Date (but in no event greater than the maximum amount
permitted by applicable law); provided, that, if any such required amount is
delivered after the applicable Servicer Remittance Date solely as a result of
administrative error on the part of the Servicer and the Servicer remedies such
late payment by the end of the Business Day following such Servicer Remittance
Date, the Servicer shall not be required to pay any such interest on such late
amount.  Any such interest required to be paid by the Servicer shall be
deposited in the Servicer Custodial Account by the Servicer and paid to the
Master Servicer on the date that eventual payment of such late amount is made
and shall cover the period commencing on the day following the applicable
Servicer Remittance Date and ending on the Business Day on which such payment is
made, both inclusive.  The payment by the Servicer of any such interest shall
not be deemed an extension of time for payment or a waiver of any Servicer Event
of Default.

(b)

The Master Servicer shall establish and maintain the Master Servicer Custodial
Account, which may be deemed to be a sub-account of the Distribution Account for
so long as the Master Servicer and the Securities Administrator are the same
Person.  The Master Servicer shall, promptly upon receipt or as otherwise
required, deposit in the Master Servicer Custodial





-54-




--------------------------------------------------------------------------------







Account and retain therein any amounts which are required to be deposited in the
Master Servicer Custodial Account by the Master Servicer.

The Master Servicer shall deposit or cause to be deposited into the Master
Servicer Custodial Account, on the same Business Day of receipt (except as
otherwise specifically provided herein), the following payments and collections
remitted by the Servicer, a Seller or American General or received by the Master
Servicer in respect of the Mortgage Loans subsequent to the Cut-off Date (other
than in respect of principal and interest due on the Mortgage Loans on or before
the Cut-off Date) and the following amounts required to be deposited hereunder:

(i)

all payments on account of principal, including Principal Prepayments, on the
Mortgage Loans;

(ii)

all payments on account of interest on the Mortgage Loans, net of any amounts
used to pay the Servicing Fee to the Servicer, any amounts used to pay the
Designated Successor Servicer Fee to the Designated Successor Servicer and any
amounts used to pay the Administration Fee to the Master Servicer, Custodian and
Securities Administrator;

(iii)

all Liquidation Proceeds (net of any fees or other compensation specifically
permitted herein) and any Subsequent Recoveries;

(iv)

any amount required to be deposited by the Master Servicer pursuant to this
Section 3.06 in connection with any losses on Eligible Investments with respect
to the Master Servicer Custodial Account and any amounts received from the
Servicer relating to losses on Eligible Investments with respect to the Servicer
Custodial Account;

(v)

any amounts relating to REO Property required to be remitted by the Servicer;

(vi)

all Purchase Prices and Reimbursement Amounts paid by a Seller or American
General;

(vii)

all Prepayment Charges collected by the Servicer in connection with the
voluntary Principal Prepayment in full of any Mortgage Loan and all Servicer
Prepayment Charge Payment Amounts required to be paid by the Servicer in
connection with any such Principal Prepayment; and

(viii)

any other amounts required to be deposited hereunder.

If the Master Servicer shall remit to the Master Servicer Custodial Account any
amount not required to be remitted, it may at any time withdraw such amount from
the Master Servicer Custodial Account, any provision herein to the contrary
notwithstanding.  All funds required to be deposited in the Master Servicer
Custodial Account shall be held by the Master Servicer in trust for the
Certificateholders until remitted to the Securities Administrator in accordance
with this Section 3.06 hereof or withdrawn in accordance with Section 3.08.  





-55-




--------------------------------------------------------------------------------







Each institution at which the Master Servicer Custodial Account is maintained
shall invest the funds therein only if and when directed in writing by the
Master Servicer and any such investment shall be in Eligible Investments, which
shall mature not later than the Business Day prior to date on which the Master
Servicer is required to deposit funds in the Distribution Account pursuant to
Section 3.06(c) (except that if such Eligible Investment is an obligation of, or
managed or advised by, the institution that maintains such account, then such
Eligible Investment shall mature not later than such Distribution Date) and, in
each case, shall not be sold or disposed of prior to their maturity.  At any
time, the Master Servicer may direct that the funds in the Master Servicer
Custodial Account remain uninvested.  All such Eligible Investments shall be
made in the name of the Trustee, for the benefit of the Certificateholders.  All
Master Servicer Custodial Account Reinvestment Income shall be for the benefit
of the Master Servicer as part of its master servicing compensation and shall be
remitted to the Master Servicer monthly as provided herein.  The amount of any
losses realized in the Master Servicer Custodial Account incurred in any such
account in respect of any such investments shall, on the day any such losses are
realized, be deposited by the Master Servicer from its own funds in the Master
Servicer Custodial Account.

(c)

The Securities Administrator shall establish and maintain the Distribution
Account into which the Master Servicer shall deposit on or prior to 11:00 A.M.
New York time on each Distribution Date (or, if the Securities Administrator is
no longer the same Person as, or an Affiliate of, the Master Servicer, the
Business Day preceding each Distribution Date), all amounts on deposit in the
Master Servicer Custodial Account that constitute Available Funds for the
applicable Distribution Date.  The Securities Administrator shall also deposit
in the Distribution Account the Termination Price upon receipt from the
Servicer.  The Securities Administrator hereby designates each of the Lower Tier
Distribution Subaccount, the Upper Tier Distribution Subaccount and the Grantor
Trust Subaccount as a sub-account of the Distribution Account.  On each
Distribution Date, the Securities Administrator shall (A) from funds available
on deposit in the Distribution Account, be deemed to deposit into the Lower Tier
Distribution Subaccount, all funds deemed on deposit in the Distribution Account
and (B) immediately thereafter, be deemed to deposit into the Upper Tier
Distribution Subaccount, the Lower Tier Distribution Amount.  On each
Distribution Date, funds on deposit in the Distribution Account and deemed to be
on deposit in the Upper Tier Distribution Subaccount shall be used to make
payments on the Upper Tier Interests as provided in Sections 4.01 and 4.02.

Each institution at which the Distribution Account is maintained shall invest
the funds therein only if and when directed in writing by the Securities
Administrator and any such investment shall be in Eligible Investments, which
shall mature not later than the Business Day prior to the next Distribution Date
(except that if such Eligible Investment is an obligation of, or managed or
advised by, the institution that maintains such account, then such Eligible
Investment shall mature not later than such Distribution Date) and, in each
case, shall not be sold or disposed of prior to their maturity.  At any time,
the Securities Administrator may direct that the funds in the Distribution
Account remain uninvested.  All such Eligible Investments shall be made in the
name of the Trustee, for the benefit of the Certificateholders.  All Securities
Administrator Distribution Account Reinvestment Income shall be for the benefit
of the Securities Administrator as part of its compensation and shall be
remitted to the Securities Administrator monthly as provided herein.  The amount
of any losses realized in the Distribution Account incurred in any such account
in respect of any such investments shall be deposited by





-56-




--------------------------------------------------------------------------------







the Securities Administrator from its own funds in the Distribution Account.
 Funds in the Grantor Trust Subaccount shall be held uninvested.

(d)

The Servicer shall give notice to the Depositor, the Master Servicer, the
Securities Administrator and the Trustee of any proposed change of the location
of the Servicer Custodial Account maintained by the Servicer not later than 30
days after and not more than 45 days prior to any change thereof.  The Master
Servicer shall give notice to the Depositor, the Servicer, the Securities
Administrator and the Trustee of any proposed change of the location of the
Master Servicer Custodial Account maintained by the Master Servicer not later
than 30 days after and not more than 45 days prior to any change thereof.  The
Securities Administrator shall give notice to the Depositor, the Master
Servicer, the Servicer and the Trustee of any proposed change of the location of
the Distribution Account maintained by the Securities Administrator not later
than 30 days after and not more than 45 days prior to any change thereof.  

(e)

On each Distribution Date as to which there is a Cap Carryover Amount payable to
the Offered Certificates, the Securities Administrator shall be deemed to have
been directed by the Holders of the Class A-2 Certificates, the Class A-3
Certificates, the Class A-4 Certificates and the Class CE Certificates to, and
therefore shall, deposit into the Grantor Trust Subaccount the Cap Carryover
Amounts described in Sections 4.01(a)(iv), (a)(vii), (a)(x), (a)(xiii),
(c)(iii), (c)(vii), (c)(xi), and (c)(xv) rather than distributing such amounts
to the Holders of the Class A-2 Certificates, the Class A-3 Certificates, the
Class A-4 Certificates and the Class CE Certificates.  For federal and state
income tax purposes, the Holders of the Class A-2 Certificates, the Class A-3
Certificates, the Class A-4 Certificates and the Class CE Certificates shall be
deemed to be the owners of the Grantor Trust Subaccount, which shall be an asset
of the Grantor Trust as provided in Section 9.04 and all amounts deposited into
the Grantor Trust Subaccount shall be treated as amounts distributed by the
Upper Tier REMIC with respect to the Upper Tier Regular Interests corresponding
to the Class A-2 Certificates, the Class A-3 Certificates, the Class A-4
Certificates and the Class CE Certificates.  Upon a termination of the Trust
pursuant to Section 10.01 or the payment in full of the Offered Certificates,
all amounts remaining on deposit in the Grantor Trust Subaccount shall be
released by the Trust Fund and distributed pro rata to the Holders of the Class
A-2 Certificates, the Class A-3 Certificates, the Class A-4 Certificates and the
Class CE Certificates, or their respective designees.  For federal and state tax
return and information reporting purposes, the right of the Holders of the
Offered Certificates to receive payments of Cap Carryover Amounts shall be
assumed to have a value of zero as of the Closing Date unless and until required
otherwise by an applicable taxing authority.  The Grantor Trust Subaccount shall
be part of the Trust Fund but not part of any Trust REMIC and any payments to
the Holders of the Offered Certificates of Cap Carryover Amounts shall not be
payments with respect to a “regular interest” in a REMIC within the meaning of
Code Section 860G(a)(1).  The Grantor Trust Subaccount is an “outside reserve
fund” within the meaning of Treasury regulation § 1.860G-2(h).

By accepting a Class A-2 Certificate, Class A-3 Certificate, Class A-4
Certificate or Class CE Certificate, each Holder of such Certificate hereby
agrees to direct the Securities Administrator, and the Securities Administrator
hereby is directed, to deposit into the Grantor Trust Subaccount the amounts
described above on each Distribution Date as to which there is any Cap Carryover
Amount payable to the Offered Certificates rather than distributing such amounts
to the Holders of the Class A-2 Certificates, Class A-3 Certificates, Class A-4





-57-




--------------------------------------------------------------------------------







Certificates or Class CE Certificate.  By accepting a Class A-2 Certificate,
Class A-3 Certificate, Class A-4 Certificate or Class CE Certificate, each
Holder of such Certificate further agrees that such direction is given for good
and valuable consideration, the receipt and sufficiency of which is acknowledged
by such acceptance.  Amounts held in the Grantor Trust Subaccount shall be held
uninvested.  

(f)

The Securities Administrator shall establish and maintain the Class P Account,
which must be an Eligible Account held on behalf of the Trustee for the benefit
of the Certificateholders. The Depositor shall deposit or cause to be deposited
$100 into the Class P Account on the Closing Date, to be held therein until such
amount is distributed by the Securities Administrator to the holders of the
Class P Certificates pursuant to Section 4.02(i).  Such amount shall remain
uninvested.

(g)

The Securities Administrator shall establish and maintain the Interest Reserve
Account.   On the Closing Date, the Depositor shall deposit an amount equal to
the Interest Reserve Amount into the Interest Reserve Account.  Amounts on
deposit in the Interest Reserve Account may be invested at the direction of the
Depositor in Eligible Investments.  If, on any Distribution Date, there exists
an Offered Certificate Accrued Interest Deficit, then the Securities
Administrator shall withdraw from the Interest Reserve Account an amount equal
to the lesser of (x) the amount of such Offered Certificate Accrued Interest
Deficit and (y) the amount then on deposit in the Interest Reserve Account and
deposit such amount (any such amount for any Distribution Date, the “Interest
Reserve Distribution”) into the Distribution Account and apply such Interest
Reserve Distribution in the manner set forth in Section 4.01(b) hereof.  On the
earlier of (i) the Distribution Date on which any optional termination described
in Section 10.01(a) is effected and (ii) the Distribution Date immediately
following the Distribution Date on which the aggregate Certificate Principal
Balance of the Class A Certificates has been reduced to zero, the Securities
Administrator shall withdraw any amounts then on deposit in the Interest Reserve
Account and pay such amounts to the Depositor.  After the initial deposit by the
Depositor into the Interest Reserve Account, no additional funds shall be
deposited therein.  In the event that, after giving effect to the distribution
of the Available Funds for any Distribution Date, the amount on deposit in the
Interest Reserve Account exceeds the Interest Reserve Amount, the Securities
Administrator shall withdraw such excess and pay such excess to the Depositor.

Section 3.07.

Collection of Taxes, Assessments and Similar Items; Escrow Accounts.

(a)

To the extent required by the related Mortgage Note and not violative of current
law, the Servicer shall establish and maintain one or more escrow accounts
(collectively, the “Escrow Account”) which shall be entitled “Escrow Account,
MorEquity, Inc., as Servicer under the Pooling and Servicing Agreement, dated
January 31, 2010, among Sixth Street Funding LLC, as Depositor, Wells Fargo
Bank, N.A., as Master Servicer, as Securities Administrator and as Custodian,
MorEquity, Inc., as Servicer, Green Tree, as Designated Successor Servicer, and
U.S. Bank National Association, as Trustee, in trust for registered Holders of
American General Mortgage Loan Trust 2010-1, American General Mortgage
Pass-Through Certificates, Series 2010-1,” which must be an Eligible Account
held on behalf of the Trustee for the benefit of the Certificateholders and all
references herein to an Escrow Account shall be deemed to be





-58-




--------------------------------------------------------------------------------







references to such segregated account.  Nothing herein shall require the
Servicer to establish an Escrow Account in violation of applicable law.

(b)

The Servicer shall deposit in the Escrow Account within two Business Days of
receipt, and retain therein:  (a) all Escrow Payments collected on account of
the Mortgage Loans, for the purpose of effecting timely payment of any such
items as required under the terms of this Agreement and (b) all amounts
representing proceeds of any Insurance Policy which are to be applied to the
restoration or repair of any Mortgaged Property.  The Servicer shall make
withdrawals therefrom only in accordance with this Section 3.07.  As part of its
servicing duties, the Servicer shall pay to the Mortgagors interest on funds in
the Escrow Account, to the extent required by law.

(c)

With respect to each Mortgage Loan, the Servicer shall maintain accurate records
reflecting the status of ground rents, taxes, assessments and other charges
which are or may become a lien upon the Mortgaged Property and the status of
premiums for Primary Mortgage Insurance Policies, fire and hazard insurance
coverage and shall obtain, from time to time, all bills for the payment of such
charges (including renewal premiums) and shall effect payment thereof prior to
the applicable penalty or termination date and at a time appropriate for
securing maximum discounts allowable, employing for such purpose deposits of the
Mortgagor in the Escrow Account which shall have been estimated and accumulated
by the Servicer in amounts sufficient for such purposes, as allowed under the
terms of the Mortgage.  The Servicer assumes full responsibility for the timely
payment of all such bills and shall effect timely payments of all such bills
irrespective of each Mortgagor’s faithful performance in the payment of same or
the making of the Escrow Payments and shall make Servicing Advances to effect
such payments, subject to its ability to recover such Servicing Advances
pursuant to Sections 3.07, 3.08(a)(ii) and 3.08(a)(iii).

(d)

Withdrawals from the Escrow Account shall be made by the Servicer only (a) to
effect timely payments of ground rents, taxes, assessments, premiums for Primary
Mortgage Insurance Policies, fire and hazard insurance premiums or other items
constituting Escrow Payments for the related Mortgage, (b) to reimburse the
Servicer from amounts relating to a particular Mortgage Loan for any Servicing
Advance made by Servicer with respect to such Mortgage Loan, (c) to refund to
any Mortgagor any funds found to be in excess of the amounts required under the
terms of the related Mortgage Loan, (d) for transfer to the Servicer Custodial
Account upon default of a Mortgagor or in accordance with the terms of the
related Mortgage Loan and if permitted by applicable law, (e) for application to
restore or repair of the Mortgaged Property, (f) to pay to the Mortgagor, to the
extent required by law, any interest paid on the funds deposited in the Escrow
Account, (g) to pay to itself any interest earned on funds deposited in the
Escrow Account (and not required to be paid to the Mortgagor), (h) to the extent
permitted under the terms of the related Mortgage Note and applicable law, to
pay late fees with respect to any Monthly Payment which is received after the
applicable grace period, (i) to withdraw suspense payments that are deposited
into the Escrow Account, (j) to withdraw any amounts inadvertently deposited in
the Escrow Account or (k) to clear and terminate the Escrow Account upon the
termination of this Agreement.





-59-




--------------------------------------------------------------------------------







Section 3.08.

Permitted Withdrawals from the Servicer Custodial Account, the Master Servicer
Custodial Account and the Distribution Account.

(a)

The Servicer may from time to time make withdrawals or cause withdrawals to be
made from the Servicer Custodial Account for the following purposes:

(i)

to pay to the Servicer (to the extent not previously retained by it), the
Servicing Fee to which the Servicer is entitled pursuant to this Agreement and
any Servicer Custodial Account Reinvestment Income to which the Servicer is
entitled pursuant to this Agreement and to pay the Designated Successor Servicer
the Designated Successor Servicer Fee to which the Designated Successor Servicer
is entitled pursuant to this Agreement;

(ii)

to reimburse the Servicer for any unreimbursed Servicing Advances, the
Servicer’s right to reimburse the Servicer pursuant to this clause (ii) with
respect to any Mortgage Loan being limited to related Liquidation Proceeds and
such other amounts as may be collected by the Servicer from the related
Mortgagor or otherwise relating to the Mortgage Loan (unless the Mortgage Loan
was subject to a Servicer Modification during the related Prepayment Period, in
which case the Servicer may reimburse itself for all unreimbursed Servicing
Advances with respect to such Mortgage Loan from any funds on deposit in the
Servicer Custodial Account);

(iii)

to reimburse the Servicer for Nonrecoverable Advances (as certified by the
Servicer to the Depositor, the Master Servicer and the Securities Administrator
in an Officer’s Certificate);

(iv)

to pay to the purchaser, with respect to each Mortgage Loan or REO Property that
has been purchased from the Trust, including pursuant to Sections 2.01, 2.03 and
3.02, all amounts received thereon after the date of such purchase;

(v)

to reimburse the Servicer or the Depositor for indemnities, losses, liabilities
and expenses incurred by it and reimbursable pursuant to this Agreement,
including but not limited to, Section 3.18;

(vi)

to withdraw any amount deposited in the Servicer Custodial Account and not
required to be deposited therein; and

(vii)

to clear and terminate the Servicer Custodial Account upon termination of the
Agreement pursuant to Section 10.01.

Upon request, the Servicer shall provide the Depositor, the Master Servicer and
the Securities Administrator with copies of invoices or other documentation
relating to Servicing Advances that have been reimbursed from the Servicer
Custodial Account.

(b)

The Master Servicer may from time to time make withdrawals from the Master
Servicer Custodial Account for the following purposes:





-60-




--------------------------------------------------------------------------------







(i)

to pay to the Servicer (to the extent not previously retained by it), the
Servicing Fee to which the Servicer is entitled pursuant to this Agreement and
any Servicer Custodial Account Reinvestment Income to which the Servicer is
entitled pursuant to this Agreement (and which has not previously been paid to
it); to pay to the Designated Successor Servicer (to the extent not previously
paid to it by the Servicer) the Designated Successor Servicer Fee to which the
Designated Successor Servicer is entitled pursuant to this Agreement; to pay to
itself any Master Servicer Custodial Account Reinvestment Income; and to pay to
itself, the Custodian and the Securities Administrator any Administration Fees
to which such parties are entitled pursuant to this Agreement;

(ii)

to reimburse the Servicer for any unreimbursed Servicing Advances, such right to
reimbursement pursuant to this clause (ii) with respect to any Mortgage Loan
being limited to related Liquidation Proceeds and such other amounts as may be
collected from the related Mortgagor or otherwise relating to the Mortgage Loan
(unless the Mortgage Loan was subject to a Servicer Modification during the
related Prepayment Period, in which case the Master Servicer may reimburse the
Servicer for all unreimbursed Servicing Advances with respect to such Mortgage
Loan from any funds on deposit in the Master Servicer Custodial Account);

(iii)

to reimburse the Servicer for Nonrecoverable Advances (as certified by the
Servicer to the Depositor, the Master Servicer and the Securities Administrator
in an Officer’s Certificate);

(iv)

to pay to the purchaser, with respect to each Mortgage Loan or REO Property that
has been purchased from the Trust, including pursuant to Sections 2.01, 2.03 and
3.02, all amounts received thereon after the date of such purchase;

(v)

to reimburse the Servicer or Depositor for indemnities, losses, liabilities and
expenses incurred by any of them and reimbursable pursuant to this Agreement,
including but not limited to, Section 3.18;

(vi)

to reimburse (x) itself, the Custodian and the Securities Administrator for
Administration Expenses incurred by any of them pursuant to this Agreement;
provided, that the aggregate Administration Expenses reimbursed to the Master
Servicer, Custodian and the Securities Administrator in any calendar year shall
not exceed $400,000 and (y) to the extent permitted by Section 3.01(a), itself,
the Trustee and the Designated Successor Servicer or any other successor
servicer for any accrued and unpaid Unreimbursed Servicer Default Expenses
incurred by any of them;

(vii)

to withdraw any amount deposited in the Master Servicer Custodial Account and
not required to be deposited therein; and

(viii)

to clear and terminate the Master Servicer Custodial Account upon termination of
the Agreement pursuant to Section 10.01;

provided, that, the Servicer shall be entitled to direct the Master Servicer to
withdraw from the Master Servicer Custodial Account and remit to the Servicer
any funds





-61-




--------------------------------------------------------------------------------







permitted to be reimbursed or otherwise paid to the Servicer pursuant to this
Section 3.08(b).  

(c)

The Securities Administrator shall withdraw funds from the Distribution Account
for distributions to Certificateholders in the manner specified in this
Agreement.  

Section 3.09.

Maintenance of Hazard Insurance.

The Servicer shall cause to be maintained for each Mortgage Loan fire and hazard
insurance with extended coverage customary in the area where the Mortgaged
Property is located by an insurer generally acceptable to prudent mortgage
lending institutions in an amount which is at least equal to the lesser of (a)
the full insurable value of the Mortgaged Property or (b) the greater of (i) the
Stated Principal Balance owing on the Mortgage Loan (or, in the case of an REO
Property, the fair market value of such REO Property) and (ii) an amount such
that the proceeds of such insurance shall be sufficient to avoid the application
to the Mortgagor or loss payee of any coinsurance clause under the policy.  If
required by the National Flood Insurance Act of 1968 or the Flood Disaster
Prevention Act of 1973, as amended, the Servicer shall cause to be maintained a
flood insurance policy meeting the requirements of the Federal Insurance
Administration, in an amount representing coverage not less than the least of
(A) the replacement value of the improvements that are part of the Mortgaged
Property, (B) the Stated Principal Balance of the Mortgage Loan or (C) the
maximum amount of insurance available under the National Flood Insurance Act of
1968 or the Flood Disaster Prevention Act of 1973, as amended. Any amounts
collected by the Servicer under any such policies (other than amounts to be
deposited in the Escrow Account and applied to the restoration or repair of the
property subject to the related Mortgage or property acquired in liquidation of
the Mortgage Loan, or to be released to the Mortgagor in accordance with
Customary Servicing Procedures) shall be deposited in the Servicer Custodial
Account, subject to withdrawal pursuant to Section 3.08.  It is understood and
agreed that no earthquake or other additional insurance need be required by the
Servicer of any Mortgagor or maintained on REO Property other than pursuant to
such applicable laws and regulations as shall at any time be in force and as
shall require such additional insurance.  Any cost incurred by the Servicer in
maintaining any such insurance if the Mortgagor defaults in its obligation to do
so shall be added to the amount owing under the Mortgage Loan where the terms of
the Mortgage Loan so permit; provided, however, that the addition of any such
cost shall not be taken into account for purposes of calculating the
distributions to be made to Certificateholders and shall be recoverable by the
Servicer pursuant to Section 3.08.  All policies required hereunder shall be
endorsed with standard mortgagee clauses with loss payable to Servicer, and
shall provide for at least thirty (30) days prior written notice of any
cancellation, reduction in amount or material change in coverage to the
Servicer.  The Servicer shall not interfere with the Mortgagor’s freedom of
choice in selecting either its insurance carrier or agent; provided, however,
that the Servicer shall not accept any such insurance policies from insurance
companies unless (i) such companies are licensed to do business in the state
wherein the property subject to the policy is located and (ii) such insurer is
generally acceptable to prudent mortgage lending institutions.

The Servicer shall be permitted to maintain a blanket insurance policy in
sufficient amounts to cover any uninsured loss due to any gap in Mortgagor
provided coverage.  In the event that the Servicer shall obtain and maintain a
blanket policy insuring against losses arising





-62-




--------------------------------------------------------------------------------







from flood, fire and hazards covered under extended coverage on all of the
Mortgage Loans, then, to the extent such policy provides coverage in an amount
equal to the amount required pursuant to the immediately preceding paragraph and
otherwise complies with all other requirements of the immediately preceding
paragraph, it shall conclusively be deemed to have satisfied its obligations as
set forth in this Section 3.09.  Any amounts collected by the Servicer under any
such policy relating to a Mortgage Loan shall be deposited in the Servicer
Custodial Account subject to withdrawal pursuant to Section 3.08.  Such blanket
policy may contain a deductible clause, in which case, in the event that there
shall not have been maintained on the related Mortgaged Property a policy
complying with the immediately preceding paragraph, and there shall have been a
loss which would have been covered by such policy, the Servicer shall deposit in
the Servicer Custodial Account at the time of such loss the amount not otherwise
payable under the blanket policy because of such deductible clause, such amount
to be deposited from the Servicer’s funds, without reimbursement therefore (and
such amount shall be deemed to be Insurance Proceeds).

Section 3.10.

Fidelity Bond; Errors and Omissions Insurance.

(a)

The Servicer shall maintain, at its own expense, a blanket fidelity bond and
errors and omissions insurance, either in the form of a policy with an insurer
or as part of a self-insurance program with its subsidiaries and Affiliates,
with broad coverage on all officers, employees or other persons acting in any
capacity requiring such persons to handle funds, money, documents or papers
relating to the Mortgage Loans.  The Servicer shall furnish to the Master
Servicer, upon request, copies of any fidelity bond or errors and omissions
insurance.  These policies or program must insure the Servicer against losses
resulting from fraud, theft, errors, omissions, negligence, dishonest or
fraudulent acts committed by the Servicer’s personnel, any employees of outside
firms that provide data processing services for the Servicer, and temporary
contract employees or student interns. No provision of this Section 3.10
requiring such fidelity bond and errors and omissions insurance shall diminish
or relieve the Servicer from its duties and obligations as set forth in this
Agreement.

(b)

The Master Servicer shall maintain, at its own expense, a blanket fidelity bond
and errors and omissions insurance, either in the form of a policy with an
insurer or as part of a self-insurance program with its subsidiaries and
Affiliates, with broad coverage on all officers, employees or other persons
acting in any capacity requiring such persons to handle funds, money, documents
or papers relating to the Mortgage Loans.  These policies or program must insure
the Master Servicer against losses resulting from fraud, theft, errors,
omissions, negligence, dishonest or fraudulent acts committed by the Master
Servicer’s personnel, any employees of outside firms that provide data
processing services for the Master Servicer, and temporary contract employees or
student interns.  No provision of this Section 3.10 requiring such fidelity bond
and errors and omissions insurance shall diminish or relieve the Master Servicer
from its duties and obligations as set forth in this Agreement.  

Section 3.11.

REO Property.

(a)

With respect to any REO Property, the deed or certificate of sale shall be taken
in the name of the Trust for the benefit of the Certificateholders, or its
nominee, on behalf of the Certificateholders.  The Servicer shall (i) cause the
Trust to be placed on the title to such REO





-63-




--------------------------------------------------------------------------------







Property and (ii) ensure that the title to such REO Property references this
Agreement.   Pursuant to its efforts to sell such REO Property, the Servicer
shall protect and conserve such REO Property in the manner and to the extent
required by this Agreement, subject to the REMIC Provisions.

(b)

The Servicer shall deposit all REO Proceeds in the Servicer Custodial Account.
 With respect to each REO Property, the Servicer shall account separately for
each REO Property with respect to all funds collected and received in connection
with the operation of such REO Property.

(c)

The Servicer, upon the final disposition of any REO Property, shall be entitled
to reimbursement for any related unreimbursed Servicing Advances from
Liquidation Proceeds received in connection with the final disposition of such
REO Property; provided that, for the avoidance of doubt, any such unreimbursed
Servicing Advances may be reimbursed or paid, as the case may be, prior to final
disposition, out of any REO Proceeds.

(d)

The Net Liquidation Proceeds from the final disposition of the REO Property
 shall be deposited in the Servicer Custodial Account within two Business Days
of receipt.  Any disposition of REO Property shall be for cash only (unless
changes in the REMIC Provisions made subsequent to the Startup Day allow a sale
for other consideration and an Opinion of Counsel is obtained by the Servicer to
the effect that such sale shall not result in an Adverse REMIC Event).  Upon
receipt from the Servicer of notice of such deposit and a Request for Release,
the Custodian, on behalf of the Trustee, shall release the Mortgage Files
relating to such REO Property to the purchaser thereof, and the Trustee promptly
shall execute and deliver such instruments of transfer or assignment, in each
case without recourse, as shall reasonably be necessary to vest in such
purchaser any REO Property released pursuant hereto.  

(e)

In the event that the Trust Fund acquires any REO Property as aforesaid or
otherwise in connection with a default or imminent default on a Mortgage Loan,
the Servicer shall dispose of such REO Property before the end of the third
taxable year beginning after the year of its acquisition by the Trust Fund for
purposes of Section 860G(a)(8) of the Code (or the end of such other period as
may be identified in the REMIC Provisions as the maximum time during which such
REO Property continues to constitute “foreclosure property” under the REMIC
Provisions) unless the Servicer shall have applied for and received an extension
of such period from the Internal Revenue Service, in which case the Trust Fund
may continue to hold such REO Property for the period of such extension.
 Notwithstanding any other provision of this Agreement, no REO Property acquired
by the Trust shall be rented (or allowed to continue to be rented) or otherwise
used for the production of income by or on behalf of the Trust in such a manner
or pursuant to any terms that would (i) cause such REO Property to fail to
qualify as “foreclosure property” within the meaning of Section 860G(a)(8) of
the Code or (ii) subject any Trust REMIC to the imposition of any federal, state
or local income taxes on the income earned from such Mortgaged Property under
Section 860G(c) of the Code or otherwise, unless the Servicer has agreed to
indemnify and hold harmless the Trust with respect to the imposition of any such
taxes.





-64-




--------------------------------------------------------------------------------







Section 3.12.

Due-on-Sale Clauses; Assumption and Substitution Agreements.

The Servicer, to the extent it has knowledge of a conveyance of Mortgaged
Property by the Mortgagor, shall use its reasonable best efforts to enforce any
“due-on-sale” provision contained in the related Mortgage or Mortgage Note by
exercising its rights to accelerate the maturity of the related Mortgage Loan;
provided that the Servicer shall permit an assumption of a Mortgage if so
required in accordance with the terms of the Mortgage or the Mortgage Note;
provided, further, the Servicer shall not exercise such rights if prohibited by
law from doing so or if the exercise of such rights would impair or threaten to
impair any recovery under the related Primary Mortgage Insurance Policy, if any.
 In connection with any such assumption, the outstanding principal amount, the
Monthly Payment and the Mortgage Interest Rate of the related Mortgage Note
shall not be changed, and the term of the Mortgage Loan shall not be increased
or decreased.  If an assumption is allowed pursuant to this Section 3.12, the
Servicer with the prior consent of the issuer of the Primary Mortgage Insurance
Policy, if any, is authorized to enter into a substitution of liability
agreement with the purchaser of the Mortgaged Property pursuant to which the
original Mortgagor is released from liability and the purchaser of the Mortgaged
Property is substituted as Mortgagor and becomes liable under the Mortgage Note.

Section 3.13.

Custodian to Cooperate; Release of Files.

(a)

Upon the payment in full of any Mortgage Loan, or the receipt by the Servicer of
a notification that payment in full shall be escrowed in a manner customary for
such purposes, the Servicer shall immediately notify the Custodian by
delivering, or causing to be delivered, two copies (one of which shall be
returned to the Servicer with the Mortgage File) of a Request for Release
substantially in the form of Exhibit E hereto or in electronic format reasonably
acceptable to the Custodian and the Servicer.  Upon receipt of such request, the
Custodian shall within three Business Days release the related Mortgage File to
the Servicer.  The Trustee shall at the Servicer’s written direction execute and
deliver to the Servicer the request for reconveyance, deed of reconveyance or
release or satisfaction of mortgage or such instrument releasing the lien of the
Mortgage, in each case provided by the Servicer, together with the Mortgage Note
with written evidence of cancellation thereon.  If the Mortgage has been
recorded in the name of MERS or its designee, the Servicer shall take all
reasonable necessary action to reflect the release of the Mortgage on the
records of MERS.  Expenses incurred in connection with any instrument of
satisfaction or deed of reconveyance shall be chargeable to the related
Mortgagor.

(b)

From time to time and as shall be appropriate for the master servicing,
servicing or foreclosure of any Mortgage Loan, including for such purpose
collection under any policy of flood insurance, any fidelity bond or errors or
omissions policy, or for the purposes of effecting a partial release of any
Mortgaged Property from the lien of the Mortgage or the making of any
corrections to the Mortgage Note or the Mortgage or any of the other documents
included in the Mortgage File, the Custodian shall, upon delivery to it of a
Request for Release signed by a Servicing Officer or a Master Servicing Officer,
release the Mortgage File within three Business Days to the Servicer or Master
Servicer, as applicable.  The Servicer or Master Servicer, as applicable, shall
cause the Mortgage Files so released to be returned to the place where the
related Mortgage File was being maintained when the need therefor no longer
exists, unless the





-65-




--------------------------------------------------------------------------------







Mortgage Loan is liquidated and the proceeds thereof are deposited in the
Servicer Custodial Account, in which case the Servicer shall deliver to the
Custodian an additional Request for Release relating to such liquidation.

(c)

If the Servicer at any time seeks to initiate a foreclosure proceeding or any
other legal action in respect of any Mortgaged Property as authorized by this
Agreement, the Servicer shall deliver or cause to be delivered to the Trustee,
and shall direct the Trustee to execute and deliver for signature, as
appropriate, any court pleadings, requests for trustee’s sale or other documents
necessary to effectuate such foreclosure or other legal action.

Notwithstanding the foregoing, the Servicer and the Master Servicer are
authorized to transmit and the Custodian is authorized to accept signed
facsimile or email copies of Requests for Release.

Section 3.14.

Master Servicing, Servicing and Designated Successor Servicing Compensation.

(a)

As compensation (along with its portion of the Administration Fee) for its
services hereunder, the Master Servicer shall be entitled to compensation in the
form of the Master Servicer Custodial Account Reinvestment Income.  The Master
Servicer shall be required to pay all expenses incurred by it in connection with
its master servicing activities hereunder and shall not be entitled to
reimbursement therefor except as specifically provided in this Agreement.

(b)

As a portion of its compensation for its services hereunder, the Servicer shall
be entitled to retain the Servicing Fee from interest payments collected with
respect to the Mortgage Loans.  Additional servicing compensation in the form of
assumption fees, late payment charges, incentive payments payable to the
Servicer as provided in the MHA Program or HAMP (or other similar mortgage loan
modification programs), fees in connection with the successful sale of Bulk
Loans (from related Liquidation Proceeds) and other ancillary income shall be
retained by the Servicer.  The Servicer shall also be entitled to any Servicer
Custodial Account Reinvestment Income.  The Servicer shall be required to pay
all expenses incurred by it in connection with its servicing activities
hereunder and shall not be entitled to reimbursement therefor except as
specifically provided for herein.

(c)

As compensation for its services hereunder, the Designated Successor Servicer
shall be entitled to receive the Designated Successor Servicer Fee, to be paid
from interest payments collected with respect to the Mortgage Loans.

Section 3.15.

Annual Statement as to Compliance.

On or prior to March 31st of each year, beginning in calendar year 2011, each of
the Servicer, the Master Servicer and any predecessor servicer (with respect to
the portion of the prior calendar year for which it acted as servicer hereunder
in the event such predecessor servicer resigns or is terminated during such
prior calendar year) shall deliver to the Master Servicer (in the case of the
Servicer or the predecessor servicer) and the Depositor a statement to the
effect that (i) an authorized officer of the predecessor servicer, Servicer or
the Master Servicer, as applicable, has reviewed (or a review has been made
under its supervision of) such party’s activities under this Agreement during
the prior calendar year (or applicable portion thereof) and





-66-




--------------------------------------------------------------------------------







(ii) to the best of such officers’ knowledge, based on such review, the
predecessor servicer, Servicer or the Master Servicer, as applicable, has
fulfilled all of its obligations under this Agreement in all material respects
throughout the period covered by the prior calendar year (or applicable portion
thereof) or, if there has been a failure to fulfill any such obligation in any
respect, a statement of such failure known to such officer and the nature and
the status thereof.

Section 3.16.

Annual Independent Certified Public Accountants’ Reports.

On or prior to March 31st of each year, beginning in calendar year 2011, the
Servicer, at its expense, shall cause a firm of independent public accountants
which is a member of the American Institute of Certified Public Accountants to
furnish a statement to the Master Servicer and the Depositor to the effect that
such firm has, with respect to the Servicer’s overall servicing operations,
examined such operations in accordance with the requirements of either the
Uniform Single Attestation Program for Mortgage Bankers or the Securities and
Exchange Commission’s Regulation AB, stating such firm’s conclusions relating
thereto.

Section 3.17.

Access to Certain Documentation and Information Regarding the Mortgage Loans;
Access to Servicing Systems and Data.

The Master Servicer and the Servicer shall provide to regulatory authorities
supervising Holders of Certificates, and the examiners and supervisory agents of
such regulators, access to the documentation required by applicable regulations
of such regulators with respect to the Mortgage Loans.  Nothing in this Section
3.17 shall limit the obligation of the Master Servicer or the Servicer to
observe any applicable law and the failure of the Master Servicer or the
Servicer to provide access as provided in this Section 3.17 as a result of such
obligation shall not constitute a breach of this Section 3.17.

In addition, each of the Master Servicer and the Servicer shall furnish upon
reasonable request by the Trustee or the Master Servicer, during the term of
this Agreement, such periodic, special or other reports or information, whether
or not provided for herein, as shall be necessary, reasonable and appropriate
with respect to the purposes of this Agreement and applicable regulations.  All
such reports or information shall be provided by and in accordance with all
reasonable instructions and directions the requesting party may require.  Each
of the Master Servicer and the Servicer agrees to execute and deliver all such
instruments and take all such action as the Trustee from time to time, may
reasonably request in order to effectuate the purposes and to carry out the
terms of this Agreement.

Upon reasonable written request by (a) Certificateholders holding at least 51%
of the Voting Rights of any Class of Subordinated Certificates or (b)
Certificateholders holding the greater of (i) the Certificate Principal Balance
representing 5% of the Voting Rights of the Senior Certificates and (ii) Senior
Certificates representing at least $10,000,000 in Certificate Principal Balance
(the Certificateholders described in (a) or (b), as applicable, the “Requesting
Certificateholders”) the Servicer will give such Requesting
Certificateholders or their agent the right, during normal business hours, to
inspect the credit files relating to Mortgage Loans which are at least 90 days
delinquent based on Mortgage Bankers Assciation methodology (any such Mortgage
Loan, a “Reviewable Mortgage Loan”), as such files existed at the date of
origination of the applicable Mortgage Loan, at the premises of the Servicer and
in a manner that does not





-67-




--------------------------------------------------------------------------------







unreasonably interfere with the operations of the Servicer; provided, that the
Servicer will be under no obligation to provide such information unless each
such Requesting Certificateholder and each such agent examining such information
has signed a confidentiality agreement reasonably acceptable to the Servicer in
good faith.  Each such Requesting Certificateholder and each such agent shall be
obliged to follow any reasonable and good faith direction of the Servicer with
respect to the handling and maintenance of such information.  Any costs of such
Requesting Certificateholders or their agents in connection with any such
inspection shall be paid by such Requesting Certificateholders or their agents
(and shall not be reimbursable by the Trust Estate).  At the conclusion of any
such inspection, in the event that such Requesting Certificateholders reasonably
believe that, with respect to any such Reviewable Mortgage Loan, there exists
(i) materially defective or missing documentation which defect or missing
document prevents or materially delays the Trust from (A) realizing against the
Mortgaged Property relating to such Reviewable Mortgage Loan through foreclosure
or similar loss mitigation activity or (B) processing any title claim under the
title insurance policy relating to such Reviewable Mortgage Loan or (ii) a
breach of any representation or warranty in respect of such Reviewable Mortgage
Loan which materially and adversely affects the Certificateholders’ interest in
such Reviewable Mortgage Loan (any such Reviewable Mortgage Loan, a
“Certificateholder Reviewed Defective Mortgage Loan”), such Requesting
Certificateholders shall be entitled to give written notice (describing in
reasonable detail such defect, missing document or breach including, if
applicable, the particular representation or warranty which such Requesting
Certificateholders believe to have been breached) thereof to the Securities
Administrator and the Securities Administrator shall give written notice to the
Seller, the Depositor, the Trustee, the Master Servicer, the Designated
Successor Servicer, American General, the Custodian and the Rating Agency to the
extent required by Section 2.03(a) hereof.  Any such Requesting
Certificateholders shall be deemed to have agreed to undertake any such
inspection and elect to give any such written notice in good faith and in a
commercially reasonable manner.

Section 3.18.

Liability of Parties; Indemnification.

(a)

Subject to clause (b) below, the Servicer indemnifies and holds the Trustee, the
Depositor, the Securities Administrator, the Designated Successor Servicer, the
Master Servicer, the Custodian and the Trust Fund harmless against any and all
third party claims, losses, penalties, fines, forfeitures, reasonable legal fees
and related costs, judgments, and any other reasonable costs, fees and expenses
that the Trustee, the Depositor, the Securities Administrator, the Designated
Successor Servicer, the Master Servicer, the Custodian or the Trust Fund may
sustain in any way related to the failure of the Servicer to perform its duties
in compliance with this Agreement as a result of its bad faith, willful
misfeasance or negligence.  The Servicer shall immediately notify the Trustee,
the Depositor, the Securities Administrator, the Designated Successor Servicer,
the Master Servicer and the Custodian if a claim is made that may result in such
claims, losses, penalties, fines, forfeitures, legal fees or related costs,
judgments, or any other costs, fees and expenses, and the Servicer shall assume
(with the consent of the Trustee, the Designated Successor Servicer, the
Depositor, the Securities Administrator, the Master Servicer or the Custodian,
as applicable) the defense of any such claim and pay all expenses in connection
therewith, including reasonable counsel fees, and promptly pay, discharge and
satisfy any judgment or decree which may be entered against the Servicer,
Trustee, the Depositor, the Designated Successor Servicer, the Securities
Administrator, the Master Servicer, the Custodian





-68-




--------------------------------------------------------------------------------







and/or the Trust Fund in respect of such claim.  The provisions of this
Section 3.18 shall survive the termination of this Agreement and the payment of
the outstanding Certificates.

(b)

None of the parties to this Agreement or any of the directors, officers,
employees or agents of such parties shall be under any liability to the Trust
Fund or the Certificateholders for any action taken, or for refraining from the
taking of any action, in good faith pursuant to this Agreement, or for errors in
judgment; provided, however, that this provision shall not protect any such
party against any breach of warranties or representations made by such party
herein, against any specific liability imposed on such party hereunder or for a
breach of such party’s duties or obligations hereunder as a result of its
willful misfeasance, bad faith or negligence in the performance of its duties
hereunder or as a result of its reckless disregard of its duties or obligations
hereunder.

Each of the parties to this Agreement and any director, officer, employee or
agent of each such party, may rely in good faith on any document of any kind
which, prima facie, is properly executed and submitted by any appropriate Person
with respect to any matters arising hereunder.  Each of the parties hereto and
any director, officer, employee or agent of such parties shall be indemnified by
the Trust Fund and shall be held harmless against any loss, claim, liability,
damage, cost or expense, incurred or expended in connection with, (i)
investigating, preparing for, defending itself or themselves against, or
prosecuting for itself or themselves or for the sake of the Trust Fund any legal
proceeding, whether pending or threatened, that is related directly or
indirectly in any way to the Trust Fund, this Agreement, the Mortgage Loans or
other assets of the Trust Fund, or the Certificates (including without
limitation the initial offering, any secondary trading and any transfer and
exchange of the Certificates), (ii) the acceptance or administration of the
trusts created hereunder, (iii) the performance or exercise or the lack of
performance or exercise of any or all of its or their powers, duties, rights,
responsibilities, or privileges hereunder or under any other document relating
hereto, including without limitation (A) complying with any new or updated law
or regulation, and (B) addressing any bankruptcy in any way related to or
affecting the transactions contemplated hereunder; provided that, such indemnity
will not extend to any loss, liability, claim, damage, cost or expense (1) that
constitutes a specific liability imposed on such party hereunder, (2) incurred
as a result of any breach of a representation or warranty hereunder or (3)
incurred by reason of willful misfeasance, bad faith or negligence in the
performance of such party's duties or obligations hereunder or by reason of
reckless disregard of such party's obligations and duties hereunder.  In
addition, none of the Servicer, the Depositor, the Designated Successor
Servicer, the Master Servicer, the Custodian or the Securities Administrator
will be under any obligation to appear in, prosecute or defend any legal action
unless such action is related to its respective duties under hereunder and in
its opinion does not expose it to any expense or liability.  Each of the
Servicer, the Depositor, the Designated Successor Servicer, the Master Servicer,
the Custodian and the Securities Administrator may, however, in its discretion
undertake any such action which it may deem necessary or desirable with respect
to this Agreement and the rights and duties of the parties hereto and the
interests of the Certificateholders hereunder.  In such event, the legal
expenses and costs of such action and any liability resulting therefrom (except
any loss, liability or expense incurred by reason of willful misfeasance, bad
faith or negligence in the performance of duties or obligations hereunder or by
reason of reckless disregard of obligations and duties hereunder) will be
expenses, costs and liabilities of the Trust Fund, and the Servicer, the
Depositor, the Designated Successor Servicer, the Master Servicer, the Custodian
or the





-69-




--------------------------------------------------------------------------------







Securities Administrator, as the case may be, will be entitled to be reimbursed
therefor.  Each party’s right to indemnity or reimbursement pursuant to this
Section shall survive any resignation or termination of such party pursuant to
this Agreement with respect to any losses, claims, damages, expenses, costs or
liabilities arising prior to such resignation or termination (or arising from
events that occurred prior to such resignation).

 

Section 3.19.

Advance Facility.

The Servicer is hereby authorized, without the consent of any other party hereto
or any Certificateholder, to enter into a financing or other facility (any such
arrangement, an “Advance Facility”), pursuant to which (i) the Servicer assigns
or pledges its rights under this Agreement to be reimbursed for any or all
Servicing Advances made by the Servicer pursuant to this Agreement to a special
purpose bankruptcy remote entity, which in turn, directly or through other
assignees and/or pledges, assigns or pledges such rights to a Person, which may
include a trustee acting on behalf of holders of debt instruments, and/or (2)
another Person agrees to fund some or all Servicing Advances required to be made
by the Servicer pursuant to this Agreement (any such Person described in (1) or
(2), an “Advance Financing Person”).  There shall only exist one Advance
Facility at any one time.  Notwithstanding anything to the contrary herein, the
existence or non-existence shall not affect the Servicer’s rights, duties or
obligations hereunder, including without limitation the obligation to make any
Servicing Advance required hereunder or the right to make any withdrawals from
the Servicer Custodial Account.  If the Servicer enters into an Advance
Facility, and for so long as an Advance Financing Person remains entitled to
receive reimbursement for any Servicing Advances outstanding and previously
unreimbursed pursuant to this Agreement, then the Servicer shall remit or cause
to be remitted directly to the Advance Financing Person’s designee (which may be
the Advance Financing Person; in either case, the “Financing Person’s Designee”)
amounts withdrawn by the Servicer from the Servicer Custodial Account or Escrow
Account, in either case to reimburse itself for previously unreimbursed
Servicing Advances to the extent permitted hereunder (“Advance Reimbursement
Amounts”).  No rights of set-off by the Trustee or otherwise shall attach to any
rights to be reimbursed for Servicing Advances that have been assigned or
pledged to the Advance Financing Person.

An Advance Financing Person who receives an assignment or pledge of rights to
receive Advance Reimbursement Amounts and/or whose obligations hereunder are
limited to the funding of Servicing Advances shall not be required to meet the
criteria for qualification as a successor servicer as set forth in Section 7.05
of this Agreement.

To the extent that a successor Servicer assumes the servicing obligations under
this Agreement, until such time as the successor Servicer receives a Notice of
Facility Termination (as defined below), the successor Servicer shall, as
promptly as reasonably practicable, cause to be remitted, directly from the
Escrow Account or the Servicer Custodial Account, as applicable, to the
Financing Person’s Designee, all Advance Reimbursement Amounts that such
successor Servicer would otherwise be required to withdraw from the Escrow
Account and the Servicer Custodial Account and pay to the predecessor Servicer
in accordance with Section 7.05(b)(ii).

If the Servicer enters into an Advance Facility, the Servicer and the related
Advance Financing Person shall deliver to the Securities Administrator and the
Master Servicer a written





-70-




--------------------------------------------------------------------------------







notice of the existence of such Advance Facility (an “Advance Facility Notice”),
stating the identity of the Advance Financing Person and the related Financing
Person’s Designee.  An Advance Facility Notice may only be terminated by the
joint written direction of the Servicer and the related Advance Financing
Person.

Advance Reimbursement Amounts relating to a particular Mortgage Loan shall be
allocated to outstanding unreimbursed Servicing Advances (as the case may be)
made with respect to that Mortgage Loan on a “first-in, first out” basis.

At any time when any Advance Financing Person shall have ceased funding
Servicing Advances and the related Financing Person’s Designee shall have
received Advance Reimbursement Amounts sufficient in the aggregate to reimburse
all Servicing Advances the right to reimbursement for which were assigned to
such Advance Financing Person, then upon the delivery of a written notice signed
by the Financing Person’s Designee, the Advance Financing Person and the
Servicer to the Securities Administrator and the Master Servicer terminating the
Advance Facility Notice (the “Notice of Facility Termination”), the related
Advance Finance Facility shall have no further effect hereunder.

For the avoidance of doubt, the Advance Financing Person or Financing Person’s
Designee, as applicable, shall only be entitled to Advance Reimbursement Amounts
that have been assigned or pledged to such Advance Financing Person or related
Financing Person’s Designee.  By way of illustration and not by way of limiting
the generality of the foregoing, if a Servicer who is a party to an Advance
Facility resigns or is terminated hereunder and is replaced by a successor
Servicer hereunder, then after all Advance Reimbursement Amounts that are owed
(as described in this Section 3.19) to the Advance Financing Person or Financing
Person’s Designee, as applicable, pursuant to the Advance Facility to which such
terminated or resigned Servicer was party, no further Advance Reimbursement
Amounts shall be required to be paid in connection with such Advance Facility.

Notwithstanding the assignment or pledge by the Servicer of its rights to
reimbursed for Servicing Advances, the Servicer will not be released from any of
its obligations under the Agreement and none of the Trustee, the Securities
Administrator or the Master Servicer has any right or ability to require the
Advance Financing Person to make any Servicing Advances and neither shall have
any rights or remedies against the Advance Financing Person for any failure by
the Servicer to service the Mortgage Loans in accordance with the terms of this
Agreement.  Each Advance Financing Person is an intended third party beneficiary
of this Section 3.19; provided, that any rights granted to an Advance Financing
Person or Financing Person’s Designee hereunder shall be subject to Section
11.12 hereof.  So long as any Advance Facility is in existence, this Section
3.19 shall not be amended or modified without the consent of the related Advance
Financing Person.





-71-




--------------------------------------------------------------------------------







ARTICLE IV

FLOW OF FUNDS

Section 4.01.

Interest and Principal Distributions.

(a)

On each Distribution Date, the Securities Administrator shall withdraw from the
Distribution Account the Interest Remittance Amount (other than any Prepayment
Charges and Servicer Prepayment Charge Payment Amounts) for such Distribution
Date and apply it in the following order of priority (based upon the Mortgage
Loan information provided to it in the Master Servicer’s Certificate, upon which
the Securities Administrator may conclusively rely), to the extent available:

(i)

to the Designated Successor Servicer and the Trustee, pro rata (based upon the
Administration Expenses owing to each such entity), any Payable Trustee/DSS
Expenses for such Distribution Date;

(ii)

to the Class A-1 Certificates, the Accrued Certificate Interest thereon for such
Distribution Date;

(iii)

to the Class A-1 Certificates, any Interest Carry Forward Amount with respect to
such Class for such Distribution Date;

(iv)

to the Class A-1 Certificates, any Cap Carryover Amount with respect to such
Class for such Distribution Date;

(v)

to the Class A-2 Certificates, the Accrued Certificate Interest thereon for such
Distribution Date;

(vi)

to the Class A-2 Certificates, any Interest Carry Forward Amount with respect to
such Class for such Distribution Date;

(vii)

to the Class A-2 Certificates, any Cap Carryover Amount with respect to such
Class for such Distribution Date;

(viii)

to the Class A-3 Certificates, the Accrued Certificate Interest thereon for such
Distribution Date;

(ix)

to the Class A-3 Certificates, any Interest Carry Forward Amount with respect to
such Class for such Distribution Date;

(x)

to the Class A-3 Certificates, any Cap Carryover Amount with respect to such
Class for such Distribution Date;

(xi)

to the Class A-4 Certificates, the Accrued Certificate Interest thereon for such
Distribution Date;





-72-




--------------------------------------------------------------------------------







(xii)

to the Class A-4 Certificates, any Interest Carry Forward Amount with respect to
such Class for such Distribution Date;

(xiii)

to the Class A-4 Certificates, any Cap Carryover Amount with respect to such
Class for such Distribution Date;

(xiv)

to the payment of principal of the Class A-1 Certificates until the Certificate
Principal Balance of the Class A-1 Certificates has been reduced to zero;

(xv)

to the payment of principal of the Class A-2 Certificates until the Certificate
Principal Balance of the Class A-2 Certificates has been reduced to zero;

(xvi)

to the payment of principal of the Class A-3 Certificates until the Certificate
Principal Balance of the Class A-3 Certificates has been reduced to zero;

(xvii)

to the payment of principal of the Class A-4 Certificates until the Certificate
Principal Balance of the Class A-4 Certificates has been reduced to zero; and

(xviii)

the amount, if any, of the Interest Remittance Amount remaining after
application thereof in accordance with the priorities set forth above, to the
Class CE Certificates in an amount not to exceed the Class CE Distributable
Amount for such Distribution Date.

(b)

On each Distribution Date, the Securities Administrator shall withdraw the
Interest Reserve Distribution for such Distribution Date from the Distribution
Account and apply it in the following order of priority (based upon the Mortgage
Loan information provided to it in the Master Servicer’s Certificate, upon which
the Securities Administrator may conclusively rely), to the extent available:

(i)

to the Class A-1 Certificates, the Accrued Certificate Interest thereon for such
Distribution Date that remains unpaid after giving effect to the distributions
set forth in Section 4.01(a);

(ii)

to the Class A-2 Certificates, the Accrued Certificate Interest thereon for such
Distribution Date that remains unpaid after giving effect to the distributions
set forth in Section 4.01(a);

(iii)

to the Class A-3 Certificates, the Accrued Certificate Interest thereon for such
Distribution Date that remains unpaid after giving effect to the distributions
set forth in Section 4.01(a);

(iv)

to the Class A-4 Certificates, the Accrued Certificate Interest thereon for such
Distribution Date that remains unpaid after giving effect to the distributions
set forth in Section 4.01(a);

(c)

On each Distribution Date, the Securities Administrator shall withdraw the
Principal Remittance Amount (other than any Prepayment Charges and Servicer
Prepayment Charge Payment Amounts) for such Distribution Date from the
Distribution Account and apply it





-73-




--------------------------------------------------------------------------------







in the following order of priority (based upon the Mortgage Loan information
provided to it in the Master Servicer’s Certificate, upon which the Securities
Administrator may conclusively rely), to the extent available:

(i)

to the Class A-1 Certificates, the Accrued Certificate Interest thereon for such
Distribution Date that remains unpaid after giving effect to the distributions
set forth in Sections 4.01(a) and 4.01(b);

(ii)

to the Class A-1 Certificates, any Interest Carry Forward Amount with respect to
such Class for such Distribution Date that remains unpaid after giving effect to
the distributions set forth in Section 4.01(a);

(iii)

to the Class A-1 Certificates, any Cap Carryover Amount with respect to such
Class for such Distribution Date that remains unpaid after giving effect to the
distributions set forth in Section 4.01(a);

(iv)

to the payment of principal of the Class A-1 Certificates until the Certificate
Principal Balance of such Class A-1 Certificates has been reduced to zero;

(v)

to the Class A-2 Certificates, the Accrued Certificate Interest thereon for such
Distribution Date that remains unpaid after giving effect to the distributions
set forth in Sections 4.01(a) and 4.01(b);

(vi)

to the Class A-2 Certificates, any Interest Carry Forward Amount with respect to
such Class for such Distribution Date that remains unpaid after giving effect to
the distributions set forth in Section 4.01(a);

(vii)

to the Class A-2 Certificates, any Cap Carryover Amount with respect to such
Class for such Distribution Date that remains unpaid after giving effect to the
distributions set forth in Section 4.01(a);

(viii)

to the payment of principal of the Class A-2 Certificates until the Certificate
Principal Balance of such Class A-2 Certificates has been reduced to zero;

(ix)

to the Class A-3 Certificates, the Accrued Certificate Interest thereon for such
Distribution Date that remains unpaid after giving effect to the distributions
set forth in Sections 4.01(a) and 4.01(b);

(x)

to the Class A-3 Certificates, any Interest Carry Forward Amount with respect to
such Class for such Distribution Date that remains unpaid after giving effect to
the distributions set forth in Section 4.01(a);

(xi)

to the Class A-3 Certificates, any Cap Carryover Amount with respect to such
Class for such Distribution Date that remains unpaid after giving effect to the
distributions set forth in Section 4.01(a);

(xii)

to the payment of principal of the Class A-3 Certificates until the Certificate
Principal Balance of such Class A-3 Certificates has been reduced to zero;





-74-




--------------------------------------------------------------------------------







(xiii)

to the Class A-4 Certificates, the Accrued Certificate Interest thereon for such
Distribution Date that remains unpaid after giving effect to the distributions
set forth in Sections 4.01(a) and 4.01(b);

(xiv)

to the Class A-4 Certificates, any Interest Carry Forward Amount with respect to
such Class for such Distribution Date that remains unpaid after giving effect to
the distributions set forth in Section 4.01(a);

(xv)

to the Class A-4 Certificates, any Cap Carryover Amount with respect to such
Class for such Distribution Date that remains unpaid after giving effect to the
distributions set forth in Section 4.01(a);

(xvi)

to the payment of principal of the Class A-4 Certificates until the Certificate
Principal Balance of such Class A-4 Certificates has been reduced to zero; and

(xvii)

the amount, if any, of the Principal Remittance Amount remaining after
application thereof in accordance with the priorities set forth above, to the
Class CE Certificates in an amount not to exceed the Class CE Distributable
Amount for such Distribution Date (as reduced by any amounts distributed to the
Class CE Certificates pursuant to Section 4.01(a) in respect of such
Distribution Date).

Section 4.02.

Other Distributions.

(a)

Subject to Section 4.02(b), on each Distribution Date, there shall be
distributed to the Holder of the Class R Certificate (in respect of the Class UR
Interest), any remaining amounts in the Distribution Account on such date after
the application of such amounts pursuant to Section 4.01.

(b)

On each Distribution Date, the Securities Administrator shall withdraw any
amounts then on deposit in the Distribution Account that represent Prepayment
Charges collected by the Servicer in connection with the Principal Prepayment of
any of the Mortgage Loans or Servicer Prepayment Charge Payment Amounts and
shall distribute such amounts to the Holders of the Class P Certificates.  Any
such amounts in respect of Servicer Prepayment Charge Payment Amounts shall not
be payments with respect to a “regular interest” in a REMIC within the meaning
of Code Section 860G(a)(1).  Such amounts shall not be applied to reduce the
Certificate Principal Balance of the Class P Certificates.

(c)

Any amounts distributed to the Offered Certificates in respect of interest or
principal pursuant to Sections 4.01(a) or (c) which constitute Cap Carryover
Amounts shall first be deemed currently distributed by the Upper Tier REMIC as a
distribution of Uncertificated Accrued Interest or principal, respectively, with
respect to the Upper Tier Regular Interests corresponding to the Class A-2
Certificates, the Class A-3 Certificates, the Class A-4 Certificates and the
Class CE Certificates, and then shall be deemed distributed into the Grantor
Trust Subaccount and then distributed to the Offered Certificates as payments on
notional principal contracts in the nature of cap contracts.  Any such amounts
deemed distributed shall not increase the Uncertificated Principal Balance of
any Certificates or result in any carryforward of accrued interest in respect of
any Certificates.  The Securities Administrator shall account for Cap Carryover
Amounts as property held separate and apart from any Trust REMIC.  The
provisions





-75-




--------------------------------------------------------------------------------







of this paragraph are intended to satisfy the requirements of Treasury
regulations § 1.860G-2(i) for the treatment of property rights coupled with
regular interests to be separately respected and shall be interpreted consistent
with such regulation.

(d)

Distributions on the Lower Tier Interests. On each Distribution Date, the
Securities Administrator shall be deemed to cause in the following order of
priority, the following amounts to be distributed to the Upper Tier REMIC on
account of the Lower Tier Regular Interests (such amount, the “Lower Tier
Distribution Amount”) or withdrawn from the Distribution Account and distributed
to the Holder of the Class R Certificate (in respect of the Class LR Interest),
as the case may be:

(i)

to the extent of the Interest Remittance Amounts, to the Holders of the Class
LT-AA Interest, the Lower Tier Corresponding Marker Interests and the Class
LT-ZZ Interest, pro rata, in an amount equal to (A) the Uncertificated Accrued
Interest for such Distribution Date, plus (B) any amounts in respect thereof
remaining unpaid from previous Distribution Dates.  Amounts payable as
Uncertificated Accrued Interest in respect of the Class LT-ZZ Interest shall be
reduced and deferred when amounts are distributed to the Offered Certificates
pursuant to Sections 4.01(a)(xiv) through (xvii), by the lesser of (x) 1% of
such amounts and (y) the Maximum LT-ZZ Uncertificated Accrued Interest Deferral
Amount and such amount shall be payable to the Holders of the Lower Tier
Corresponding Marker Interests, in the same proportion as the amounts are
distributed to the Corresponding Classes under Sections 4.01(a)(xiv) through
(xvii) and the Uncertificated Balance of the Class LT-ZZ Interest shall be
increased by such amount;

(ii)

to the Holders of the Lower Tier Regular Interests, in an amount equal to the
remainder of the Interest Remittance Amount and Principal Remittance Amount for
such Distribution Date after the distributions made pursuant to clause (i) above
plus, on the earliest of (A) the Distribution Date following the date of
expiration of the final Prepayment Charge, (B) the final Distribution Date or
(C) the Distribution Date immediately following the date on which the Pool
Balance is reduced to $100,000 or less, the amount held in the Class P Account,
allocated as follows:

(1)

to the Class LT-AA Interest, 98.00% of such remainder, until the Uncertificated
Balance of such Lower Tier Interests are reduced to zero;

(2)

to the Lower Tier Corresponding Marker Interests, 1.00% of such remainder, in
the same proportion as principal payments are allocated to the Corresponding
Classes, until the Uncertificated Balances of such Lower Tier Regular Interests
are reduced to zero; then to the Class LT-ZZ Interest, 1.00% of such remainder,
until the Uncertificated Balance of such Lower Tier Regular Interest is reduced
to zero;

(3)

on the earliest of (i) the Distribution Date following the date of expiration of
the final Prepayment Charge, (ii) the final Distribution Date or (iii) the
Distribution Date immediately following the date on which the Pool Balance is
reduced to $100,000 or less, from the amount held in the Class P Account, $100





-76-




--------------------------------------------------------------------------------







to the Class LT-P Interest until the Uncertificated Balance of such Lower Tier
Regular Interest is reduced to zero; and

(4)

any remaining amount to the Holder of the Class R Certificate (in respect of the
Class LR Interest).

provided, however, that an amount equal to any Overcollateralization Amount
included in the Class CE Distributable Amount and distributed to the Class CE
Certificates shall be allocated to (i) the Class LT-AA Interest and (ii) the
Class LT-ZZ Interest, 98.00% and 2.00%, respectively.

(iii)

On each Distribution Date, all amounts representing Prepayment Charges in
respect of the Mortgage Loans during the related Prepayment Period shall be
distributed to the Holders of the Class LT-P Interest. Such amount shall not
reduce the Uncertificated Balance of the Class LT-P Interest.

(e)

Distributions on the Upper Tier Interests. On each Distribution Date, 100% of
the amounts deemed distributed by the Lower Tier REMIC to the Upper Tier REMIC
shall be deemed distributed with respect to the Upper Tier Interests so as to
(i) pay the Uncertificated Accrued Interest on such Upper Tier Interest plus any
amounts in respect thereof remaining unpaid from previous Distribution Dates at
the same time and in substantially the same manner that such amounts are
distributed to the Corresponding Classes of Certificates and (ii) reduce the
Uncertificated Balance of each such Upper Tier Interest to the extent necessary
so that it equals the Certificate Principal Balance of the Corresponding Class
of Certificates, if any. Any amounts distributed to the Class CE Certificates in
respect of Overcollateralization Amounts shall reduce its Uncertificated
Balance.  Any remaining amounts shall be deemed distributed to the Holder of the
Class R Certificate with respect to the Class UR Interest.

(f)

Allocation of Losses on the Lower Tier Interests and the Upper Tier Interests.
The Securities Administrator shall be deemed to cause the following allocation
of losses:

(i) (a) All Realized Losses on the Mortgage Loans shall be allocated by the
Securities Administrator on each Distribution Date to the following Lower Tier
Interests in the specified percentages, as follows: first, to Uncertificated
Accrued Interest payable to (i) the Class LT-AA Interest and (ii) the Class
LT-ZZ Interest up to an aggregate amount equal to the Lower Tier REMIC Interest
Loss Allocation Amount, 98% and 2%, respectively; second, to the Uncertificated
Balances of the Class LT-AA Interest and the Class LT-ZZ Interest up to an
aggregate amount equal to the Lower Tier REMIC Principal Loss Allocation Amount,
98% and 2%, respectively; third, to the Uncertificated Balances of the Class
LT-AA Interest, the Class LT-A4 Interest and the Class LT-ZZ Interest, 98%, 1%
and 1%, respectively, until the Uncertificated Balance of the Class LT-A4 has
been reduced to zero; fourth, to the Uncertificated Balances of the Class LT-AA
Interest, the Class LT-A3 Interest and the Class LT-ZZ Interest, 98%, 1% and 1%,
respectively, until the Uncertificated Balance of the Class LT-A3 has been
reduced to zero; and fifth, to the Uncertificated Balances of the Class LT-AA
Interest, the Class LT-A2 Interest and the Class LT-ZZ Interest, 98%, 1% and 1%,
respectively, until the Uncertificated Balance of the Class LT-A2 has been
reduced to zero. Subsequent





-77-




--------------------------------------------------------------------------------







Recoveries with respect to the Mortgage Loans shall be allocated by the
Securities Administrator on each Distribution Date in the same manner and
priority as Realized Losses are allocated pursuant to the preceding sentence.




 (b) All Realized Losses and Subsequent Recoveries on the Mortgage Loans shall
be allocated by the Securities Administrator on each Distribution Date to the
Upper Tier Interests such that the Uncertificated Balance or Notional Amount of
each such Upper Tier Interest equals the Certificate Principal Balance or
Notional Amount of the corresponding Class of Certificates.




(g)

Notwithstanding anything to the contrary contained herein, the above
distributions in Sections 4.02(d) through (f) (other than on the Certificates)
are deemed distributions, and actual distributions of funds from the
Distribution Account shall be made only in accordance with Sections 4.01 and
4.02(a) through (c) hereof.

(h)

It is the intention of all of the parties hereto that the Class CE Certificates
receive all principal and interest received by the Trust on the Mortgage Loans
that is not otherwise distributable to the Offered Certificates or the Class P
Certificates.  If the Securities Administrator determines that the Class R
Certificates are entitled to any distributions of principal or interest on the
Mortgage Loans, the Securities Administrator, prior to any such distribution to
any Class R Certificate, shall notify the Depositor of such impending
distribution.  Upon such notification, the Depositor shall request an amendment
to this Agreement to correct such mistake in the distribution provisions and the
Securities Administrator shall hold such distribution until such Amendment is
executed.  The Class R Certificateholders, by their acceptance of their
Certificates, and the Servicer, the Master Servicer, the Designated Successor
Servicer, the Securities Administrator, the Trustee and the Custodian are deemed
to agree to such amendment and no further consent shall be necessary,
notwithstanding anything to the contrary in this Agreement.

(i)

On the earliest of (i) the Distribution Date following the date of expiration of
the final Prepayment Charge, (ii) the final Distribution Date or (iii) the
Distribution Date immediately following the date on which the Pool Balance is
reduced to $100,000 or less, from the amount in the Class P Account, the
Securities Administrator shall distribute to the Holder of the Class P
Certificate, $100 in reduction of the Certificate Principal Balance of such
Class.

Section 4.03.

Allocation of Losses and Subsequent Recoveries.

(a)

Any Applied Realized Loss Amount for a Distribution Date shall be allocated
sequentially to reduce the Certificate Principal Balances of the Class A-4
Certificates, Class A-3 Certificates and the Class A-2 Certificates, in that
order, until the respective Certificate Principal Balances thereof are reduced
to zero.  No Applied Realized Loss Amount shall be allocated to any other Class
of Certificates hereunder.  Any such reduction of a Certificate Principal
Balance as a result of the allocation of the Applied Realized Loss Amount shall
not be reversed or reinstated (except in the case of Subsequent Recoveries).
 Once the Certificate Principal Balance of the Class A-2 Certificates, the Class
A-3 Certificates or the Class A-4 Certificates has been reduced to zero, such
Class shall not be entitled to distributions on future Distribution Dates





-78-




--------------------------------------------------------------------------------







unless there are Subsequent Recoveries that are applied to increase the
Certificate Principal Balance of such Class.

(b)

If any Subsequent Recoveries are received during the Prepayment Period relating
to a Distribution Date:

(x) the Certificate Principal Balance of the Class A-2 Certificates shall be
increased for such Distribution Date by the lesser of (1) the amount of such
Subsequent Recoveries and (2) an amount equal to the result of (A) any Applied
Realized Loss Amounts that were allocated to reduce the Certificate Principal
Balance of the Class A-2 Certificates on any Distribution Date (including such
Distribution Date) minus (B) any Subsequent Recoveries that were allocated to
increase the Certificate Principal Balance of the Class A-2 Certificates on any
prior Distribution Date;

(y) the Certificate Principal Balance of the Class A-3 Certificates shall be
increased for such Distribution Date by the lesser of (1) the amount of such
Subsequent Recoveries which were not allocated to increase the Certificate
Principal Balance of the Class A-2 Certificates pursuant to clause (x) above and
(2) an amount equal to the result of (A) any Applied Realized Loss Amounts that
were allocated to reduce the Certificate Principal Balance of the Class A-3
Certificates on any Distribution Date (including such Distribution Date) minus
(B) any Subsequent Recoveries that were allocated to increase the Certificate
Principal Balance of the Class A-3 Certificates on any prior Distribution Date;
and

(z) the Certificate Principal Balance of the Class A-4 Certificates shall be
increased for such Distribution Date by the lesser of (1) the amount of such
Subsequent Recoveries which were not allocated to increase the Certificate
Principal Balance of the Class A-2 Certificates pursuant to clause (x) above or
the Certificate Principal Balance of the Class A-3 Certificates pursuant to
clause (y) above and (2) an amount equal to the result of (A) any Applied
Realized Loss Amounts that were allocated to reduce the Certificate Principal
Balance of the Class A-4 Certificates on any Distribution Date (including such
Distribution Date) minus (B) any Subsequent Recoveries that were allocated to
increase the Certificate Principal Balance of the Class A-4 Certificates on any
prior Distribution Date.

Section 4.04.

Method of Distribution.

The Securities Administrator shall make distributions in respect of a
Distribution Date to each Certificateholder of record on the related Record Date
(other than as provided in Section 10.01 respecting the final distribution), in
the case of Certificateholders of the Certificates, by wire transfer in
immediately available funds to the account of the Person entitled thereto if
such Person shall have so notified the Securities Administrator in writing at
least five Business Days prior to the Record Date immediately prior to such
Distribution Date and is the registered owner of such Certificates, or by check
mailed by first class mail to the address of the Person entitled thereto, as
such name and address shall appear on the Certificate Register, provided that
the Securities Administrator may deduct a reasonable wire transfer fee from any
payment made by wire transfer.  Distributions among Certificateholders shall be
made in





-79-




--------------------------------------------------------------------------------







proportion to the Percentage Interests evidenced by the Certificates held by
such Certificateholders.

Section 4.05.

Distributions on Book-Entry Certificates.

Each distribution with respect to a Book-Entry Certificate shall be paid to the
Depository, which shall credit the amount of such distribution to the accounts
of its Depository Participants in accordance with its normal procedures.  Each
Depository Participant shall be responsible for disbursing such distribution to
the Certificate Owners that it represents and to each indirect participating
brokerage firm (a “brokerage firm” or “indirect participating firm”) for which
it acts as agent.  Each brokerage firm shall be responsible for disbursing funds
to the Certificate Owners that it represents.  All such credits and
disbursements with respect to a Book-Entry Certificate are to be made by the
Depository and the Depository Participants in accordance with the provisions of
the Certificates.  None of the parties to this Agreement shall have any
responsibility therefor except as otherwise provided by applicable law.

Section 4.06.

Statements.

(a)

On each Distribution Date, based on the Mortgage Loan information contained in
the Master Servicer’s Certificate, the Securities Administrator shall prepare a
statement (the “Distribution Date Statement”) as to the distributions made on
such Distribution Date:

(i)

the amount of the distribution made on such Distribution Date to the Holders of
each Class of Certificates allocable to principal;

(ii)

the amount of the distribution made on such Distribution Date to the Holders of
each Class of Certificates allocable to interest and the Class CE Distributable
Amount, separately identified;

(iii)

the Overcollateralization Amount as of such Distribution Date;

(iv)

the aggregate amount of Servicing Fee retained by the Servicer during the
related Collection Period;

(v)

the amount of Servicing Advances that are Nonrecoverable Advances (if any);

(vi)

the Pool Balance, at the close of business at the end of the related Collection
Period;

(vii)

the number, weighted average remaining term to maturity and weighted average
Mortgage Interest Rate of the Mortgage Loans as of the related Due Date;

(viii)

the number and aggregate Stated Principal Balance of Mortgage Loans (a) 30 to 59
days past due using the Mortgage Bankers Association methodology, (b) 60 to 89
days past due using the Mortgage Bankers Association methodology, (c) 90 or more
days past due using the Mortgage Bankers Association methodology, (d) as to
which





-80-




--------------------------------------------------------------------------------







foreclosure proceedings have been commenced and (e) in bankruptcy as of the
close of business on the last day of the related Collection Period;

(ix)

the aggregate number of Mortgage Loans that became REO Properties during the
related Collection Period and the aggregate Stated Principal Balance of such
Mortgage Loans (calculated as of the date each such Mortgage Loan became an REO
Property);

(x)

the total number and aggregate Stated Principal Balance of all REO Properties as
of the close of business of the last day of the related Collection Period;

(xi)

the aggregate amount of Principal Prepayments made during the related Prepayment
Period;

(xii)

the aggregate amount of Realized Losses incurred during the related Collection
Period and the cumulative amount of Realized Losses;

(xiii)

the Certificate Principal Balance of each Class of Certificates, after giving
effect to the distributions and allocations of Applied Realized Loss Amounts
made on such Distribution Date, separately identifying any reduction thereof due
to allocations of Applied Realized Loss Amounts

(xiv)

the Accrued Certificate Interest in respect of each Class of Certificates for
such Distribution Date and any related Cap Carryover Amounts, and the respective
portions thereof, if any, remaining unpaid following the distributions made in
respect of such Certificates for such Distribution Date;

(xv)

the cumulative Realized Losses, as a percentage of the Cut-off Date Pool
Balance;

(xvi)

the Available Funds for the related Collection Period;

(xvii)

the rate at which interest accrues for each Class of Certificates for such
Distribution Date;

(xviii)

the aggregate amount of Net Liquidation Proceeds for the related Collection
Period;

(xix)

the aggregate Stated Principal Balance of Mortgage Loans purchased by a Seller
or American General during the related Prepayment Period;

(xx)

the number and aggregate Stated Principal Balance of Mortgage Loans that were
the subject of a Principal Prepayment in full during the related Prepayment
Period;

(xxi)

for each Mortgage Loan that the Trustee has requested that the applicable Seller
repurchase (i) the date on which such repurchase request was made and (ii)
whether such Mortgage Loan has been repurchased;





-81-




--------------------------------------------------------------------------------







(xxii)

the amount of any Reimbursement Amounts received by the Trust Fund during the
related Collection Period;

(xxiii)

the aggregate amount of Administration Expenses paid by the Trust Fund to (x)
the Master Servicer, Custodian and Securities Administrator during the current
calendar year and (y) the Designated Successor Servicer and Trustee during the
current calendar year;

(xxiv)

the aggregate amount of Unreimbursed Servicer Default Expenses and the aggregate
amount of Master Servicing Transfer Costs, in each case paid by the Trust during
the related Collection Period; and

(xxv)

 with respect to Mortgage Loans that were subject to a Servicer Modification
during the related Collection Period: (a) the Mortgage Loan identifying number;
(b) the date of modification; (c) the Stated Principal Balance prior to and
after modification; (d) the Monthly Payment prior to and after modification; (e)
the Mortgage Interest Rate prior to and after modification; (f) the maturity
date prior to and after modification; and (g) the number of months Delinquent
prior to modification; and

(xxvi)

the amount of Subsequent Recoveries received during the related Prepayment
Period.

The Securities Administrator may fully rely upon and shall have no liability
with respect to information with respect to the Mortgage Loans provided by the
Master Servicer.

In the case of information furnished pursuant to subclauses (i), (ii) and (xiv)
above, the amounts shall be expressed in a separate section of the dollar amount
for each Class for each $1,000 original dollar amount as of the Cut-off Date.

The Securities Administrator shall make the Distribution Date Statement (and, at
its option, any additional files containing the same information in an
alternative format) available each month to beneficial owners of Certificates
that provide appropriate certification in the form furnished by the Securities
Administrator (which may be submitted electronically via the Securities
Administrator’s internet website) and other parties to this Agreement via the
Securities Administrator’s internet website.  The Securities Administrator’s
internet website shall initially be located at “http://www.ctslink.com.”
 Assistance in using the website can be obtained by calling the Securities
Administrator’s customer service desk at (866) 846-4526.  Parties that are
unable to use the website are entitled to have a paper copy mailed to them via
first class mail by calling the customer service desk and indicating such.  The
Securities Administrator shall have the right to change the way the monthly
statements to Certificateholders are distributed in order to make such
distribution more convenient and/or more accessible to the above parties and the
Securities Administrator shall provide timely and adequate notification to all
above parties regarding any such changes.

(b)

Within a reasonable period of time after the end of each calendar year, the
Securities Administrator shall furnish to each Person who at any time during the
calendar year was a Certificateholder, if requested in writing by such Person,
such information as is reasonably necessary to provide to such Person a
statement containing the information set forth in





-82-




--------------------------------------------------------------------------------







subclauses (i), (ii) and (xii) above, aggregated for such calendar year or
applicable portion thereof during which such Person was a Certificateholder.
 Such obligation of the Securities Administrator shall be deemed to have been
satisfied to the extent that substantially comparable information shall be
prepared and furnished by the Securities Administrator to Certificateholders
pursuant to any requirements of the Code as are in force from time to time.

(c)

On each Distribution Date, the Securities Administrator shall forward to the
Class R Certificateholder upon request a copy of the reports forwarded to the
Certificateholders of Certificates other than the Class R Certificate in respect
of such Distribution Date with such other information as the Securities
Administrator deems necessary or appropriate.  Such obligation of the Securities
Administrator shall be deemed to have been satisfied to the extent that
substantially comparable information shall be prepared and furnished to the
Class R Certificateholder by the Servicer pursuant to any requirements of the
Code as from time to time in force.

Section 4.07.

Remittance Reports; Master Servicer’s Certificate.

(a)

No later than the 10th calendar day of each month, the Servicer (and not any
subservicer) shall deliver to the Trustee, the Designated Successor Servicer and
the Master Servicer a Remittance Report containing the information set forth in
Exhibit L hereto with respect to the related Distribution Date.  On the same
date, the Servicer shall deliver to the Master Servicer such information
reasonably available to the Servicer necessary in order for the Master Servicer
to prepare the Master Servicer’s Certificate.  

(b)

Each month, not later than 12:00 noon Eastern time on the 18th calendar day of
such month (or if such day is not a Business Day, the following Business Day),
the Master Servicer shall deliver to the Securities Administrator, a Master
Servicer’s Certificate based solely on the information provided by the Servicer
(in substance and format mutually acceptable to the Master Servicer and the
Securities Administrator) certified by a Master Servicing Officer setting forth
the information necessary in order for the Securities Administrator to perform
its obligations under this Agreement.  The Securities Administrator may
conclusively rely upon the information contained in a Master Servicer’s
Certificate delivered by the Master Servicer for all purposes hereunder and
shall have no duty to verify or re-compute any of the information contained
therein.

Section 4.08.

Servicer Reports to Depositor.

So long as the Servicer or any subservicer directly services any Mortgage Loan,
the Servicer shall deliver electronically to the Depositor information with
respect to such Mortgage Loan as part of the daily servicer report (the “Daily
Servicer Report”) to the Depositor (and any other reports agreed to by the
Sellers and the Depositor) in form and substance set forth as Exhibit M-1, in
accordance with the timeframes set forth therein.  




On or prior to January 31st of each year, beginning in calendar year 2011, the
Servicer shall, at its expense, provide the Depositor with a Type II SAS 70
Service Auditor’s Report (or any other report as may be agreed to by the
Servicer and the Depositor) with respect to the applicable Reporting Year.





-83-




--------------------------------------------------------------------------------










Section 4.09.

Compliance with Withholding Requirements.

Notwithstanding any other provision of this Agreement, the Securities
Administrator shall comply with all federal withholding requirements with
respect to payments to Certificateholders that the Securities Administrator
reasonably believes are applicable under the Code.  The consent of
Certificateholders shall not be required for any such withholding.  In the event
the Securities Administrator withholds any amount from interest or original
issue discount payments or advances thereof to any Certificateholder pursuant to
federal withholding requirements, the Securities Administrator shall indicate
the amount withheld to such Certificateholder.

ARTICLE V

THE CERTIFICATES

Section 5.01.

The Certificates.

Each of the Class A-1 Certificates, Class A-2 Certificates, Class A-3
Certificates, Class A-4 Certificates, Class CE Certificates, Class P
Certificates and Class R Certificates shall be substantially in the forms
annexed hereto as exhibits, and shall, on original issue, be executed by the
Securities Administrator and authenticated and delivered by the Certificate
Registrar to or upon the receipt of a Written Order to Authenticate from the
Depositor concurrently with the sale and assignment to the Trustee of the Trust
Fund.  Each Class of the Offered Certificates shall be initially evidenced by
one or more Certificates representing a Percentage Interest with a minimum
dollar denomination of $100,000 and integral multiples of $1 in excess thereof.
 The Class CE Certificates, Class P Certificates and Class R Certificates are
issuable only as single certificates.

The Certificates shall be executed on behalf of the Trust by manual or facsimile
signature on behalf of the Securities Administrator by a Responsible Officer.
 Certificates bearing the manual or facsimile signatures of individuals who
were, at the time when such signatures were affixed, authorized to sign on
behalf of the Securities Administrator shall bind the Trust, notwithstanding
that such individuals or any of them have ceased to be so authorized prior to
the authentication and delivery of such Certificates or did not hold such
offices at the date of such Certificate.  No Certificate shall be entitled to
any benefit under this Agreement or be valid for any purpose, unless such
Certificate shall have been manually authenticated by the Certificate Registrar
substantially in the form provided for herein, and such authentication upon any
Certificate shall be conclusive evidence, and the only evidence, that such
Certificate has been duly authenticated and delivered hereunder.  All
Certificates shall be dated the date of their authentication.  Subject to
Section 5.02(c), the Offered Certificates shall be Book-Entry Certificates.  The
Class CE Certificates, Class P Certificates and Class R Certificates shall not
be Book-Entry Certificates but shall be issued in fully registered certificate
form.

Section 5.02.

Registration of Transfer and Exchange of Certificates.

(a)

The Certificate Registrar shall cause to be kept at the Corporate Trust Office
of the Securities Administrator a Certificate Register in which, subject to such
reasonable





-84-




--------------------------------------------------------------------------------







regulations as it may prescribe, the Certificate Registrar shall provide for the
registration of Certificates and of transfers and exchanges of Certificates as
herein provided.  The Securities Administrator shall initially serve as
Certificate Registrar for the purpose of registering Certificates and transfers
and exchanges of Certificates as herein provided.  The Securities Administrator
as Certificate Registrar shall be subject to the same standards of care,
limitations on liability and rights to indemnity as the Securities
Administrator, and the provisions of Sections 8.01, 8.02, 8.03, 8.04, 8.05,
8.14, 8.15 and 8.16 shall apply to the Certificate Registrar to the same extent
as they apply to the Securities Administrator.  Any Certificate Registrar
appointed in accordance with this Section 5.02(a) may at any time resign by
giving at least 30 days’ advance written notice of resignation to each of the
parties to this Agreement, such resignation to become effective upon appointment
of a successor Certificate Registrar by the Depositor.

(b)

At the option of the Certificateholders, Certificates may be exchanged for other
Certificates of authorized denominations of a like Class, tenor and aggregate
Percentage Interest, upon surrender of the Certificates to be exchanged at any
such office or agency.  Whenever any Certificates are so surrendered for
exchange, the Securities Administrator shall execute and the Certificate
Registrar shall authenticate and deliver the Certificates that the
Certificateholder making the exchange is entitled to receive.  Every Certificate
presented or surrendered for transfer or exchange shall (if so required by the
Securities Administrator or the Certificate Registrar) be duly endorsed by, or
be accompanied by a written instrument of transfer in form satisfactory to the
Securities Administrator and the Certificate Registrar duly executed by, the
Holder thereof or its attorney duly authorized in writing.

The Offered Certificates offered and sold to QIBs in reliance on 144A under the
1933 Act shall be issued in the form of one or more permanent global notes
annexed hereto (each, a “Rule 144A Global Certificate”), which shall be
deposited with the Securities Administrator and registered in the name of a
nominee of the Depository.

The Offered Certificates initially offered and sold in offshore transactions in
reliance on Regulation S under the 1933 Act shall be issued in the form of
temporary global notes in definitive, fully registered form without interest
coupons, substantially in the respective forms annexed hereto (each, a
“Temporary Regulation S Global Certificate”), which shall be deposited with the
Securities Administrator and registered in the name of a nominee of the
Depository for the account of designated agents holding on behalf of Euroclear
or Clearstream.  Beneficial interests in each Temporary Regulation S Global
Certificate may be held only through Euroclear or Clearstream. After the
Exchange Date, a beneficial interest in a Temporary Regulation S Global
Certificate may be exchanged for a beneficial interest in a corresponding
permanent global note, substantially in the applicable form annexed hereto
(each, a "Permanent Regulation S Global Certificate"), in accordance with the
procedures set forth in Section 5.02(c) below. Each Permanent Regulation S
Global Certificate shall be deposited with the Securities Administrator and
registered in the name of a nominee of the Depository.




(c)

(i) Except as provided in paragraph (c)(iii) below, the Book-Entry Certificates
shall at all times remain registered in the name of the Depository or its
nominee and at all times: (A) registration of the Book-Entry Certificates may
not be transferred by the Securities Administrator except to another Depository;
(B) the Depository shall maintain book-entry





-85-




--------------------------------------------------------------------------------







records with respect to the Certificate Owners and with respect to ownership and
transfers of such Book-Entry Certificates; (C) ownership and transfers of
registration of the Book-Entry Certificates on the books of the Depository shall
be governed by applicable rules established by the Depository; (D) the
Depository may collect its usual and customary fees, charges and expenses from
its Depository Participants; (E) the Securities Administrator shall deal with
the Depository as the representative of the Certificate Owners of the Book-Entry
Certificates for purposes of exercising the rights of Holders under this
Agreement, and requests and directions for and votes of the Depository shall not
be deemed to be inconsistent if they are made with respect to different
Certificate Owners; and (F) the Securities Administrator may rely and shall be
fully protected in relying upon information furnished by the Depository with
respect to its Depository Participants and furnished by the Depository
Participants with respect to indirect participating firms and persons shown on
the books of such indirect participating firms as direct or indirect Certificate
Owners.

(ii)  All transfers by Certificate Owners of Book-Entry Certificates shall be
made in accordance with the procedures established by the Depository Participant
or brokerage firm representing such Certificate Owner.  Each Depository
Participant shall only transfer Book-Entry Certificates of Certificate Owners it
represents or of brokerage firms for which it acts as agent in accordance with
the Depository’s normal procedures.

(iii)  If the Depository advises the Securities Administrator in writing that
the Depository is no longer willing or able to properly discharge its
responsibilities as Depository and neither the Securities Administrator nor the
Depositor is able to locate a qualified successor, the Securities Administrator
shall notify all Certificate Owners through the Depository of the occurrence of
such event and of the availability of definitive, fully-registered Certificates
(the “Definitive Certificates”) to such Certificate Owners requesting the same.
 Upon surrender to the Certificate Registrar of the related Class of
Certificates by the Depository (or by the Certificate Custodian, if it holds
such Class on behalf of the Depository), accompanied by the instructions from
the Depository for registration, the Securities Administrator shall execute and
the Certificate Registrar shall authenticate and deliver the Definitive
Certificates.  None of the Servicer, the Master Servicer, the Securities
Administrator, the Depositor or the Trustee shall be liable for any delay in
delivery of such instruction and may conclusively rely on, and shall be
protected in relying on, such instructions.  Upon the issuance of Definitive
Certificates, the Securities Administrator shall recognize the Holders of the
Definitive Certificates as Certificateholders hereunder.

(iv) No transfer of a Certificate shall be made unless such disposition is
exempt from the registration requirements of the 1933 Act and any applicable
state securities laws or is made in accordance with the 1933 Act and such laws.
 In the event that a transfer of the Class CE Certificates, Class R Certificates
or Class P Certificates is to be made in reliance upon an exemption from said
1933 Act or such laws, the Certificateholder desiring to effect such transfer
and such Certificateholder’s prospective transferee must certify in writing to
the Depositor and the Securities Administrator the facts surrounding such
transfer and provide both the Depositor and the Securities Administrator with a
written Opinion of Counsel that such transfer may be made pursuant





-86-




--------------------------------------------------------------------------------







to an exemption from the 1933 Act or such laws (which Opinion of Counsel shall
be an expense of such Certificateholder and/or prospective transferee).  




(v) In connection with any proposed transfer of an Ownership Interest held by
the related transferor in the form of a Rule 144A Global Certificate and also to
be held by the related transferee in the form of a Rule 144A Global Certificate
that is to be made without registration under the 1933 Act, the Securities
Administrator shall refuse to register such transfer unless it receives a
certificate from the Certificateholder desiring to effect such transfer
substantially in the form attached hereto as Exhibit I-1 and a certificate from
such Certificateholder’s prospective transferee substantially in the form
attached hereto as Exhibit J-1 to the effect that, among other things, it is
purchasing for its own account or an account with respect to which it exercises
sole investment discretion and that it and any such account is a QIB, is aware
that the sale to it is being made in reliance on Rule 144A and acknowledges that
it has received such information regarding the Trust as such transferee has
requested pursuant to Rule 144A or has determined not to request such
information, it is aware that the transferor is relying upon its foregoing
representations in order to claim the exemption from registration provided by
Rule 144A and it is aware that the Offered Certificates are being offered only
in a transaction not involving any public offering in the United States within
the meaning of the 1933 Act, the Offered Certificates have not been and will not
be registered under the 1933 Act and, if in the future the purchaser decides to
offer, resell, pledge or otherwise transfer such Offered Certificates, such
Offered Certificates, may be offered, sold, pledged or otherwise transferred
only in a transaction exempt from or not subject to the registration
requirements of the 1933 Act and in accordance with any applicable securities
laws of any state of the United States or any other jurisdiction and in
accordance with the restrictions set forth in the Offered Certificates;
provided, that, for purposes of any transfer of any such Ownership Interest in a
Book-Entry Certificate, the transferor and transferee shall be deemed to have
made the representations contained in such certificates and no such certificates
need be physically delivered to the Securities Administrator.   




(vi)  In connection with any proposed transfer of an Ownership Interest held by
the related transferor in the form of a Rule 144A Global Certificate and to be
held by the related transferee in the form of a Temporary Regulation S Global
Certificate, on or prior to the Exchange Date, or a Permanent Regulation S
Global Certificate, after the Exchange Date that is to be made without
registration under the 1933 Act, the Securities Administrator shall refuse to
register such transfer unless it receives a certificate from the
Certificateholder desiring to effect such transfer substantially in the form
attached hereto as Exhibit I-2 and a certificate from the prospective transferee
of the Certificateholder desiring to effect such transfer substantially in the
form attached as Exhibit J-2 (a “Regulation S Transfer Certificate”), to the
effect that, among other things, it is not a U.S. Person, is aware that the sale
to it is being made in reliance on an exemption from the registration
requirements of the 1933 Act provided by Regulation S, certifies that the
transfer is being made in accordance with Rule 903 or 904 of Regulation S, is
acquiring such Securities for its own account or one or more accounts with
respect to which it is authorized to exercise sole investment discretion, none
of which is a U.S. Person, it is not





-87-




--------------------------------------------------------------------------------







purchasing such Securities with a view to the resale, distribution or other
disposition thereof in the United States or to a U.S. Person and that, if such
transfer occurs on or prior to the Exchange Date, the interest transferred shall
be held immediately thereafter through Euroclear or Clearstream; provided, that,
for purposes of any transfer of any such Ownership Interest in a Book-Entry
Certificate, the transferor and transferee shall be deemed to have made the
representations contained in such certificates and no such certificates need be
physically delivered to the Securities Administrator.  




(vii) In connection with any proposed transfer of an Ownership Interest held by
the related transferor in the form of a Temporary Regulation S Global
Certificate or Permanent Regulation S Global Certificate, as the case may be, is
to be made without registration under the 1933 Act, then the Certificate
Registrar shall refuse to register such transfer unless it receives (i) in the
case of a transfer to a transferee that takes delivery in the form of an
Ownership Interest in a Rule 144A Global Certificate, a certificate from the
Certificateholder desiring to effect such transfer substantially in the form
attached hereto as Exhibit I-3 and a certificate from such Certificateholder’s
prospective transferee substantially in the form attached hereto as Exhibit J-3
to the effect among other things, it is purchasing for its own account or an
account with respect to which it exercises sole investment discretion and that
it and any such account is a QIB, is aware that the sale to it is being made in
reliance on Rule 144A and acknowledges that it has received such information
regarding the Trust as such transferee has requested pursuant to Rule 144A or
has determined not to request such information, it is aware that the transferor
is relying upon its foregoing representations in order to claim the exemption
from registration provided by Rule 144A and it is aware that the Offered
Certificates are being offered only in a transaction not involving any public
offering in the United States within the meaning of the 1933 Act, the Offered
Certificates have not been and will not be registered under the 1933 Act and, if
in the future the purchaser decides to offer, resell, pledge or otherwise
transfer such Offered Certificates, such Offered Certificates, may be offered,
sold, pledged or otherwise transferred only in a transaction exempt from or not
subject to the registration requirements of the 1933 Act and in accordance with
any applicable securities laws of any state of the United States or any other
jurisdiction and in accordance with the restrictions set forth in the Offered
Certificates; provided, that, for purposes of any transfer of any such Ownership
Interest in a Book-Entry Certificate, the transferor and transferee shall be
deemed to have made the representations contained in such certificates and no
such certificates need be physically delivered; and (ii) in the case of a
transferee that takes delivery in the form of an Ownership Interest in a
Temporary Regulation S Global Note prior to the Exchange Date or an Ownership
Interest in a Permanent Regulation S Global Certificate after the Exchange Date,
a certificate from the Certificateholder desiring to effect such transfer
substantially in the form attached hereto as Exhibit I-4 and from the
prospective transferee of the Certificateholder desiring to effect such transfer
substantially in the form attached as Exhibit J-4, to the effect that, among
other things, it is not a U.S. Person, is aware that the sale to it is being
made in reliance on an exemption from the registration requirements of the 1933
Act provided by Regulation S, certifies that the transfer is being made in
accordance with Rule 903 or 904 of Regulation S, is acquiring such Securities
for its own account or one or more accounts with respect to which it is
authorized to exercise sole investment discretion, none of





-88-




--------------------------------------------------------------------------------







which is a U.S. Person, and is not purchasing such Securities with a view to the
resale, distribution or other disposition thereof in the United States or to a
U.S. Person and that, if such transfer occurs on or prior to the Exchange Date,
the interest transferred shall be held immediately thereafter through Euroclear
or Clearstream; provided, that, for purposes of any transfer of any such
Ownership Interest in a Book-Entry Certificate, the transferor and transferee
shall be deemed to have made the representations contained in such certificates
and no such certificates need be physically delivered to the Securities
Administrator.




(viii) The Securities Administrator shall provide upon request to any Holder of
a Certificate and any prospective transferees designated by any such Holder,
information regarding the related Certificates and the Mortgage Loans and such
other information as shall reasonably be necessary to satisfy the condition to
eligibility set forth in Rule 144A(d)(4) for transfer of any such certificate
without registration thereof under the 1933 Act pursuant to the registration
exemption provided by Rule 144A.  The Holder of a Certificate desiring to effect
such transfer shall, and does hereby agree to, indemnify the Securities
Administrator and the Depositor against any liability that may result if the
transfer is not so exempt or is not made in accordance with such federal and
state laws.  

(ix)  No purported transfer of any interest in any Certificate or any portion
thereof that is not made in accordance with this Section 5.02(c) and in
compliance with the requirements set forth in this Section 5.02(c) shall be
given effect by or be binding upon the Trustee or Securities Administrator and
any such purported transfer shall be null and void ab initio and vest no rights
in the purported transferee.

(d)

No transfer of a Certificate shall be made unless the Securities Administrator
shall have received a representation from the transferee of such Certificate,
acceptable to and in form and substance satisfactory to the Securities
Administrator and the Depositor (such requirement is satisfied only by the
Securities Administrator’s receipt of a representation letter from the
transferee substantially in the form of Exhibit H hereto), to the effect that
such transferee is not an employee benefit plan (as defined in Section 3(3) of
ERISA) subject to Title I of ERISA, a plan (as defined in Section 4975 of the
Code) subject to Section 4975 of the Code, a plan subject to any federal, state
or local law that is substantially similar to Title I or ERISA or Section 4975
of the Code, or any other arrangement, including bank collective funds and
insurance company general and separate accounts, which is treated as using
assets of such employee benefit plans or other plans for purposes of ERISA or
Section 4975 of the Code (collectively, “Plans”), nor a person acting on behalf
of any such Plan nor using the assets of any such Plan to effect such transfer.
 Any beneficial owner of an Certificate that is a Book-Entry Certificate or
interest therein shall be deemed to have made the representation letter
described in the first sentence of this Section 5.02(d) by acceptance of such
Certificate or interest therein.  Notwithstanding anything else to the contrary
herein, any purported transfer of an Certificate to or on behalf of a Plan or to
any Person using assets of a Plan shall be void and of no effect.

Neither the Securities Administrator nor the Certificate Registrar shall have
any liability for transfers of Book-Entry Certificates made through the
book-entry facilities of the Depository or between or among any Depository
Participants or Certificate Owners, made in violation of applicable
restrictions.  The Securities Administrator may rely and shall be fully
protected in





-89-




--------------------------------------------------------------------------------







relying upon information furnished by the Depository with respect to its
Depository Participants and furnished by the Depository Participants with
respect to indirect participating firms and Persons shown on the books of such
indirect participating firms as direct or indirect Certificate Owners.

To the extent permitted under applicable law (including, but not limited to,
ERISA), neither the Securities Administrator nor the Certificate Registrar shall
be under any liability to any Person for any registration of transfer of any
Certificate that is in fact not permitted by this Section 5.02 or for making any
payments due on such Certificate to the Holder thereof or taking any other
action with respect to such Holder under the provisions of this Agreement so
long as the transfer was registered by the Securities Administrator in
accordance with the foregoing requirements.

(e)

Each Person who has or who acquires any Ownership Interest in a Residual
Certificate shall be deemed by the acceptance or acquisition of such Ownership
Interest to have agreed to be bound by the following provisions, and the rights
of each Person acquiring any Ownership Interest in a Residual Certificate are
expressly subject to the following provisions:

(i)

Each Person holding or acquiring any Ownership Interest in a Residual
Certificate shall be a Permitted Transferee and shall promptly notify the
Securities Administrator of any change or impending change in its status as a
Permitted Transferee.

(ii)

No Person shall acquire an Ownership Interest in a Residual Certificate unless
such Ownership Interest is an undivided interest.

(iii)

In connection with the initial registration and any proposed transfer of any
Ownership Interest in a Residual Certificate, the Securities Administrator shall
require delivery to it, in form and substance satisfactory to it, of an
affidavit substantially in the form attached hereto as Exhibit K from the
proposed transferee and a certificate substantially in the form attached hereto
as Exhibit I-1 from the proposed transferor.

(iv)

Notwithstanding the delivery of an affidavit by a proposed transferee under
clause (iii) above, if a Responsible Officer of the Securities Administrator has
actual knowledge that the proposed transferee is not a Permitted Transferee, no
transfer of any Ownership Interest in a Residual Certificate to such proposed
transferee shall be effected.

(v)

No Ownership Interest in a Residual Certificate may be purchased by or
transferred to any Person that is not a U.S. Person, unless (A) such Person
holds such Residual Certificate in connection with the conduct of a trade or
business within the United States and furnishes the transferor and the
Securities Administrator with an effective Internal Revenue Service Form W-8ECI
(or successor thereto) or (B) the transferee delivers to both the transferor and
the Securities Administrator an Opinion of Counsel from a nationally-recognized
tax counsel to the effect that such transfer is in accordance with the
requirements of the Code and the regulations promulgated thereunder and that
such transfer of a Residual Certificate will not be disregarded for federal
income tax purposes.





-90-




--------------------------------------------------------------------------------







(vi)

Any attempted or purported transfer of any Ownership Interest in a Residual
Certificate in violation of the provisions of this Section 5.02 shall be
absolutely null and void and shall vest no rights in the purported transferee.
 If any purported transferee shall, in violation of the provisions of this
Section 5.02, become a Holder of a Residual Certificate, then the prior Holder
of such Residual Certificate that is a Permitted Transferee shall, upon
discovery that the registration of transfer of such Residual Certificate was not
in fact permitted by this Section 5.02, be restored to all rights as Holder
thereof retroactive to the date of registration of transfer of such Residual
Certificate.  The Securities Administrator shall be under no liability to any
Person for any registration of transfer of a Residual Certificate that is in
fact not permitted by this Section 5.02 or for making any distributions due on
such Residual Certificate to the Holder thereof or taking any other action with
respect to such Holder under the provisions of the Agreement so long as the
transfer was registered in accordance with this Section 5.02.  The Securities
Administrator shall be entitled to recover from any Holder of a Residual
Certificate that was in fact not a Permitted Transferee at the time such
distributions were made all distributions made on such Residual Certificate that
were received by such Holder.  Any such distributions so recovered by the
Securities Administrator shall be distributed and delivered by the Securities
Administrator to the prior Holder of such Residual Certificate that is a
Permitted Transferee.

(vii)

If any Person other than a Permitted Transferee acquires any Ownership Interest
in a Residual Certificate in violation of the restrictions in this Section 5.02,
then, upon discovery, the Securities Administrator shall provide to the Internal
Revenue Service, and to the Persons specified in Section 860E(e)(3) and (6) of
the Code, information needed to compute the tax imposed under Section 860E(e) of
the Code on transfers of residual interests to disqualified organizations.  The
expenses of the Securities Administrator under this clause (vii) shall be
reimbursable by the Trust so long as they constitute “unanticipated expenses”
within the meaning of Treasury regulations Section 1.860G-1(b)(3)(ii) and (iii).

(viii)

No Ownership Interest in a Residual Certificate shall be acquired by a Plan.

(f)

No service charge shall be imposed for any transfer or exchange of Certificates
of any Class, but the Securities Administrator may require payment of a sum
sufficient to cover any tax or governmental charge that may be imposed in
connection with any transfer or exchange of Certificates.

(g)

All Certificates surrendered for transfer and exchange shall be destroyed by the
Certificate Registrar.

Section 5.03.

Mutilated, Destroyed, Lost or Stolen Certificates.

If (i) any mutilated Certificate is surrendered to the Certificate Registrar or
the Certificate Registrar receives evidence to its satisfaction of the
destruction, loss or theft of any Certificate and (ii) there is delivered to the
Securities Administrator, the Depositor and the Certificate Registrar such
security or indemnity as may be required by them to save each of them harmless,





-91-




--------------------------------------------------------------------------------







then, in the absence of notice to the Securities Administrator or the
Certificate Registrar that such Certificate has been acquired by a bona fide
purchaser, the Securities Administrator shall execute on behalf of the Trust,
and the Certificate Registrar shall authenticate and deliver, in exchange for or
in lieu of any such mutilated, destroyed, lost or stolen Certificate, a new
Certificate of like tenor and Percentage Interest.  Upon the issuance of any new
Certificate under this Section, the Securities Administrator or the Certificate
Registrar may require the payment (from the applicable Certificateholder) of a
sum sufficient to cover any tax or other governmental charge that may be imposed
in relation thereto and any other expenses (including the fees and expenses of
the Securities Administrator and the Certificate Registrar) in connection
therewith.  Any duplicate Certificate issued pursuant to this Section, shall
constitute complete and indefeasible evidence of ownership in the Trust, as if
originally issued, whether or not the lost, stolen or destroyed Certificate
shall be found at any time.

Section 5.04.

Persons Deemed Owners.

The Servicer, the Designated Successor Servicer, the Master Servicer, the
Securities Administrator, the Depositor, the Trustee, the Certificate Registrar,
any Paying Agent and any agent of the Servicer, the Master Servicer, the
Securities Administrator, the Depositor, the Trustee, the Certificate Registrar
or any Paying Agent may treat the Person, including a Depository, in whose name
any Certificate is registered as the owner of such Certificate for the purpose
of receiving distributions pursuant to Sections 4.01 and 4.02 and for all other
purposes whatsoever, and none of the Servicer, the Designated Successor
Servicer, the Master Servicer, the Securities Administrator, the Depositor, the
Trust, the Trustee or any agent of any of them shall be affected by notice to
the contrary.

Section 5.05.

Appointment of Paying Agent.

The Paying Agent shall make distributions to Certificateholders from the
Distribution Account pursuant to Sections 4.01 and 4.02 and shall report the
amounts of such distributions to the Securities Administrator.  The duties of
the Paying Agent may include the obligation to distribute statements and provide
information to Certificateholders as required hereunder.  The Paying Agent
hereunder shall at all times be an entity duly incorporated and validly existing
under the laws of the United States of America or any state thereof, authorized
under such laws to exercise corporate trust powers and subject to supervision or
examination by federal or state authorities.  The Paying Agent shall initially
be the Securities Administrator.  The Securities Administrator may appoint a
successor to act as Paying Agent, which appointment shall be reasonably
satisfactory to the Depositor.  The Securities Administrator as Paying Agent
shall be subject to the same standards of care, limitations on liability and
rights to indemnity as the Securities Administrator, and the provisions of
Sections 8.01, 8.02, 8.03, 8.04, 8.05, 8.14, 8.15 and 8.16 shall apply to the
Paying Agent to the same extent as they apply to the Securities Administrator.
 Any Paying Agent appointed in accordance with this Section 5.05 may at any time
resign by giving at least 30 days’ advance written notice of resignation to the
parties to this Agreement, such resignation to become effective upon appointment
of a successor Paying Agent.





-92-




--------------------------------------------------------------------------------







Section 5.06.

Class R Certificate

Each Holder of a Class R Certificate shall be entitled to separate such
Certificate into its component parts.  Upon receipt of a Class R Certificate and
a written request from the Holder thereof to separate such certificate, the
Securities Administrator shall issue to such registered Holder in exchange for
such Class R Certificate (i) a separately transferable, certificated and fully
registered security that shall, from the date of its issuance, represent the
Holder’s Percentage Interest in the Class LR Interest and (ii) a separately
transferable, certificated and fully registered security that shall, from the
date of its issuance, represent the Holder’s Percentage Interest in the Class UR
Interest.  If requested by and at the expense of the Holder, the Securities
Administrator shall obtain CUSIP numbers for such newly issued securities.  The
Securities Administrator shall make any allocations and distributions with
respect to such newly issued securities (in respect of the Class LR Interest or
Class UR Interest, as applicable) as set forth herein and such newly issued
securities shall be subject to the same rights and restrictions as the Class R
Certificate hereunder.

ARTICLE VI

THE SERVICER, THE MASTER SERVICER AND THE DEPOSITOR

Section 6.01.

Liability of the Servicer, the Master Servicer and the Depositor.

The Servicer shall be liable in accordance herewith only to the extent of the
obligations specifically imposed upon and undertaken by the Servicer herein.
 The Master Servicer shall be liable in accordance herewith only to the extent
of the obligations specifically imposed upon and undertaken by the Master
Servicer herein.  The Depositor shall be liable in accordance herewith only to
the extent of the obligations specifically imposed upon and undertaken by the
Depositor herein.

Section 6.02.

Merger or Consolidation of, or Assumption of the Obligations of, the Servicer,
the Master Servicer or the Designated Successor Servicer.

Any entity into which the Servicer, the Designated Successor Servicer or the
Master Servicer may be merged or consolidated, or any entity resulting from any
merger, conversion or consolidation to which the Servicer, the Designated
Successor Servicer or the Master Servicer is a party, or any organization
succeeding to the business of the Servicer, the Designated Successor Servicer or
the Master Servicer, whether by asset sale or otherwise, shall be the successor
of the Servicer, the Designated Successor Servicer or the Master Servicer, as
the case may be, hereunder without the execution or filing of any paper or any
further act on the part of any of the parties thereto; provided, however, that
the successor or surviving person to the Servicer, Master Servicer or the
Designated Successor Servicer must be an established housing and home finance
institution, bank or other mortgage loan or equity servicer having a net worth
of not less than $10,000,000 and be capable of assuming all of the
responsibilities, duties and obligations of the Servicer, Master Servicer or the
Designated Successor Servicer, as applicable, hereunder.





-93-




--------------------------------------------------------------------------------







Section 6.03.

Designated Successor Servicer, Servicer and Master Servicer Not to Resign.

Subject to the provisions of Section 7.05, neither the Servicer nor the Master
Servicer shall resign from its obligations and duties hereby imposed on it
except (i) upon determination that the performance of its obligations or duties
hereunder are no longer permissible under applicable law or are in material
conflict by reason of applicable law with any other activities carried on by it
or its subsidiaries or Affiliates, the other activities of the Servicer or the
Master Servicer, as applicable, so causing such a conflict being of a type and
nature carried on by the Servicer or the Master Servicer, as applicable, or
their respective subsidiaries or Affiliates at the date of this Agreement or
(ii) upon the appointment of a successor servicer or successor master servicer,
as applicable, which is (x) an established housing and home finance institution,
bank or other mortgage loan or equity servicer having a net worth of not less
than $10,000,000, (y) capable of assuming all of the responsibilities, duties
and obligations of the Servicer or Master Servicer, as applicable, hereunder and
(z) in the case of a successor master servicer, acceptable to the Depositor;
provided, that, no such resignation by the Servicer or Master Servicer shall
become effective until such successor servicer or successor master servicer, as
applicable, shall have assumed all of the responsibilities, rights, duties and
obligations of the Servicer or Master Servicer, as applicable, hereunder.  Any
such determination permitting the resignation of the Servicer or the Master
Servicer, as applicable, pursuant to clause (i) above shall be evidenced by an
Opinion of Counsel to such effect delivered to the Trustee and the Master
Servicer (in the case of the resignation of the Servicer).  Upon any
resignation, removal or termination of Wells Fargo Bank as Master Servicer,
Wells Fargo Bank shall also be required to resign as Securities Administrator
hereunder.  In the event of any such resignation of the Servicer, the successor
servicer, shall be entitled to such compensation as the terminated Servicer
would have been entitled to hereunder if no such termination or resignation had
occurred.  

The Designated Successor Servicer shall not resign from its duties and
obligations hereby imposed on it except upon determination that the performance
of its obligations or duties hereunder are no longer permissible under
applicable law or are in material conflict by reason of applicable law with any
other activities carried on by it or its subsidiaries or Affiliates, the other
activities of the Designated Successor Servicer causing such a conflict must be
of the type and nature carried on by the Designated Successor Servicer or its
subsidiaries or Affiliates at the date of this Agreement.  Any such
determination permitting the resignation of the Designated Successor Servicer
shall be evidenced by an Opinion of Counsel to such effect delivered to the
Trustee and the Master Servicer.

Section 6.04.

Delegation of Duties.

In the ordinary course of business, the Servicer at any time may delegate any of
its duties hereunder to any Person, including any of its Affiliates, who agrees
to conduct such duties in accordance with standards comparable to those set
forth in Section 3.01.  Such delegation shall not relieve the Servicer of its
liabilities and responsibilities with respect to such duties and shall not
constitute a resignation.  The Servicer shall provide the Trustee and the Master
Servicer with written notice prior to the delegation of any of its duties to any
Person or any of the Servicer’s Affiliates or their respective successors and
assigns.





-94-




--------------------------------------------------------------------------------







ARTICLE VII

DEFAULT

Section 7.01.

Events of Default.

(a)

The occurrence and continuance of any one of the following events with respect
to the Servicer shall constitute a “Servicer Event of Default”:

(i)

(A)

the failure by the Servicer to make any required Servicing Advance as set forth
in this Agreement; or (B) any failure by the Servicer to make deposits in the
Servicer Custodial Account or remit payments to the Master Servicer for deposit
in the Master Servicer Custodial Account, in each case in the amount and manner
provided herein, which failure continues unremedied for a period of three (3)
Business Days after the date upon which written notice of such failure shall
have been given to the Servicer by the Trustee, the Master Servicer, the
Securities Administrator or the Depositor; or

(ii)

any failure on the part of the Servicer duly to observe or perform in any
material respect any other covenants or agreements of the Servicer set forth in
the Certificates or in this Agreement, which failure materially and adversely
affects the Certificateholders and continues unremedied for a period of 30 days
after the date on which written notice of such failure, requiring the same to be
remedied, shall have been given to the Servicer by the Trustee, the Master
Servicer, the Securities Administrator or the Depositor, or to the Servicer, the
Master Servicer, the Securities Administrator, the Depositor, and the Trustee by
the Holders of Certificates evidencing Voting Rights aggregating not less than
25% of all Certificates materially adversely affected thereby; or

(iii)

the entry of a decree or order by a court or agency or supervisory authority
having jurisdiction in the premises for the appointment of a conservator,
receiver or liquidator in any insolvency, readjustment of debt, marshalling of
assets and liabilities or similar proceedings against the Servicer, or for the
winding up or liquidation of the Servicer’s affairs, and the continuance of any
such decree or order unstayed and in effect for a period of 60 consecutive days;
or

(iv)

the consent by the Servicer to the appointment of a conservator or receiver or
liquidator in any insolvency, readjustment of debt, marshalling of assets and
liabilities or similar proceedings of or relating to the Servicer or of or
relating to substantially all of its property; or the Servicer shall admit in
writing its inability to pay its debts generally as they become due, file a
petition to take advantage of any applicable insolvency or reorganization
statute, make an assignment for the benefit of its creditors, or voluntarily
suspend payment of its obligations;

(v)

failure by the Servicer to maintain its license to do business in any
jurisdiction where a Mortgaged Property is located if such license is required;
provided, however, that such failure shall not constitute a Servicer Event of
Default if within 30 days of obtaining knowledge thereof the Servicer has
arranged for the subservicing of





-95-




--------------------------------------------------------------------------------







such Mortgage Loan by a subservicer that satisfies the licensing requirements
for the jurisdiction where such Mortgaged Property is located; or

(vi)

an intentional or willful pattern of violations of the Delegated Authority
Guidelines by the Servicer.

Holders of not less than 51% of the Voting Rights shall be entitled to waive any
such Servicer Event of Default; provided, however, that a Servicer Event of
Default described in Section 7.01(a)(i) resulting in a failure to distribute a
required payment to Securityholders may be waived only by all of the
Securityholders materially adversely affected thereby.  Upon any such waiver of
a Servicer Event of Default, such Servicer Event of Default shall cease to exist
and shall be deemed to have been remedied for every purpose under this
Agreement.

(b)

(i) So long as a Servicer Event of Default shall not have been remedied and be
continuing, the Master Servicer may, and at the direction of the Holders of not
less than 51% of the Voting Rights shall, by notice then given in writing to the
Servicer and the Designated Successor Servicer, terminate all of the rights and
obligations of the Servicer as servicer under this Agreement.  Any such notice
by the Master Servicer to the Servicer shall also be given to the Rating Agency,
the Designated Successor Servicer (if any, the Depositor and the Trustee.  On or
after the receipt by the Servicer of such written notice (x) so long as Green
Tree is the Designated Successor Servicer hereunder, all rights,
responsibilities, duties and obligations under this Agreement, whether with
respect to the Certificates or the Mortgage Loans or otherwise, immediately
shall pass to and be vested in the Designated Successor Servicer as successor
servicer pursuant to and under this Section 7.01 and Section 7.05(a), and,
without limitation, the Designated Successor Servicer is hereby authorized and
empowered to execute and deliver, on behalf of the Servicer, as attorney-in-fact
or otherwise, any and all documents and other instruments, and to do or
accomplish all other acts or things reasonably necessary or appropriate, to
effect the purposes of such notice of termination and (y) in the event that
Green Tree is no longer the Designated Successor Servicer hereunder, a Servicing
Auction shall be conducted by the Master Servicer in accordance with Section
7.01(b)(ii).  The Servicer agrees to cooperate reasonably with the Designated
Successor Servicer or the Auction Successor Servicer, as applicable, and Master
Servicer in effecting the termination of its rights, responsibilities, duties
and obligations hereunder, including, without limitation, the transfer to the
Designated Successor Servicer or the Auction Successor Servicer, as applicable,
for the administration by it of all cash amounts that have been deposited by the
Servicer in the Servicer Custodial Account or thereafter received by the
Servicer with respect to the Mortgage Loans that are required to be deposited in
the Servicer Custodial Account by the Servicer.  Upon obtaining written notice
or actual knowledge of the occurrence of any Servicer Event of Default, the
Person obtaining such notice or knowledge shall give prompt written notice
thereof to the Master Servicer, the Depositor, the Designated Successor Servicer
and the Securities Administrator (who shall in turn give prompt written notice
to the Certificateholders at their respective addresses appearing in the
Certificate Register).  

(ii) In the event that the Servicer receives a notice of termination pursuant to
Section 7.01(b)(i) and Green Tree is no longer the Designated Successor Servicer
hereunder, the Master Servicer, as soon as reasonably practicable following the
delivery





-96-




--------------------------------------------------------------------------------







of such notice, shall conduct an auction (a “Servicing Auction”) in order to
appoint a successor servicer hereunder in the following manner:

(A) The Master Servicer shall solicit Bids from at least five prospective
servicers, each of which is (i) an established housing and home finance
institution, bank or other mortgage loan or equity loan servicer having a net
worth of not less than $10,000,000 and (ii) capable of assuming all of the
responsibilities, duties and obligations of the Servicer hereunder.  The Master
Servicer will request that each such Bid be provided to the Master Servicer on
or prior to the fifteenth Business Day after the termination of the Servicer
(the “Auction Date”).  Within two Business Days following the Auction Date, the
Master Servicer shall notify such prospective servicer with the lowest Bid.

(B)  

On or prior to the fifteenth day following the Auction Date (such fifteenth day,
the “Final Appointment Date”), the Master Servicer shall appoint the Qualifying
Successor with the lowest Bid (the “Lowest Successor Rate”) as servicer (the
“Auction Successor Servicer”) hereunder pursuant to such documentation as the
Master Servicer and such Auction Successor Servicer may reasonably agree;
provided, that there will be a commercially reasonable period of transition (not
to exceed 45 days following the Final Appointment Date) before all servicing
functions and all other rights, duties and obligations of the Servicer under
this Agreement will be fully transferred to and assumed by such Auction
Successor Servicer (the date on which such transition is complete, the
“Servicing Transfer Date”)  Upon the Servicing Transfer Date, all authority and
power of the Servicer under this Agreement, whether with respect to the
Certificates or the Mortgage Loans or otherwise, shall pass to and be vested in
such Auction Successor Servicer and, without limitation, such Auction Successor
Servicer is hereby authorized and empowered to execute and deliver, on behalf of
the Servicer, as attorney-in-fact or otherwise, any and all documents and other
instruments, and to do or accomplish all other acts or things reasonably
necessary or appropriate, to effect the purposes of the applicable notice of
termination.

(C) In the event no Auction Successor Servicer is appointed on or prior to the
Final Appointment Date for any Servicing Auction, the Master Servicer promptly
shall conduct another Servicing Auction in substantially the same manner
described above.  

For the avoidance of doubt, in no event will the Master Servicer be required to
act as servicer under this Agreement.  Any reasonable costs incurred by the
Master Servicer in connection with a Servicing Auction will be treated as
Servicer Default Expenses.

(iii) In the event that the Servicer receives a notice of termination pursuant
to Section 7.01(b)(i) and Green Tree is no longer the Designated Successor
Servicer





-97-




--------------------------------------------------------------------------------







hereunder, such Servicer shall continue servicing the Mortgage Loans hereunder
until the Servicing Transfer Date.  

(c)

The occurrence and continuance of any one of the following events with respect
to the Master Servicer shall constitute a “Master Servicer Event of Default”:

(i)

any failure by the Master Servicer to remit amounts to the Securities
Administrator for deposit into the Distribution Account in the amount and manner
provided herein so as to enable the Securities Administrator to distribute to
Holders of Certificates any payment required to be made under the terms of such
Certificates and this Agreement which continues unremedied by 12:00 P.M. New
York time on the related Distribution Date; or

(ii)

any failure on the part of the Master Servicer duly to observe or perform in any
material respect any other covenants or agreements of the Master Servicer set
forth in the Certificates or in this Agreement, which covenants and agreements
continue unremedied for a period of 30 days after the date on which written
notice of such failure, requiring the same to be remedied, shall have been given
to the Master Servicer by the Securities Administrator, the Trustee, the
Servicer or the Depositor, or to the Master Servicer, the Depositor, the
Securities Administrator, the Servicer and the Trustee by the Holders of
Certificates evidencing Voting Rights aggregating not less than 25% of all
Certificates affected thereby; or

(iii)

the entry of a decree or order by a court or agency or supervisory authority
having jurisdiction in the premises for the appointment of a conservator,
receiver or liquidator in any insolvency, readjustment of debt, marshalling of
assets and liabilities or similar proceedings against the Master Servicer, or
for the winding up or liquidation of the Master Servicer’s affairs, and the
continuance of any such decree or order unstayed and in effect for a period of
60 consecutive days; or

(iv)

the consent by the Master Servicer to the appointment of a conservator or
receiver or liquidator in any insolvency, readjustment of debt, marshalling of
assets and liabilities or similar proceedings of or relating to the Master
Servicer or of or relating to substantially all of its property; or the Master
Servicer shall admit in writing its inability to pay its debts generally as they
become due, file a petition to take advantage of any applicable insolvency or
reorganization statute, make an assignment for the benefit of its creditors, or
voluntarily suspend payment of its obligations.

Holders of not less than 51% of the Voting Rights shall be entitled to waive any
such Master Servicer Event of Default; provided, however, that a Master Servicer
Event of Default described in Section 7.01(c)(i) resulting in a failure to
distribute a required payment to Securityholders may be waived only by all of
the Securityholders materially adversely affected thereby.  Upon any such waiver
of a Master Servicer Event of Default, such Master Servicer Event of Default
shall cease to exist and shall be deemed to have been remedied for every purpose
under this Agreement.





-98-




--------------------------------------------------------------------------------







(d)

So long as a Master Servicer Event of Default shall not have been remedied and
be continuing, the Trustee may, and shall at the direction of the Holders of not
less than 51% of the Voting Rights, by notice then given in writing to the
Master Servicer, terminate all of the rights and obligations of the Master
Servicer as master servicer under this Agreement.  Any such notice by the
Trustee to the Master Servicer shall also be given to the Rating Agency, the
Depositor, the Designated Successor Servicer, the Securities Administrator, the
Servicer and the Custodian.  On or after the receipt by the Master Servicer of
such written notice and subject to Section 7.05(c), all authority and power of
the Master Servicer under this Agreement, whether with respect to the
Certificates or the Mortgage Loans or otherwise, immediately (and without
further action) shall pass to and be vested in the Trustee as successor Master
Servicer pursuant to and under this Section 7.01 and Section 7.05(c), and,
without limitation, the Trustee is hereby authorized and empowered to execute
and deliver, on behalf of the Master Servicer, as attorney-in-fact or otherwise,
any and all documents and other instruments, and to do or accomplish all other
acts or things necessary or appropriate to effect the purposes of such notice of
termination; provided, that if the Trustee is unwilling or legally unable to act
as successor master servicer, the Trustee may appoint, or petition a court of
competent jurisdiction to appoint, any established housing and home finance
institution, bank or other mortgage loan or equity servicer acceptable to the
Depositor and having a net worth of not less than $10,000,000 and capable of
assuming all of the responsibilities, duties and obligations of the Master
Servicer under the Pooling and Servicing Agreement and any such appointed
successor master servicer shall be vested with all authority and power of the
Master Servicer under this Agreement, whether with respect to the Certificates
or the Mortgage Loans or otherwise and shall be authorized and empowered to
execute and deliver, on behalf of the Master Servicer, as attorney-in-fact or
otherwise, any and all documents and other instruments, and to do or accomplish
all other acts or things necessary or appropriate to effect the purposes of the
applicable notice of termination.  Any such appointment shall be evidenced by
such documentation as the Trustee and such successor master servicer shall
reasonably agree.  In the event that the Master Servicer receives a notice of
termination, such Master Servicer shall continue carrying out its duties and
obligations as master servicer under this Agreement until the Trustee or any
other successor master servicer shall have assumed all of the rights, duties and
obligations of the Master Servicer hereunder.  The Master Servicer agrees to
cooperate with the Trustee (and any other entity appointed as successor master
servicer pursuant to Section 7.05(c)) in effecting the termination of the
responsibilities and rights of the Master Servicer hereunder, including, without
limitation, the transfer to the Trustee or other successor master servicer for
the administration by it of all cash amounts that have been deposited by the
Master Servicer in the Master Servicer Custodial Account or thereafter received
by the Master Servicer with respect to the Mortgage Loans.  Upon obtaining
written notice or actual knowledge of the occurrence of any Master Servicer
Event of Default, the Person obtaining such notice or knowledge shall give
prompt written notice thereof to the Rating Agency, the Servicer, the Depositor,
the Trustee and the Securities Administrator (who shall in turn give prompt
written notice to the Certificateholders at their respective addresses appearing
in the Certificate Register).  

(e)

If the Master Servicer and the Securities Administrator are the same Person,
then upon any resignation or termination of the Master Servicer hereunder, the
Securities Administrator shall resign or be terminated as securities
administrator hereunder and replaced as provided in Sections 8.07 and 8.08.





-99-




--------------------------------------------------------------------------------







Section 7.02.

Remedies of Trustee.

(a)

During the continuance of any Master Servicer Event of Default, so long as such
Master Servicer Event of Default shall not have been remedied, the Trustee, in
addition to the rights specified in Section 7.01, shall have the right, in its
own name as trustee of an express trust, to take all actions now or hereafter
existing at law, in equity or by statute to enforce its rights and remedies and
to protect the interests, and enforce the rights and remedies, of the
Certificateholders (including the institution and prosecution of all judicial,
administrative and other proceedings and the filing of proofs of claim and debt
in connection therewith).  Except as otherwise expressly provided in this
Agreement, no remedy provided for by this Agreement shall be exclusive of any
other remedy, and each and every remedy shall be cumulative and in addition to
any other remedy and no delay or omission to exercise any right or remedy shall
impair any such right or remedy or shall be deemed to be a waiver of any Master
Servicer Event of Default.

Section 7.03.

Directions by Certificateholders and Duties of Trustee During Master Servicer
Event of Default.

Subject to Sections 7.01(c) and (d) hereof, during the continuance of any Master
Servicer Event of Default, Holders of Certificates evidencing Voting Rights
aggregating not less than 25% of each Class of Certificates affected thereby may
direct the time, method and place of conducting any proceeding for any remedy
available to the Trustee, or exercising any trust or power conferred upon the
Trustee under this Agreement; provided, however, that the Trustee shall be under
no obligation to pursue any such remedy, or to exercise any of the trusts or
powers vested in it by this Agreement (including, without limitation, (a) the
conducting or defending of any administrative action or litigation hereunder or
in relation hereto, and (b) the terminating of the Master Servicer or any
successor Master Servicer from its rights and duties as master servicer
hereunder) at the request, order or direction of any of the Certificateholders,
unless such Certificateholders shall have offered to the Trustee reasonable
security or indemnity satisfactory to it against the costs, expenses and
liabilities which may be incurred therein or thereby and, provided, further,
that, subject to the provisions of Section 8.01, the Trustee shall have the
right to decline to follow any such direction if the Trustee, based upon an
Opinion of Counsel, determines that the action or proceeding so directed may not
lawfully be taken or if the Trustee in good faith determines that the action or
proceeding so directed would subject the Trustee to a risk of personal liability
or be unjustly prejudicial to the non-assenting Certificateholders.

Section 7.04.

Action upon Certain Failures of the Master Servicer and upon Master Servicer
Event of Default.

In the event that a Responsible Officer of the Trustee shall have actual
knowledge of any failure of the Master Servicer specified in Section 7.01(c)(i)
or (ii) which would become a Master Servicer Event of Default upon the Master
Servicer’s failure to remedy the same after notice, the Trustee shall give
notice thereof to the Master Servicer.  If a Responsible Officer of the Trustee
shall have actual knowledge of a Master Servicer Event of Default, the Trustee
shall give prompt written notice thereof to the Securities Administrator and the
Securities Administrator shall give prompt written notice thereof to the
Certificateholders.





-100-




--------------------------------------------------------------------------------







Section 7.05.

Successor Servicers to Act; Trustee to Act; Appointment of Successor.

(a)

If the Designated Successor Servicer or any other successor servicer becomes
servicer hereunder pursuant to Section 7.01(b) or if any successor servicer is
appointed pursuant  to Section 6.03, the Designated Successor Servicer or
successor servicer, as applicable, shall be the successor in all respects to the
Servicer in its capacity as servicer under this Agreement and the transactions
set forth or provided for herein, and shall be subject to all the
responsibilities, duties and obligations relating thereto placed on the Servicer
by the terms and provisions hereof, including, but not limited to, those set
forth in Section 3.01(f) hereof.  Any successor servicer shall be (i) an
established housing and home finance institution, bank or other mortgage loan or
equity loan servicer having a net worth of not less than $10,000,000 and (ii)
capable of assuming all of the rights, responsibilities, duties and obligations
of the Servicer hereunder.  The appointment of a successor servicer (including
the Designated Successor Servicer) shall not affect any liability of the
predecessor Servicer which may have arisen under this Agreement prior to its
resignation or termination as Servicer, nor shall any successor servicer
(including the Designated Successor Servicer) be liable for any acts or
omissions of the predecessor Servicer or for any breach by such predecessor
Servicer of any of its representations or warranties contained herein or in any
related document or agreement.  The Master Servicer and Designated Successor
Servicer or other successor servicer appointed pursuant to Section 6.03 or
Section 7.01(b)(ii) hereof shall take such action, consistent with this
Agreement, as shall reasonably be necessary to effectuate any such succession.
 All Servicer Default Expenses shall be paid by the Servicer in accordance with
Section 3.01(a) hereof.  

(b)

(i) Any successor, including the Designated Successor Servicer, to the Servicer
shall, during the term of its service as servicer hereunder, maintain in force
(x) a policy or policies of insurance covering errors and omissions and (y) a
fidelity bond, in each case to the same extent as the Servicer is so required
pursuant to Section 3.10.  Any successor, including the Designated Successor
Servicer, to the Servicer hereunder shall be deemed to have made, in all
material respects, the representations and warranties set forth in Section 2.05
as of the first date on which such successor has assumed all of the rights,
duties and obligations of the servicer hereunder.

(ii) In connection with any termination or resignation of the Servicer, (A) for
the avoidance of doubt, such terminated or resigned Servicer shall remain liable
for its actions or omissions as Servicer hereunder and (B) the terminated or
resigned Servicer shall be entitled to receive any amount owing to it under
Section 3.08(a) in connection with its term as Servicer hereunder including, but
not limited to, reimbursement for any Servicing Advances made prior to such
termination or resignation which, for the avoidance of doubt, shall be paid to
such terminated or resigned Servicer by the successor servicer from the Servicer
Custodial Account or the Master Servicer from the Master Servicer Custodial
Account, as applicable, at such time as withdrawal would be permitted if such
successor servicer or Master Servicer were reimbursing itself or the successor
servicer, respectively, for such Servicing Advances.  For the avoidance of
doubt, the Master Servicer shall have no obligation to act as servicer
hereunder.

(c)

The Trustee or other successor master servicer determined pursuant to Section
7.01 or Section 6.03 shall be the successor in all respects to the Master
Servicer in its capacity as





-101-




--------------------------------------------------------------------------------







master servicer under this Agreement and the transactions set forth or provided
for herein, and shall be subject to all the responsibilities, duties and
obligations relating thereto placed on the Master Servicer by the terms and
provisions hereof.  The parties hereto agree that (i) the Trustee or any other
successor master servicer, in its capacity as successor master servicer, shall
assume all of the obligations of the Master Servicer under this Agreement, (ii)
the Trustee or any other successor master servicer, in its capacity as successor
master servicer, shall not be responsible for the lack of information and/or
documents that it cannot obtain through reasonable efforts and (iii) under no
circumstances shall any provision of this Agreement be construed to require the
Trustee or any other successor master servicer to be liable for any losses or
acts or omissions of the predecessor Master Servicer hereunder.  As compensation
therefor, the Trustee (or any other successor master servicer) shall be entitled
to such compensation as the resigning or terminated Master Servicer would have
been entitled to hereunder if no such notice of resignation or termination had
been given.  Any successor master servicer shall be (i) an established housing
and home finance institution, bank or other mortgage loan or equity servicer
having a net worth of not less than $10,000,000 and (ii) capable of assuming all
of the responsibilities, duties and obligations of the Master Servicer
hereunder; provided, that no such housing and home finance institution, bank or
other mortgage loan or equity loan servicer shall become master servicer
hereunder without the prior written consent of the Depositor; provided, further,
that the Depositor shall be deemed to have consented to the Trustee becoming
master servicer hereunder.  The appointment of a successor master servicer shall
not affect any liability of the predecessor Master Servicer which may have
arisen under this Agreement prior to its termination or resignation as Master
Servicer, nor shall any successor master servicer be liable for any acts or
omissions of the predecessor Master Servicer or for any breach by such
predecessor Master Servicer of any of its representations or warranties
contained herein or in any related document or agreement.  The predecessor
Master Servicer and the Trustee (or any other successor master servicer) shall
take such action, consistent with this Agreement, as shall be necessary to
effectuate the succession of any successor master servicer to the rights, duties
and obligations of master servicer hereunder.  All Master Servicing Transfer
Costs shall be paid by the predecessor Master Servicer upon presentation of
reasonable documentation of such costs, and if such predecessor Master Servicer
defaults in its obligation to pay such costs, such costs shall be paid by the
successor master servicer or the Trustee, in which case such successor master
servicer or the Trustee shall be entitled to reimbursement therefor from the
assets of the Trust; provided, that, the aggregate Master Servicing Transfer
Costs reimbursed by the Trust to the Trustee and such successor master servicer
in connection with any alleged or actual Master Servicer Event of Default shall
not exceed $50,000; provided, further, that if any such Master Servicing
Transfer Costs paid by the Trust are ultimately reimbursed by the terminated
Master Servicer to the successor master servicer or the Trustee, as applicable,
after the successor master servicer or the Trustee has been reimbursed therefor,
the successor servicer or Trustee, as applicable, shall promptly remit such
amounts that are reimbursed to the Master Servicer Custodial Account.  

(d)

Any successor, including the Trustee, to the Master Servicer shall, during the
term of its service as master servicer hereunder, maintain in force (x) a policy
or policies of insurance covering errors and omissions and (y) a fidelity bond,
in each case to the same extent as the Master Servicer is so required pursuant
to Section 3.10.  Any successor, including the Trustee, to the Master Servicer
shall be deemed to have made, in all material respects, the representations and
warranties set forth in Section 2.06 as of the date on which such successor
becomes Master Servicer hereunder.





-102-




--------------------------------------------------------------------------------







Section 7.06.

Notification to Succession.

Upon the appointment of a successor to the Servicer pursuant to this Article
VII, the Securities Administrator shall give prompt written notice thereof to
the Certificateholders at their respective addresses appearing in the
Certificate Register, the Rating Agency and the Depositor.  Upon any termination
or appointment of a successor to the Master Servicer pursuant to this Article
VII, the Securities Administrator shall give prompt written notice thereof to
Certificateholders at their respective addresses appearing in the Certificate
Register and the Depositor.

ARTICLE VIII

THE TRUSTEE, THE SECURITIES ADMINISTRATOR AND THE CUSTODIAN

Section 8.01.

Duties of Trustee and Securities Administrator.

(a)

The Trustee, prior to the occurrence of a Master Servicer Event of Default of
which a Responsible Officer of the Trustee shall have actual knowledge and after
the curing or waiver of all such Master Servicer Events of Default which may
have occurred, and the Securities Administrator each undertake to perform such
duties and only such duties as are specifically set forth in this Agreement.  In
case a Master Servicer Event of Default has occurred of which a Responsible
Officer of the Trustee shall have actual knowledge (which has not been cured or
waived), the Trustee shall exercise such of the rights and powers vested in it
by this Agreement, and use the same degree of care and skill in their exercise,
as a reasonably prudent person would exercise or use under the circumstances in
the conduct of such person’s own affairs.

Each of the Trustee and the Securities Administrator, upon receipt of all
resolutions, certificates, statements, opinions, reports, documents, orders or
other instruments furnished to the Trustee and the Securities Administrator
which are specifically required to be furnished pursuant to any provision of
this Agreement, shall examine them to determine whether they conform on their
face to the requirements of this Agreement; provided, however, that neither the
Trustee nor the Securities Administrator shall be responsible for the accuracy
or content of any resolution, certificate, statement, opinion, report, document,
order or other instrument furnished pursuant to any provision of this Agreement.
 If any such instrument is found not to conform in any material respect to the
requirements of this Agreement, the Trustee or the Securities Administrator, as
the case may be, shall notify the Certificateholders of such instrument in the
event that the Trustee or the Securities Administrator, after so requesting,
does not receive a satisfactorily corrected instrument.

(b)

No provision of this Agreement shall be construed to relieve the Trustee or the
Securities Administrator from liability for its own negligent action, its own
negligent failure to act, its own bad faith, its own fraud, its own willful
misfeasance or its own reckless disregard of its duties and obligations
hereunder; provided, however, that:

(i)

Prior to the occurrence of a Master Servicer Event of Default, and after the
curing or waiver of all such Master Servicer Events of Default which may have
occurred,





-103-




--------------------------------------------------------------------------------







the duties and obligations of the Trustee shall be determined solely by the
express provisions of this Agreement, the Trustee shall not be liable except for
the performance of such duties and obligations as are specifically set forth in
this Agreement, no implied covenants or obligations shall be read into this
Agreement against the Trustee and, in the absence of bad faith on the part of
the Trustee, the Trustee may conclusively rely, as to the truth of the
statements and the correctness of the opinions expressed therein, upon any
certificates or opinions furnished to it which on their face do not contradict
the requirements of this Agreement;

(ii)

Neither the Trustee nor the Securities Administrator shall be personally liable
for an error of judgment made in good faith by a Responsible Officer or
Responsible Officers of such party, unless it shall be proved that the Trustee
or the Securities Administrator, as the case may be, was negligent in
ascertaining the pertinent facts;

(iii)

[Reserved]

(iv)

The Trustee shall not be charged with knowledge of a Servicer Event of Default
or Master Servicer Event of Default unless a Responsible Officer of the Trustee
assigned to and working in the Corporate Trust Office of the Trustee obtains
actual knowledge of such Servicer Event of Default or Master Servicer Event of
Default or any Responsible Officer of the Trustee receives written notice of
such Servicer Event of Default or Master Servicer Event of Default at its
Corporate Trust Office from any of the other parties to this Agreement or any
Certificateholder; and

(v)

Except to the extent provided in Section 7.05 in respect of the Trustee as
successor Master Servicer, no provision in this Agreement shall require the
Trustee or the Securities Administrator to expend or risk its own funds or
otherwise incur any personal financial liability in the performance of any of
its duties as Trustee or Securities Administrator hereunder, or in the exercise
of any of its rights or powers, if the Trustee or the Securities Administrator
shall have reasonable grounds for believing that repayment of funds or adequate
indemnity or security satisfactory to it against such risk or liability is not
reasonably assured to it.

Section 8.02.

Certain Matters Affecting the Trustee and the Securities Administrator.

(a)

Except as otherwise provided in Section 8.01:

(i)

The Trustee and the Securities Administrator may request and rely upon, and
shall be protected in acting or refraining from acting upon, any resolution,
Officer’s Certificate, certificate of auditors or any other certificate,
statement, instrument, opinion, report, notice, request, consent, order,
appraisal, bond or other paper or document reasonably believed by it to be
genuine and to have been signed or presented by the proper party or parties;

(ii)

The Trustee and the Securities Administrator may consult with counsel and any
advice or Opinion of Counsel shall be full and complete authorization and





-104-




--------------------------------------------------------------------------------







protection in respect of any action taken or suffered or omitted by it hereunder
in good faith and in accordance with such advice or Opinion of Counsel;

(iii)

Neither the Trustee nor the Securities Administrator shall be under any
obligation to exercise any of the rights or powers vested in it by this
Agreement, or to institute, conduct or defend any litigation hereunder or in
relation hereto, at the request, order or direction of the Certificateholders
pursuant to the provisions of this Agreement, unless such Certificateholders
shall have offered to the Trustee or the Securities Administrator, as the case
may be, reasonable security or indemnity against the costs, expenses and
liabilities which may be incurred therein or thereby;  

(iv)

[Reserved]

(v)

Prior to the occurrence of a Master Servicer Event of Default and after the
curing of all Master Servicer Events of Default which may have occurred, the
Trustee shall not be bound to make any investigation into the facts or matters
stated in any resolution, certificate, statement, instrument, opinion, report,
notice, request, consent, order, approval, bond or other paper or documents,
unless requested in writing to do so by the Majority Certificateholders;
provided, however, that if the payment within a reasonable time to the Trustee
of the costs, expenses or liabilities likely to be incurred by it in the making
of such investigation is, in the opinion of the Trustee not reasonably assured
to the Trustee by the security afforded to it by the terms of this Agreement,
the Trustee may require reasonable indemnity against such cost, expense or
liability as a condition to such proceeding;

(vi)

The Trustee shall not be accountable, have any liability or make any
representation as to any acts or omissions hereunder of the Servicer, Master
Servicer or Custodian until, with respect to the Master Servicer, such time as
the Trustee may be required to act as Master Servicer pursuant to Section 7.05;

(vii)

The Trustee and the Securities Administrator may execute any of the trusts or
powers hereunder or perform any duties hereunder either directly or by or
through agents or attorneys or a custodian, but the Trustee or the Securities
Administrator, as applicable, shall remain obligated and liable to the other
parties hereto and the Certificateholders for any such execution, powers and
duties in accordance with the provisions of this Agreement without diminution of
such obligation or liability by virtue of such agency, attorney or custodial
arrangements.

(viii)

The right of the Trustee or the Securities Administrator to perform any
discretionary act enumerated in this Agreement shall not be construed as a duty.

Section 8.03.

Neither the Trustee nor the Securities Administrator is Liable for Certificates
or Mortgage Loans.

None of the recitals contained herein and in the Certificates (other than the
signature of the Securities Administrator on the Certificates) shall be taken as
the statements of the Securities Administrator or the Trustee, and neither the
Trustee nor the Securities Administrator assumes any responsibility for the
correctness of the same.  Neither the Trustee nor the Securities





-105-




--------------------------------------------------------------------------------







Administrator makes any representations as to the validity or sufficiency of
this Agreement or of the Certificates (other than the signature of the
Securities Administrator on the Certificates) or of any Mortgage Loan or Related
Document.  Neither the Trustee nor the Securities Administrator shall be
accountable for the use or application of any funds paid to the Master Servicer
in respect of the Mortgage Loans or deposited in or withdrawn from the Master
Servicer Custodial Account by the Master Servicer until any such funds are
deposited into the Distribution Account.  Neither the Trustee nor the Securities
Administrator shall at any time have any responsibility or liability for or with
respect to the legality, validity and enforceability of any Mortgage or any
Mortgage Loan, or the perfection and priority of any Mortgage or the maintenance
of any such perfection and priority, or for or with respect to the sufficiency
of the Trust or its ability to generate the payments to be distributed to
Certificateholders under this Agreement, including, without limitation:  the
existence, condition and ownership of any Mortgaged Property; the existence and
enforceability of any hazard insurance thereon (other than if the Trustee shall
assume the duties of the master servicer pursuant to Section 7.05(d) and
thereupon only for the acts or omissions of the Trustee as the successor to the
Master Servicer); the validity of the assignment of any Mortgage Loan to the
Trustee or of any intervening assignment; the completeness of any Mortgage Loan;
the performance or enforcement of any Mortgage Loan (other than if the Trustee
shall assume the duties of the master servicer pursuant to Section 7.05(d) and
thereupon only for the acts or omissions of the Trustee as the successor to the
Master Servicer); the compliance by the Depositor or the Master Servicer (other
than if the Trustee shall assume the duties of the master servicer pursuant to
Section 7.05(d) and thereupon only for the acts and omissions of the Trustee as
the successor to the Master Servicer) with any warranty or representation made
under this Agreement or in any related document or the accuracy of any such
warranty or representation prior to the Trustee’s or Securities Administrator’s
receipt of written notice or actual knowledge of any non-compliance therewith or
any breach thereof; any investment of monies by or at the direction of the
Master Servicer or any loss resulting therefrom (other than if the Trustee shall
assume the duties of the master servicer pursuant to Section 7.05(d) and
thereupon only for the acts and omissions of the Trustee as the successor to the
Master Servicer); the acts or omissions of any of the Master Servicer (other
than if the Trustee shall assume the duties of the master servicer pursuant to
Section 7.05(d) and thereupon only for the acts and omissions of the Trustee as
the successor to the Master Servicer), or any Mortgagor; any action of the
Master Servicer (other than if the Trustee shall assume the duties of the Master
Servicer pursuant to Section 7.05(d) and thereupon only for the acts or
omissions of the Trustee as the successor to the Master Servicer), taken in the
name of the Trustee or the Securities Administrator; the failure of the Master
Servicer to act or perform any duties required of it as agent of the Trustee
hereunder (other than if the Trustee shall assume the duties of the master
servicer pursuant to Section 7.05(d) and thereupon only for the acts and
omissions of the Trustee as the successor to the Master Servicer); or any action
by the Trustee or the Securities Administrator taken at the instruction of the
Master Servicer (other than if the Trustee shall assume the duties of the Master
Servicer pursuant to Section 7.05(d) and thereupon only for the acts or
omissions of the Trustee as the successor to the Master Servicer); provided,
however, that the foregoing shall not relieve the Trustee and the Securities
Administrator of their obligation to perform their respective duties under this
Agreement.  Neither the Trustee nor the Securities Administrator shall have any
responsibility for filing any financing or continuation statement in any public
office at any time or to otherwise perfect or maintain the perfection of any
security interest or lien granted to them hereunder.





-106-




--------------------------------------------------------------------------------







Section 8.04.

Trustee and Securities Administrator May Own Certificates.

Each of the Trustee and the Securities Administrator in their individual or any
other capacities may become an owner or pledgee of Certificates with the same
rights as they would have if it were not the Trustee or the Securities
Administrator, as the case may be, and may transact any banking and trust
business with the Servicer, the Master Servicer, the Custodian, the Depositor or
their Affiliates.

Section 8.05.

Trustee, Custodian and Securities Administrator Compensation and Expenses.

 The Trustee, as compensation for its services hereunder, shall be entitled to a
fee in an amount agreed upon between the Trustee and the Master Servicer,
payable by the Master Servicer out of its own funds and not out of any funds of
the Trust Fund.  The Securities Administrator shall be entitled to the
Securities Administrator Distribution Account Reinvestment Income and its
portion of the Administration Fee as compensation for its services hereunder.
 The Custodian, as compensation for its services hereunder, shall be entitled to
its portion of the Administration Fee.  Except as otherwise provided herein,
none of the Trustee, the Custodian or the Securities Administrator shall be
entitled to payment or reimbursement for any routine ongoing expenses incurred
by the Trustee, the Custodian or the Securities Administrator, as applicable, in
the ordinary course of its duties as Trustee, Custodian or Securities
Administrator.  This Section shall survive termination of this Agreement or the
resignation or removal of the Trustee, the Custodian or the Securities
Administrator.

Section 8.06.

Eligibility Requirements for Trustee and Securities Administrator.

The Trustee and the Securities Administrator shall at all times be an entity
duly organized and validly existing under the laws of the United States of
America or any state thereof, authorized under such laws to exercise corporate
trust powers, having a combined capital and surplus of at least $50,000,000 and
a minimum long-term debt rating of “BBB” by S&P and a long term debt rating of
at least “Baa2” or better by Moody’s and subject to supervision or examination
by federal or state authority.  The Trustee shall not be an affiliate of the
Depositor, the Servicer or the Master Servicer.  If such entity publishes
reports of condition at least annually, pursuant to law or to the requirements
of the aforesaid supervising or examining authority, then for the purposes of
this Section 8.06, the combined capital and surplus of such entity shall be
deemed to be its combined capital and surplus as set forth in its most recent
report of condition so published.  The principal office of the Trustee (other
than the initial Trustee) shall be in a state with respect to which an Opinion
of Counsel has been delivered to such Trustee at the time such Trustee is
appointed Trustee to the effect that the Trust shall not be a taxable entity
under the laws of such state.  In case at any time the Trustee or the Securities
Administrator shall cease to be eligible in accordance with the provision of
this Section 8.06, the Trustee or the Securities Administrator, as the case may
be, shall resign immediately in the manner and with the effect specified in
Section 8.07.





-107-




--------------------------------------------------------------------------------







Section 8.07.

Resignation or Removal of Trustee or Securities Administrator.

The Trustee or the Securities Administrator may at any time resign and be
discharged from the trusts hereby created by giving written notice thereof to
the other parties to this Agreement.  Upon receiving such notice of resignation,
the Depositor shall promptly appoint a successor Trustee or Securities
Administrator by written instrument, in duplicate, one copy of which instrument
shall be delivered to the resigning Trustee or Securities Administrator, as
applicable, and one copy to the successor Trustee or Securities Administrator,
as the case may be.  If no successor Trustee or Securities Administrator, as
applicable, shall have been so appointed and having accepted appointment within
30 days after the giving of such notice of resignation, the resigning Trustee or
Securities Administrator, as applicable, may petition any court of competent
jurisdiction for the appointment of a successor Trustee or Securities
Administrator, as the case may be.

If at any time the Trustee or the Securities Administrator shall cease to be
eligible in accordance with the provisions of Section 8.06 and shall fail to
resign after written request therefor by the Depositor, or if at any time the
Trustee or the Securities Administrator shall become incapable of acting, or
shall be adjudged a bankrupt or insolvent, or a receiver of the Trustee or the
Securities Administrator or of their respective property shall be appointed, or
any public officer shall take charge or control of the Trustee or the Securities
Administrator or of their respective property or affairs for the purpose of
rehabilitation, conservation or liquidation, then the Depositor may remove the
Trustee or the Securities Administrator, as the case may be, and appoint a
successor Trustee or Securities Administrator, as applicable, by written
instrument, in duplicate, one copy of which instrument shall be delivered to the
Trustee or Securities Administrator so removed and one copy to the successor
Trustee or Securities Administrator, as applicable.

The Majority Certificateholders may at any time remove the Trustee or the
Securities Administrator, as the case may be, by written instrument or
instruments delivered to the other parties to this Agreement; the Depositor
shall thereupon use its reasonable best efforts to appoint a successor Trustee
or Securities Administrator, as the case may be.

Any resignation or removal of the Trustee or the Securities Administrator and
appointment of a successor Trustee or Securities Administrator, as applicable,
pursuant to any of the provisions of this Section 8.07 shall become effective
upon acceptance of appointment by the successor Trustee or Securities
Administrator, as the case may be, as provided in Section 8.08.

If the Securities Administrator and the Master Servicer are the same Person,
then upon any resignation or termination of the Securities Administrator
hereunder, the Master Servicer shall resign or be terminated as master servicer
hereunder and replaced substantially in the manner set forth in Section 7.05.

Section 8.08.

Successor Trustee or Securities Administrator.

Any successor Trustee or Securities Administrator appointed as provided in
Section 8.07 shall execute, acknowledge and deliver to the Depositor, the
Designated Successor Servicer, the Servicer, the Master Servicer, the Custodian
and to its predecessor Trustee or Securities





-108-




--------------------------------------------------------------------------------







Administrator, as applicable, an instrument accepting such appointment
hereunder, and thereupon the resignation or removal of the predecessor Trustee
or Securities Administrator, as the case may be, shall become effective, and
such successor Trustee or Securities Administrator, as applicable, without any
further act, deed or conveyance, shall become fully vested with all the rights,
powers, duties and obligations of its predecessor hereunder, with like effect as
if originally named as Trustee or Securities Administrator, as the case may be.
 The other parties to this Agreement and the predecessor Trustee or Securities
Administrator, as the case may be, shall execute and deliver such instruments
and do such other things as may reasonably be required for fully and certainly
vesting and confirming in the successor Trustee or Securities Administrator, as
applicable, all such rights, powers, duties and obligations.

No successor Trustee or Securities Administrator shall accept appointment as
provided in this Section 8.08 unless at the time of such acceptance such
successor Trustee or Securities Administrator, as applicable, shall be eligible
under the provisions of Section 8.06.

Upon acceptance of appointment by a successor Trustee or Securities
Administrator, as applicable, as provided in this Section 8.08, the Master
Servicer shall mail notice of the succession of such Trustee or Securities
Administrator, as the case may be, hereunder to all Holders of Certificates at
their addresses as shown in the Certificate Register.  If the Master Servicer
fails to mail such notice within ten days after acceptance of appointment by the
successor Trustee or Securities Administrator, as applicable, the successor
Trustee or Securities Administrator, as the case may be, shall cause such notice
to be mailed at the expense of the Master Servicer.

Section 8.09.

Merger or Consolidation of Trustee, Securities Administrator or Custodian.

Any entity into which the Trustee, the Securities Administrator or Custodian, as
applicable, may be merged or converted or with which it may be consolidated, or
any entity resulting from any merger, conversion or consolidation to which the
Trustee, Securities Administrator or Custodian, as applicable, shall be a party,
or any entity succeeding to the business of the Trustee, the Securities
Administrator or Custodian, as the case may be, shall, if such entity shall be
eligible under the provisions of Sections 8.06 and 8.08 or 8.16, as applicable,
be the successor hereunder without the execution or filing of any paper or any
further act on the part of any of the parties hereto, anything herein to the
contrary notwithstanding.

Section 8.10.

Appointment of Co-Trustee or Separate Trustee.

Notwithstanding any other provisions of this Agreement, at any time, for the
purpose of meeting any legal requirements of any jurisdiction in which any part
of the Trust or any Mortgaged Property may at the time be located, the Master
Servicer and the Trustee acting jointly shall have the power and shall execute
and deliver all instruments to appoint one or more Persons approved by the
Trustee to act as co-trustee or co-trustees, jointly with the Trustee, or
separate trustee or separate trustees, of all or any part of the Trust, and to
vest in such Person or Persons, in such capacity and for the benefit of the
Certificateholders, such title to the Trust, or any part thereof, and, subject
to the other provisions of this Section 8.10, such powers, duties, obligations,
rights and trusts as the Master Servicer and the Trustee may consider necessary
or





-109-




--------------------------------------------------------------------------------







desirable.  Any such co-trustee or separate trustee shall be subject to the
written approval of the Master Servicer.  If the Master Servicer shall not have
joined in such appointment within 15 days after the receipt by it of a request
so to do, or in the case a Master Servicer Event of Default shall have occurred
and be continuing, the Trustee alone shall have the power to make such
appointment.  No co-trustee or separate trustee hereunder shall be required to
meet the terms of eligibility as a successor Trustee under Section 8.06, and no
notice to Certificateholders of the appointment of any co-trustee or separate
trustee shall be required under Section 8.08.  Any fees and expenses of any
co-trustee or separate trustee appointed hereunder shall be an expense of the
Trust.

Every separate trustee and co-trustee shall, to the extent permitted by law, be
appointed and act subject to the following provisions and conditions:

(i)

all rights, powers, duties and obligations conferred or imposed upon the Trustee
shall be conferred or imposed upon and exercised or performed by the Trustee and
such separate trustee or co-trustee jointly (it being understood that such
separate trustee or co-trustee is not authorized to act separately without the
Trustee joining in such act), except to the extent that under any law of any
jurisdiction in which any particular act or acts are to be performed (whether as
Trustee hereunder or as successor to the Servicer hereunder), the Trustee shall
be incompetent or unqualified to perform such act or acts, in which event such
rights, powers, duties and obligations (including the holding of title to the
Trust or any portion thereof in any such jurisdiction) shall be exercised and
performed singly by such separate trustee or co-trustee, but solely at the
direction of the Trustee;

(ii)

no trustee hereunder shall be held personally liable by reason of any act or
omission of any other trustee hereunder; and

(iii)

the Depositor and the Trustee, acting jointly may at any time accept the
resignation of or remove any separate trustee or co-trustee.

Any notice, request or other writing given to the Trustee shall be deemed to
have been given to each of the then separate trustees and co-trustees, as
effectively as if given to each of them.  Every instrument appointing any
separate trustee or co-trustee shall refer to this Agreement and the conditions
of this Article VIII.  Each separate trustee and co-trustee, upon its acceptance
of the trusts conferred, shall be vested with the estates or property specified
in its instrument of appointment, either jointly with the Trustee or separately,
as may be provided therein, subject to all the provisions of this Agreement,
specifically including every provision of this Agreement relating to the conduct
of, affecting the liability of, or affording protection to, the Trustee.  Every
such instrument shall be filed with the Trustee and a copy thereof given to the
Depositor and the Master Servicer.

Any separate trustee or co-trustee may, at any time, constitute the Trustee, its
agent or attorney-in-fact, with full power and authority, to the extent not
prohibited by law, to do any lawful act under or in respect of this Agreement on
its behalf and in its name.  If any separate trustee or co-trustee shall die,
become incapable of acting, resign or be removed, all of its estates,
properties, rights, remedies and trusts shall vest in and be exercised by the
Trustee, to the extent permitted by law, without the appointment of a new or
successor Trustee.





-110-




--------------------------------------------------------------------------------







Section 8.11.

Limitation of Liability.

The Certificates are executed by the Securities Administrator, not in its
individual capacity but solely as Securities Administrator of the Trust, in the
exercise of the powers and authority conferred and vested in it by this
Agreement.  Each of the undertakings and agreements made on the part of the
Securities Administrator in the Certificates is made and intended not as a
personal undertaking or agreement by the Securities Administrator but is made
and intended for the purpose of binding only the Trust.

Section 8.12.

Trustee or Securities Administrator May Enforce Claims Without Possession of
Certificates.

(a)

All rights of action and claims under this Agreement or the Certificates may be
prosecuted and enforced by the Trustee or the Securities Administrator, as the
case may be, without the possession of any of the Certificates or the production
thereof in any proceeding relating thereto, and such proceeding instituted by
the Trustee or the Securities Administrator, as the case may be, shall be
brought in its own name or in its capacity as Trustee or the Securities
Administrator, as the case may be.  Any recovery of judgment shall, after
provision for the payment of the reasonable compensation, expenses, disbursement
and advances of the Trustee or the Securities Administrator, as the case may be,
or their agents and counsel, be for the ratable benefit of the
Certificateholders in respect of which such judgment has been recovered.

(b)

The Trustee shall afford the Depositor, the Designated Successor Servicer, the
Servicer, the Master Servicer, the Securities Administrator and each
Certificateholder upon reasonable notice during the Trustee’s normal business
hours, access to all records maintained by the Trustee in respect of its duties
hereunder and access to officers of the Trustee responsible for performing such
duties.  The Trustee shall cooperate fully with the Servicer, the Designated
Successor Servicer, the Master Servicer, the Securities Administrator, the
Depositor and such Certificateholder and shall make available to the Servicer,
the Designated Successor Servicer, the Master Servicer, the Securities
Administrator, the Depositor and such Certificateholder for review and copying
at the expense of the party requesting such copies, such books, documents or
records as may be requested with respect to the Trustee’s duties hereunder.  The
Servicer, the Master Servicer, the Securities Administrator, the Depositor and
the Certificateholders shall not have any responsibility or liability for any
action or failure to act by the Trustee and are not obligated to supervise the
performance of the Trustee under this Agreement or otherwise.

(c)

The Securities Administrator shall afford the Depositor, the Servicer, the
Designated Successor Servicer, the Master Servicer, the Trustee and each
Certificateholder upon reasonable notice during the Securities Administrator’s
normal business hours, access to all records maintained by the Securities
Administrator in respect of its duties hereunder and access to officers of the
Securities Administrator responsible for performing such duties.  The Securities
Administrator shall cooperate fully with the Servicer, the Designated Successor
Servicer, the Master Servicer, the Trustee, the Depositor and such
Certificateholder and shall make available to the Servicer, the Designated
Successor Servicer, the Master Servicer, the Trustee, the Depositor and such
Certificateholder for review and copying at the expense of the party requesting
such copies, such books, documents or records as may be requested with respect
to the Securities Administrator’s duties hereunder.  The Servicer, the
Designated Successor





-111-




--------------------------------------------------------------------------------







Servicer, the Master Servicer, the Trustee, the Depositor and the
Certificateholders shall not have any responsibility or liability for any action
or failure to act by the Securities Administrator and are not obligated to
supervise the performance of the Securities Administrator under this Agreement
or otherwise.

Section 8.13.

Suits for Enforcement.

In case a Servicer Event of Default, Master Servicer Event of Default or other
default by the Servicer or the Master Servicer, as applicable, hereunder shall
occur and be continuing, the Trustee may proceed to protect and enforce its
rights and the rights of the Certificateholders under this Agreement by a suit,
action or proceeding in equity or at law or otherwise, whether for the specific
performance of any covenant or agreement contained in this Agreement or in aid
of the execution of any power granted in this Agreement or for the enforcement
of any other legal, equitable or other remedy, as the Trustee, being advised by
counsel, and subject to the foregoing, shall deem most effectual to protect and
enforce any of the rights of the Trustee and the Certificateholders upon receipt
of satisfactory indemnification from Certificateholders pursuant to Section
7.03.

Section 8.14.

Waiver of Bond Requirement.

The Trustee shall be relieved of, and each Certificateholder hereby waives, any
requirement of any jurisdiction in which the Trust, or any part thereof, may be
located that the Trustee post a bond or other surety with any court, agency or
body whatsoever.

Section 8.15.

Waiver of Inventory, Accounting and Appraisal Requirement.

The Trustee shall be relieved of, and each Certificateholder hereby waives, any
requirement of any jurisdiction in which the Trust, or any part thereof, may be
located that the Trustee file any inventory, accounting or appraisal of the
Trust with any court, agency or body at any time or in any manner whatsoever.

Section 8.16.

Appointment of Custodian.

(a)

The Custodian shall at all times be (i) an entity duly organized and validly
existing under the laws of the United States of America or any state thereof,
(ii) qualified to do business in the jurisdiction in which it holds a Mortgage
File and (iii) a depository institution subject to supervision by federal or
state authority with a combined capital and surplus of at least $10,000,000.
 Wells Fargo Bank, N.A. shall initially be the Custodian hereunder and the
Trustee shall have no responsibility or liability for any act or omission of
Wells Fargo Bank, N.A., as the Custodian.  The Custodian shall not resign from
its duties and obligations hereby imposed on it except (x) upon determination
that the performance of its obligations or duties hereunder are no longer
permissible under applicable law or are in material conflict by reason of
applicable law with any other activities carried on by it or its subsidiaries or
Affiliates, the other activities of the Custodian causing such a conflict must
be of the type and nature carried on by the Custodian or its subsidiaries or
Affiliates at the date of this Agreement or (y) upon the Custodian providing
written notice of its resignation to each of the parties hereto and the
appointment by the Trustee of a successor custodian which satisfies the
requirements set forth in this Section 8.16 to act as custodian hereunder;
provided, that, no such resignation by the Custodian shall become effective





-112-




--------------------------------------------------------------------------------







until a successor custodian, appointed by the Trustee, shall have assumed all of
the rights, responsibilities, duties and obligations of the Custodian hereunder.
 Upon any such assumption  of all such rights, responsibilities, duties and
obligations by a successor custodian, the successor custodian shall mail notice
of such assumption to each other party hereto.

ARTICLE IX

REMIC AND GRANTOR TRUST ADMINISTRATION

Section 9.01.

REMIC Administration.

(a)

The Securities Administrator shall timely make or cause to be made a REMIC
election for each Trust REMIC as set forth in the Preliminary Statement on IRS
Form 1066 or other appropriate federal Tax Return or information return for the
taxable year ending on the last day of the calendar year in which the
Certificates are issued on or prior to the date such election is due (plus any
extensions available under applicable law).  Such election shall designate the
Lower Tier Regular Interests as the “regular interests” and the Class LR
Interest as the single class of “residual interest” in the Lower Tier REMIC and
the Upper Tier Regular Interests as the “regular interests” and the Class UR
Interest as the single class of “residual interest” in the Upper Tier REMIC,
each as set forth in the Preliminary Statement.  The Securities Administrator
shall, upon request, provide or cause to be provided a copy of such election to
the Holder of the Class R Certificate on or prior to the date such election is
due (plus any extensions available under applicable law).  The Securities
Administrator shall timely file or cause to be filed such election via U.S.
certified mail return receipt requested no later than the date such election is
due (plus any extensions available under applicable law) and upon request,
provide confirmation to the Holder of the Class R Certificate that such election
has been filed.

(b)

The Closing Date is hereby designated as the “Startup Day” of each Trust REMIC
within the meaning of Section 860G(a)(9) of the Code.

(c)

The Securities Administrator shall pay any and all tax related expenses (not
including taxes, except as provided in Section 9.03) of each Trust REMIC,
including but not limited to any professional fees or expenses related to audits
or any administrative or judicial proceedings with respect to a Trust REMIC that
involve the Internal Revenue Service or state or local tax authorities, but only
to the extent that (i) such expenses are ordinary or routine expenses, including
expenses of a routine audit but not expenses of litigation (except as described
in (ii)); or (ii) such expenses or liabilities (including taxes and penalties)
are attributable to the negligence or willful misconduct of the Securities
Administrator in fulfilling its duties hereunder.  Except as provided in Section
9.01(d) below, the Securities Administrator shall be entitled to withdraw the
amount of expenses to the extent provided in clause (i) above from the
Distribution Account.

(d)

The Securities Administrator shall prepare or cause to be prepared, the Trustee
shall sign and the Securities Administrator shall timely file or cause to be
timely filed, each Trust REMIC’s federal and state Tax Returns and information
returns (including, but not limited to, IRS Form 8811 and IRS Form 1066,
including Schedule Q) as the Trust REMICs’ direct





-113-




--------------------------------------------------------------------------------







representative.  The expenses of preparing and filing such returns shall be
borne by the Securities Administrator.

(e)

The Holder of the Class R Certificate shall be the “tax matters person” as
defined in the REMIC Provisions (the “Tax Matters Person”) with respect to each
Trust REMIC, and the Securities Administrator is irrevocably designated as and
shall act as attorney-in-fact and agent for such Tax Matters Person for each
Trust REMIC.  Subject to Section 9.01(a), the Securities Administrator as agent
for the Tax Matters Person shall perform, on behalf of each Trust REMIC, all
reporting and other tax compliance duties that are the responsibility of such
REMIC under the Code, the REMIC Provisions, the Treasury regulations or other
compliance guidance issued by the Internal Revenue Service or any state or local
taxing authority.  Among its other duties, if required by the Code, the REMIC
Provisions or state or local law, or other such guidance, the Securities
Administrator, as agent for the Tax Matters Person, shall timely provide (i) to
the Treasury or other governmental authority such information as is necessary
for the computation of any tax relating to the transfer of the Class R
Certificate to any disqualified person or organization and (ii) to the
Certificateholders such information or reports as are required by the Code or
REMIC Provisions or state or local law, including, but not limited to, IRS Forms
1099-INT, IRS Forms 1099-OID and the information required to be provided to the
Holders of the Certificates under Treasury regulations § 1.6049-7(e) and §
1.6049-7(f).

(f)

Each of the parties to this Agreement and the Holders of Certificates shall take
any action or cause any Trust REMIC to take any action necessary to create or
maintain the status of each Trust REMIC as a REMIC under the REMIC Provisions
and shall assist each other as necessary to create or maintain such status.
 None of the parties to this Agreement or the Holder of the Class R Certificate
shall take any action or cause any Trust REMIC to take any action or fail to
take (or fail to cause to be taken) any action that, under the REMIC Provisions,
if taken or not taken, as the case may be, could (i) endanger the status of any
Trust REMIC as a REMIC or (ii) result in the imposition of United States federal
income tax upon any Trust REMIC (including but not limited to the tax on
prohibited transactions as defined in Code Section 860F(a)(2) and the tax on
contributions after the startup day set forth on Section 860G(d) of the Code)
(either such event, an “Adverse REMIC Event”) unless the Trustee and the
Securities Administrator have received an Opinion of Counsel (at the expense of
the party seeking to take such action) to the effect that the contemplated
action shall not endanger such status or result in the imposition of such a tax.
 In addition, prior to taking any action with respect to any Trust REMIC or the
assets therein, or causing any Trust REMIC to take any action, which is not
expressly permitted under the terms of this Agreement, any Holder of the Class R
Certificate shall consult with the Trustee and the Securities Administrator, or
their respective designees, in writing, with respect to whether such action
could cause an Adverse REMIC Event to occur with respect to any Trust REMIC, and
no such Person shall take any such action or cause any Trust REMIC to take any
such action as to which the Trustee or the Securities Administrator has advised
it in writing that an Adverse REMIC Event could occur.

(g)

Subject to Section 9.03, the Holder of the Class R Certificate shall pay when
due any and all taxes imposed on each Trust REMIC formed under this Agreement by
federal or state governmental authorities, but only from amounts, if any,
distributable thereon.  To the extent that such REMIC taxes are not paid by the
Class R Certificateholder, subject to Section 9.03, the Securities Administrator
shall pay any remaining REMIC taxes out of future amounts otherwise





-114-




--------------------------------------------------------------------------------







distributable to the Holder of the Class R Certificate or, if no such amounts
are available, out of other amounts held in the Distribution Account, and shall
reduce amounts otherwise payable to Holders of the Certificates.

(h)

The Securities Administrator, shall, for federal income tax purposes, maintain
or cause to be maintained books and records with respect to each Trust REMIC
formed under this Agreement on a calendar year and on an accrual basis.

(i)

No additional contributions of assets shall be made to any Trust REMIC.

(j)

None of the parties to this Agreement shall enter into any arrangement by which
the REMIC shall receive a fee or other compensation for services.

(k)

Solely for purposes of satisfying Section 1.860G-1(a)(4)(iii) of the Treasury
regulations, the “latest possible maturity date” of the regular interests in the
Lower Tier REMIC and the Upper Tier REMIC is the date three years following the
maturity of the latest maturing Mortgage Loan.

Section 9.02.

Prohibited Transactions and Activities.

None of the Depositor, the Servicer, the Master Servicer, the Securities
Administrator, the Custodian or the Trustee shall sell or dispose of any of the
Mortgage Loans, except in a disposition pursuant to (i) the foreclosure of a
Mortgage Loan, (ii) the bankruptcy of the Trust Fund, (iii) the termination of
the Lower Tier REMIC pursuant to Article X of this Agreement, (iv) a repurchase
of Mortgage Loans pursuant to Article II of this Agreement or (v) a sale of a
Mortgage Loan pursuant to Section 3.02 of this Agreement, nor acquire any assets
for any Trust REMIC, nor sell or dispose of any investments in the Distribution
Account for gain, nor accept any contributions to any Trust REMIC after the
Closing Date, unless such party has received an Opinion of Counsel (at the
expense of the party causing such sale or disposition) that such disposition,
acquisition or acceptance shall not (a) affect adversely the status of any Trust
REMIC as a REMIC or (b) cause any Trust REMIC to be subject to a tax on
prohibited transactions or contributions after the startup day pursuant to the
REMIC Provisions.

Section 9.03.

Payment with Respect to Certain Taxes.

In the event that any tax is imposed on “prohibited transactions” of any Trust
REMIC as defined in Section 860F(a)(2) of the Code, on the “net income from
foreclosure property” of any Trust REMIC as defined in Section 860G(c) of the
Code, on any contribution to any Trust REMIC after the startup day pursuant to
Section 860G(d) of the Code or for any other reason on any Trust REMIC, such tax
shall be paid by (i) the Securities Administrator, to the extent any such tax
arises out of or results from a breach by the Securities Administrator of any of
its obligations under Article IX of this Agreement or any other provision of
this Agreement relating to the administration of the Trust REMICs, (ii) the
Servicer, to the extent any such tax arises out of or results from a breach by
the Servicer of any of its obligations under this Agreement, (iii) the Master
Servicer, to the extent any such tax arises out of or results from a breach by
the Master Servicer of any of its obligations under this Agreement, and (iv) the
Trust Fund, in all other cases or in the event that the Securities
Administrator, the Servicer or the Master Servicer fails to honor its
obligations under the preceding clauses (i), (ii) and (iii).





-115-




--------------------------------------------------------------------------------







Section 9.04.

Grantor Trust Administration.

(a)

The Securities Administrator shall treat the portions of the Trust Fund
consisting of the right of the Offered Certificates to receive Cap Carryover
Amounts, the obligation of Class A-2 Certificates, the Class A-3 Certificates,
the Class A-4 Certificates and the Class CE Certificates to pay Cap Carryover
Amounts, and the Grantor Trust Subaccount and any other rights and obligations
with respect thereto as the Grantor Trust and provisions of this Agreement shall
be interpreted consistently with this treatment.  Funds in the Grantor Trust
Subaccount shall remain uninvested.  

(b)

The Securities Administrator shall account for the Grantor Trust and the
respective assets and rights and obligations with respect thereto as, for United
States federal tax purposes, a grantor trust as described in Subpart E of Part I
of Subchapter J of the Code and Treasury regulation §301.7701-4(c) and not as
assets of any Trust REMIC.  The Securities Administrator shall apply for a
taxpayer identification number for the grantor trust on IRS Form SS-4 and any
similarly required state or local forms for the grantor trust.  The Securities
Administrator shall furnish or cause to be furnished to the Holders of the
related Certificates and shall file or cause to be filed such forms as may be
required by the Code and regulations promulgated thereunder and any similar
state or local laws with respect to the allocable shares of income and expenses
with respect to the assets of the grantor trust at the time and in the manner
required by the Code and regulations promulgated thereunder and any similar
state or local laws.  The Trustee shall sign any such forms presented by the
Securities Administrator to the Trustee for signature.

(c)

The grantor trust shall be treated as a WHFIT that is a NMWHFIT unless or until
otherwise required by applicable law.  The Securities Administrator shall report
as required under the WHFIT Regulations to the extent such information as is
reasonably necessary to enable the Securities Administrator to do so, and is not
in its possession, is provided to the Securities Administrator on a timely
basis.  The Depositor shall pay for any tax reporting penalties that may arise
as a result of the Depositor incorrectly determining the status of a grantor
trust as a WHFIT.

(d)

The Securities Administrator shall report required WHFIT information using
either the cash or accrual method as required by the WHFIT Regulations.  The
Securities Administrator shall be under no obligation to determine whether any
Certificateholder or other beneficial owner of a Certificate uses the cash or
accrual method.  The Securities Administrator shall make available information
as required by the WHFIT Regulations to Certificateholders annually.  In
addition, the Securities Administrator shall not be responsible or liable for
providing subsequently amended, revised or updated information to any
Certificateholder, unless requested by the Certificateholder.

(e)

Absent receipt of information regarding any sale of Certificates, including the
price, amount of proceeds and date of sale from the beneficial owner thereof,
the Depositor and the Securities Administrator may assume there is no secondary
market trading of WHFIT interests.





-116-




--------------------------------------------------------------------------------







(f)

To the extent required by the WHFIT Regulations, the Securities Administrator
shall use reasonable efforts to publish on an appropriate website the CUSIPs for
the Certificates that represent ownership of a WHFIT.  The Securities
Administrator shall make reasonable good faith efforts to keep the website
accurate and updated to the extent CUSIPs have been received.  The Securities
Administrator shall not be liable for investor reporting delays that result from
the receipt of inaccurate or untimely CUSIP information.

ARTICLE X

TERMINATION

Section 10.01.

Termination.

(a)

The respective obligations and responsibilities of the Servicer, the Depositor,
the Designated Successor Servicer, the Trustee, the Master Servicer, the
Securities Administrator, the Custodian and the Certificate Registrar created
hereby (other than the obligation of the Securities Administrator to make
certain payments to Certificateholders after the final Distribution Date and the
obligation of the Securities Administrator to send certain notices as
hereinafter set forth) shall terminate upon notice to the Securities
Administrator upon the earlier of (i) the final payment or other liquidation of
the last Mortgage Loan in the Trust, and (ii) the optional purchase of the
Mortgage Loans by the Terminating Party as described below.  Notwithstanding the
foregoing, in no event shall the trust created hereby continue beyond the
expiration of 21 years from the death of the last survivor of the descendants of
Joseph P. Kennedy, the late ambassador of the United States to the Court of St.
James, living on the date hereof.

On any Distribution Date on which the aggregate current Stated Principal Balance
of all Mortgage Loans and REO Properties is less than or equal to 10% of the
aggregate Pool Balance of the Mortgage Loans as of the Cut-off Date, the
Depositor or, if on any such Distribution Date the Depositor elects not to, the
Servicer may, at its option, terminate the Trust Fund and retire the
Certificates by purchasing all of the outstanding Mortgage Loans and REO
Properties in the Trust Fund at a price equal to the sum of (a) the aggregate
unpaid Stated Principal Balance of the Mortgage Loans plus accrued interest
thereon at the weighted average of the Mortgage Interest Rates then in effect,
(b) any unreimbursed Servicing Advances allocable to such Mortgage Loans and any
unreimbursed Servicing Fees and Designated Successor Servicer Fees and (c) the
fair market value of any related REO Properties in the Trust Fund (such price,
the “Termination Price” and the party purchasing such Mortgage Loans and REO
Properties at the Termination Price, the “Terminating Party”); provided, that,
neither the Depositor nor the Servicer may exercise such option on any
Distribution Date unless the following conditions are satisfied: (i) the entire
outstanding Certificate Principal Balance of the Offered Certificates plus
Accrued Certificate Interest thereon shall be paid in full on such Distribution
Date, (ii) any Reimbursement Amount owed to the Trust pursuant to Section 2.03
hereof has been paid and (iii) any accrued and unpaid Administration Fees and
Administration Expenses owing to the Master Servicer, Custodian, Trustee, the
Designated Successor Servicer or the Securities Administrator shall be paid in
full on or prior to such Distribution Date.





-117-




--------------------------------------------------------------------------------







Any such purchase shall be initiated by delivery before such Distribution Date
of the Termination Price to the Securities Administrator for deposit into the
Distribution Account as part of Available Funds; provided, that if the
Terminating Party so delivers the Termination Price to the Securities
Administrator and any of the conditions set forth in the preceding paragraph or
in Section 10.02(a) is not satisfied on such Distribution Date, the Securities
Administrator shall promptly return the Termination Price to the Terminating
Party.  On or promptly following the Distribution Date on which such optional
termination is exercised, the Custodian shall return all Mortgage Files to the
Terminating Party, and the Trustee shall execute and deliver such instruments of
transfer or assignment, in each case without recourse, as the Terminating Party
shall furnish to it and as shall reasonably be necessary to vest in the
Terminating Party any Mortgage Loan released pursuant hereto and neither the
Trustee nor the Custodian shall have any further responsibility with regard to
such Mortgage Loan.

(b)

Notice of any termination, specifying the Distribution Date upon which the
Certificateholders may surrender their Certificates to the Securities
Administrator for payment of the final distribution and cancellation shall be
given by the Terminating Party to the Securities Administrator no later than the
10th day of the month of the final distribution. The Securities Administrator
shall give notice to the Certificateholders of such final distribution by letter
mailed to the Certificateholders not later than the 15th day of the month of
such final distribution specifying (1) the Distribution Date upon which final
distribution of the Certificates will be made upon presentation and surrender of
such Certificates at the office or agency of the Securities Administrator
therein designated, (2) the amount of any such final distribution (to the extent
determinable at the time such notice is given) and (3) that the Record Date
otherwise applicable to such Distribution Date is not applicable, distributions
being made only upon presentation and surrender of the Certificates at the
office or agency of the Securities Administrator therein specified.  Not less
than five (5) Business Days prior to the Distribution Date, the Securities
Administrator shall notify the Depositor and the Terminating Party of the amount
of any unpaid Reimbursement Amount owed to the Trust.

(c)

Upon presentation and surrender of the Certificates, the Securities
Administrator shall cause to be distributed to the Holders of the Certificates
on the Distribution Date for such final distribution, in proportion to the
Percentage Interests of their respective Class and to the extent that funds are
available for such purpose, an amount equal to the amount required to be
distributed to such Holders in accordance with the provisions of Sections 4.01
and 4.02 for such Distribution Date.

(d)

In the event that all Certificateholders shall not surrender their Certificates
for final payment and cancellation on or before such final Distribution Date,
the Securities Administrator shall, on and after such Distribution Date, cause
all funds in the Distribution Account not distributed in final distribution to
Certificateholders to continue to be held by the Securities Administrator in an
Eligible Account for the benefit of such Certificateholders, and the Securities
Administrator shall give a second written notice to the remaining
Certificateholders, to surrender their Certificates for cancellation and receive
the final distribution with respect thereto.  If within nine months after the
final Distribution Date all the Certificates shall not have been surrendered for
cancellation, the Class R Certificateholder shall be entitled to all unclaimed
funds and other assets of the Trust Estate and the Securities Administrator upon
transfer of such





-118-




--------------------------------------------------------------------------------







funds to the Class R Certificateholder shall be discharged of any responsibility
for such funds, and all other Certificateholders shall look to the Class R
Certificateholder for payment.

Section 10.02.

Additional Termination Requirements.

(a)

In the event that the Terminating Party initiates an optional termination as
provided in Section 10.01, the Trust shall be terminated only in accordance with
the following additional requirements, unless the Securities Administrator shall
have been furnished with an Opinion of Counsel to the effect that the failure of
the Trust to comply with the requirements of this Section will not (i) result in
the imposition of taxes on “prohibited transactions” of any Trust REMIC as
defined in Section 860F of the Code on any Trust REMIC or (ii) cause any Trust
REMIC to fail to qualify as a REMIC at any time that any Certificates are
outstanding:

(i)

Within 90 days prior to the final Distribution Date set forth in the notice
given pursuant to Section 10.01, the Securities Administrator shall adopt a plan
of liquidation for the Trust REMICs created hereunder specifying the first day
in the 90-day liquidation period and meeting the requirements of a “qualified
liquidation” under Section 860F of the Code and any regulations thereunder.  The
Securities Administrator shall attach such plans of liquidation to each Trust
REMIC’s final tax return;

(ii)

After the date of adoption of such plan of complete liquidation and at or prior
to the final Distribution Date, the Securities Administrator shall sell all of
the assets of the Trust to the Terminating Party for cash; and

(iii)

At the time of the making of the final payment on the Certificates, the
Securities Administrator shall distribute or credit, or cause to be distributed
or credited, in the order of priority set forth in Sections 4.01 and 4.02 and
then to the Class R Certificateholder, all cash on hand in respect of each Trust
REMIC after such payment (other than cash retained to meet claims) in complete
liquidation of the Trust REMICs and the Trust shall terminate at such time.

(b)

By their acceptance of Certificates, the Holders thereof hereby appoint the
Securities Administrator as their attorney in fact to:  (i) adopt such plans of
complete liquidation and (ii) to take such other action in connection therewith
as may be reasonably required to carry out such plans of complete liquidation
all in accordance with the terms hereof.

ARTICLE XI

MISCELLANEOUS PROVISIONS

Section 11.01.

Amendment.

(a) Subject to Section 11.01(b), this Agreement may be amended, modified or
waived from time to time by the Depositor, the Servicer, the Designated
Successor Servicer, the Master Servicer, the Securities Administrator, the
Custodian and the Trustee and without the consent of the Certificateholders,
(i) to cure any ambiguity or mistake, (ii) to correct, modify or supplement any
provision herein which may be inconsistent with any other provision herein or
the Offering Circular, (iii) to effect any amendments, modifications or waivers
hereto which are not





-119-




--------------------------------------------------------------------------------







materially inconsistent with the provisions hereof, (iv) to preserve the status
of any Trust REMIC as a REMIC, to prevent the imposition of any United States
federal income tax on the Trust and otherwise to comply with any requirements
imposed by the Code and (v) to preserve the accounting treatment of the
transfers of the Mortgage Loans from the Sellers to the Depositor and from the
Depositor to the Trust; provided, however, that any amendment effected pursuant
to clause (iii) above shall not materially adversely affect in any respect the
interests of any Certificateholder, as evidenced by an Opinion of Counsel (which
may be based upon an Officer’s Certificate of the Depositor) delivered to the
Master Servicer, the Securities Administrator, the Custodian, the Depositor and
the Trustee; provided, further that in no event shall the consent of any party
that no longer exists (whether as a result of liquidation or otherwise) be
required in order to effect any such amendment, modification or waiver.  Any
costs of the counsel delivering such Opinion of Counsel shall be borne by the
party requesting such amendment.    

Subject to Section 11.01(b), this Agreement may be amended, modified or waived
from time to time by the Depositor, the Servicer, the Designated Successor
Servicer, the Master Servicer, the Securities Administrator, the Custodian and
the Trustee, with the consent of Holders holding at least 51% of the Voting
Rights of the Certificateholders materially adversely affected by such
amendment, modification or waiver for the purposes of adding any provisions to
or changing in any manner or eliminating any of the provisions of this Agreement
or of modifying in any manner the rights of the Holders of Certificates;
provided, however, that no such amendment shall (x) reduce in any manner the
amount of, or delay the timing of, distributions which are required to be made
on any Class of Certificates without the consent of the Holders of 100% of such
Class of Certificates or (y) reduce the aforesaid percentage of Voting Rights
required by this paragraph to consent to any such amendment without the consent
of each Holder materially adversely affected thereby; provided, further that in
no event shall the consent of any party that no longer exists (whether as a
result of liquidation or otherwise) be required in order to effect any such
amendment, modification or waiver.

Subject to Section 11.01(b), the Trustee and the Securities Administrator may,
but shall not be obligated to, enter into any such amendment which affects the
Trustee’s or Securities Administrator’s own rights, duties or immunities under
this Agreement.

Subject to Section 11.01(b), unless 100% of the Certificateholders consent,
neither the Trustee nor the Securities Administrator shall consent to any
amendment, modification or waiver to this Agreement unless they shall have first
received an Opinion of Counsel, delivered by (and at the expense of) the Person
seeking such amendment, to the effect that such amendment will not result in the
imposition of United States federal income tax on any Trust REMIC pursuant to
the REMIC Provisions or cause any Trust REMIC to fail to qualify as a REMIC at
any time that any Certificates are outstanding.

In connection with any amendment effected pursuant to this Section 11.01(a), (i)
the Securities Administrator and the Trustee shall be entitled to receive and
rely upon an Opinion of Counsel stating that the execution of such amendment is
authorized or permitted hereunder and that all conditions precedent hereunder to
such amendment have been satisfied and (ii) the Securities Administrator shall
provide at least five Business Days prior written notice of such





-120-




--------------------------------------------------------------------------------







amendment to the Rating Agency.  Any costs of the counsel delivering such
Opinion of Counsel shall be borne by the party requesting such amendment.  

It shall not be necessary for Certificateholders to approve the particular form
of any proposed amendment; instead it shall be sufficient if Certificateholders
shall approve the substance thereof.  The manner of obtaining the consents and
of evidencing the authorization of the execution thereof by Certificateholders
to any amendment effected pursuant to this Section 11.01(a) shall be subject to
such reasonable regulations as the Securities Administrator may prescribe.  

(b) The DAG Party and the Servicer shall review the Delegated Authority
Guidelines and its servicer procedures set forth in this Agreement for loss
mitigation on Mortgage Loans no less than quarterly and may mutually agree to
amend, modify or waive this Agreement and the Delegated Authority Guidelines to
adjust such procedures to increase Mortgage Loan performance, increase NPV
returns to the Trust Fund and minimize losses to the Issuing Entity and to
ensure compliance of the Servicer with the terms of this Agreement; provided,
that the Servicer will not agree to amend the Delegated Authority Guidelines
unless it determines, in its commercially reasonable discretion, that a prudent
mortgage servicing institution that services for its own account, or the account
of others, mortgage loans of the same type as the Mortgage Loans in the
jurisdictions in which the related Mortgaged Properties are located, would
consent to such amendment; provided, further, that no such amendment,
modification or waiver shall be effected unless the Servicer has obtained an
Opinion of Counsel to the effect that such amendment, modification or waiver
will not result in the imposition of United States federal income tax on any
Trust REMIC pursuant to the REMIC Provisions or cause any Trust REMIC to fail to
qualify as a REMIC at any time that any Certificates are outstanding.  For the
avoidance of doubt, any such amendment, modification or waiver shall not require
any Certificateholder consent, the consent of any other party hereto or the
delivery of any Officer’s Certificate or Opinion of Counsel (other than the
Opinion of Counsel described in the immediately preceding proviso).  In the
event that the Delegated Authority Guidelines are amended as described in this
Section 11.01(b), the Servicer shall promptly provide a copy of such amended
Delegated Authority Guidelines to the Trustee, the Master Servicer, the
Securities Administrator and the Rating Agency.  It is understood and agreed
that any such amendment, modification or waiver shall not be considered an
amendment, modification or waiver for purposes of Section 11.01(a) hereof.  

Section 11.02.

Recordation of Agreement; Counterparts.

To the extent permitted by applicable law, this Agreement is subject to
recordation in all appropriate public offices for real property records in all
the counties or other comparable jurisdictions in which any or all of the
properties subject to the Mortgages are situated, and in any other appropriate
public recording office or elsewhere, such recordation to be effected by the
Securities Administrator at the expense of the Trust, but only upon direction of
Certificateholders, accompanied by an Opinion of Counsel to the effect that such
recordation materially and beneficially affects the interests of the
Certificateholders.

For the purpose of facilitating the recordation of this Agreement as herein
provided and for other purposes, this Agreement may be executed simultaneously
in any number of





-121-




--------------------------------------------------------------------------------







counterparts, each of which counterparts shall be deemed to be an original, and
such counterparts shall together constitute but one and the same instrument.

Section 11.03.

Limitation on Rights of Certificateholders.

The death or incapacity of any Certificateholder shall not (i) operate to
terminate this Agreement or the Trust, (ii) entitle such Certificateholder’s
legal representatives or heirs to claim an accounting or to take any action or
proceeding in any court for a partition or winding up of the Trust, or
(iii) otherwise affect the rights, obligations and liabilities of the parties
hereto or any of them.

Except as expressly provided for herein, no Certificateholder shall have any
right to vote or in any manner otherwise control the operation and management of
the Trust, or the obligations of the parties hereto, nor shall anything herein
set forth or contained in the terms of the Certificates be construed so as to
constitute the Certificateholders from time to time as partners or members of an
association; nor shall any Certificateholder be under any liability to any third
person by reason of any action taken by the parties to this Agreement pursuant
to any provision hereof.

No Certificateholder shall have any right by virtue of any provision of this
Agreement to institute any suit, action or proceeding in equity or at law upon
or under or with respect to this Agreement, unless such Holder previously shall
have given to the Trustee a written notice of default and of the continuance
thereof, as herein provided, and unless also the Holders of Certificates
entitled to at least 51% of the Voting Rights agree to such action, suit, or
proceeding shall have made written request upon the Trustee to institute such
action, suit or proceeding in its own name as Trustee hereunder and shall have
offered to the Trustee such reasonable indemnity as it may require against the
costs, expenses and liabilities to be incurred therein or thereby, and the
Trustee for 60 days after its receipt of such notice, request and offer of
indemnity, shall have neglected or refused to institute any such action, suit or
proceeding.  It is understood and intended, and expressly covenanted by each
Certificateholder with every other Certificateholder and the Trustee, that no
one or more Holders of Certificates shall have any right in any manner whatever
by virtue of any provision of this Agreement to affect, disturb or prejudice the
rights of the Holders of any other of such Certificates, or to obtain or seek to
obtain priority over or preference to any other such Holder, which priority or
preference is not otherwise provided for herein, or to enforce any right under
this Agreement, except in the manner herein provided and for the equal, ratable
and common benefit of all Certificateholders.  For the protection and
enforcement of the provisions of this Section 11.03 each and every
Certificateholder and the Trustee shall be entitled to such relief as can be
given either at law or in equity.

Section 11.04.

Governing Law; Jurisdiction.

This Agreement shall be construed in accordance with the laws of the State of
New York, and the obligations, rights and remedies of the parties hereunder
shall be determined in accordance with such laws.  With respect to any claim
arising out of this Agreement, each party irrevocably submits to the exclusive
jurisdiction of the courts of the State of New York and the United States
District Court located in the Borough of Manhattan in The City of New York, and
each party irrevocably waives any objection which it may have at any time to the
laying of venue





-122-




--------------------------------------------------------------------------------







of any suit, action or proceeding arising out of or relating hereto brought in
any such courts, irrevocably waives any claim that any such suit, action or
proceeding brought in any such court has been brought in any inconvenient forum
and further irrevocably waives the right to object, with respect to such claim,
suit, action or proceeding brought in any such court, that such court does not
have jurisdiction over such party, provided that service of process has been
made by any lawful means.

Section 11.05.

Notices.

All directions, demands and notices hereunder shall be in writing and shall be
deemed to have been duly given if (i) personally delivered to, (ii) mailed by
first class mail, postage prepaid, (iii) by express delivery service, (iv)
delivered by overnight courier or (v) transmitted via email, telegraph or
facsimile, in each instance, to (a) in the case of the Trustee, U.S. Bank
National Association, 60 Livingston Avenue, EP-MN-WS3D, St. Paul, Minnesota
 55107, Attention:  Structured Finance, AGF 2010-1, (b) in the case of the
Depositor and the Servicer, 601 N.W. Second Street, Evansville, Indiana 47708
Attn: Treasurer, or such other address as may be furnished to the Trustee in
writing, (c) in the case of the Master Servicer, Wells Fargo Bank, N.A., 9062
Old Annapolis Road, Columbia, Maryland  21045, Attention: Client Manager – AGF
2010-1, (d) in the case of the Securities Administrator, Wells Fargo Bank, N.A.,
9062 Old Annapolis Road, Columbia, Maryland 21045-1951, Attention:  Client
Manager – AGF, Series 2010-1, and for Certificate transfer purposes to Wells
Fargo Bank, N.A., Sixth Street and Marquette Avenue, Minneapolis, Minnesota,
55479, Attention: Corporate Trust Services – AGF, Series 2010-1, (d) in the case
of the Custodian 751 Kasota Avenue, Minneapolis, Minnesota 55414, Attention:
Document Custody AGF 2010-1, (e) in the case of the Designated Successor
Servicer, Green Tree Servicing LLC, 345 St. Peter Street, 1100 Landmark Towers,
Saint Paul, Minnesota, 55102-1639, with a copy to Willkie Farr & Gallagher LLP,
787 Seventh Avenue, New York, New York, 10019, Attention: Rosalind Fahey Kruse
and (f) in the case of Moody’s, Moody’s Investors Services Inc, 250 Greenwich
Street, New York, NY 10007.  Any notice required or permitted to be mailed to a
Certificateholder shall be given by first class mail, postage prepaid, at the
address of such Holder as shown in the Certificate Register.  In addition to any
other methods of notice delivery described in this Section 11.05, notice of any
Servicer Event of Default or Master Servicer Event of Default shall be given by
telecopy and by certified mail.  Any notice, direction, demand or communication
given to a Certificateholder so mailed within the time prescribed in this
Agreement shall be conclusively presumed to have duly been given when mailed,
whether or not the Certificateholder receives such notice.  A copy of any notice
required to be telecopied hereunder shall also be mailed to the appropriate
party in the manner set forth above.  Any such direction, demand, notice or
communication provided under this Agreement shall be deemed to have been
delivered on the date delivered to the premises of the addressee and (i) if
delivered by registered mail, overnight courier or facsimile, as evidenced by
the date noted on a return or confirmation of receipt and (ii) if delivered by
email, when sent to the address recorded herein.  




Section 11.06.

Severability of Provisions.

If any one or more of the covenants, agreements, provisions or terms of this
Agreement shall for any reason whatsoever be held invalid, then such covenants,
agreements, provisions or terms shall be deemed severable from the remaining
covenants, agreements, provisions or terms





-123-




--------------------------------------------------------------------------------







of this Agreement and shall in no way affect the validity or enforceability of
the other provisions of this Agreement or of the Certificates or the rights of
the Holders thereof.

Section 11.07.

Article and Section References.

All article and section references used in this Agreement, unless otherwise
provided, are to articles and sections in this Agreement.

Section 11.08.

[RESERVED].

Section 11.09.

Third Party Beneficiary.

Nothing in this Agreement or in the Certificates, expressed or implied, shall
give to any Person, other than the Certificateholders, American General, the
Sellers, the parties hereto, and their successors hereunder, any benefit or any
legal or equitable right, remedy or claim under this Agreement.

Section 11.10.

Waiver of Jury Trial.

EACH PARTY HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY, WAIVES (TO THE
EXTENT PERMITTED BY APPLICABLE LAW) ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY OF
ANY DISPUTE ARISING UNDER OR RELATING TO THIS AGREEMENT AND AGREES THAT ANY SUCH
DISPUTE SHALL BE TRIED BEFORE A JUDGE SITTING WITHOUT A JURY.

Section 11.11.

Acts of Certificateholders.

(a)

Any request, demand, authorization, direction, notice, consent, waiver or other
action provided by this Agreement to be given or taken by the Certificateholders
may be embodied in and evidenced by one or more instruments of substantially
similar tenor signed by such Certificateholders in person or by agent duly
appointed in writing; and such action shall become effective when such
instrument or instruments are delivered to the Trustee, the Servicer, the Master
Servicer, the Securities Administrator and the Custodian.  Such instrument or
instruments (and the action embodied therein and evidenced thereby) are herein
sometimes referred to as the “act” of the Certificateholders signing such
instrument or instruments.  Proof of execution of any such instrument or of a
writing appointing any such agent shall be sufficient for any purpose of this
Agreement and conclusive in favor of the Trustee, the Securities Administrator
and the Trust, if made in the manner provided in this Section 11.10.

(b)

The fact and date of the execution by any Person of any such instrument or
writing may be proved by the affidavit of a witness of such execution or by the
certificate of a notary public or other officer authorized by law to take
acknowledgments of deeds, certifying that the individual signing such instrument
or writing acknowledged to him the execution thereof.  Whenever such execution
is by a signer acting in a capacity other than his or her individual capacity,
such certificate or affidavit shall also constitute sufficient proof of his
authority.





-124-




--------------------------------------------------------------------------------







(c)

Any request, demand, authorization, direction, notice, consent, waiver or other
action by any Certificateholder shall bind every future Holder of such
Certificate and the Holder of every Certificate issued upon the registration of
transfer thereof or in exchange therefor or in lieu thereof, in respect of
anything done, omitted or suffered to be done by the Trustee, the Securities
Administrator or the Trust in reliance thereon, whether or not notation of such
action is made upon such Certificate.

Section 11.12.

Non-Petition.  Each of the Servicer, the Master Servicer, the Custodian, the
Securities Administrator, the Designated Successor Servicer, the Depositor and
the Trustee, by entering into this Agreement, the Certificateholders, by
accepting a Certificate, and any Advance Financing Person or Financing Person’s
Designee, by entering into any Advance Facility, hereby covenant and agree that
they shall not at any time institute against the Trust, or join in instituting
against the Trust, any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings, or other proceedings under any federal or state
bankruptcy or similar law.  Each of the Servicer, the Master Servicer, the
Custodian, the Securities Administrator, the Designated Successor Servicer and
the Trustee, by entering into this Agreement, and the Certificateholders, by
accepting a Certificate, and any Advance Financing Person or Financing Person’s
Designee, by entering into any Advance Facility, hereby covenant and agree that
they shall not at any time institute against the Depositor, or join in
instituting against the Depositor, any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings, or other proceedings under any federal or
state bankruptcy or similar law.

 





-125-




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Depositor, the Servicer, the Designated Successor
Servicer, the Master Servicer, the Securities Administrator, the Custodian and
the Trustee have caused their names to be signed hereto by their respective
officers thereunto duly authorized, all as of the day and year first above
written.

SIXTH STREET FUNDING LLC,
as Depositor




By:  

/s/  Kevin J. Small


Name:  Kevin J. Small


Title:  President


WELLS FARGO BANK, N.A.,
as Master Servicer, as Securities Administrator and as Custodian




By:  

/s/  Peter A. Gobell


Name:  Peter A. Gobell


Title:  Vice President







MOREQUITY, INC.,
as Servicer




By:  

/s/  Kevin J. Small


Name:  Kevin J. Small


Title:  President







U.S. BANK NATIONAL ASSOCIATION,
as Trustee




By:  

/s/  Diane L. Reynolds


Name:  Diane L. Reynolds


Title:    Vice President














--------------------------------------------------------------------------------







GREEN TREE SERVICING LLC,


as Designated Successor Servicer




By:  

/s/  Keith Anderson


Name:  Keith Anderson


Title:  President














--------------------------------------------------------------------------------







STATE OF

Indiana

)


) ss.:
COUNTY OF

Vanderburgh

)







On the 30th day of March, 2010 before me, a notary public in and for said State,
personally appeared Kevin J. Small, known to me to be a President of Sixth
Street Funding LLC, a Delaware limited liability company that executed the
within instrument, and also known to me to be the person who executed it on
behalf of said company, and acknowledged to me that such company executed the
within instrument.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.




/s/  Linda C. Meredith




Notary Public





















































































                                                      [AGF 2010-1 -- Pooling &
Servicing Agreement]











--------------------------------------------------------------------------------







STATE OF

Maryland

)


) ss.:
COUNTY OF

Baltimore

)







On the 30th day of March, 2010 before me, a notary public in and for said State,
personally appeared Peter A. Gobell, known to me to be a Vice President of Wells
Fargo Bank, N.A., a national banking association that executed the within
instrument, and also known to me to be the person who executed it on behalf of
said association, and acknowledged to me that such association executed the
within instrument.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.




/s/  Joan Clark




Notary Public


















































































                                           

                                              [AGF 2010-1 -- Pooling & Servicing
Agreement]











--------------------------------------------------------------------------------







STATE OF

Indiana

)


) ss.:
COUNTY OF

Vanderburgh

)







On the 30th day of March, 2010 before me, a notary public in and for said State,
personally appeared Kevin J. Small, known to me to be a President of MorEquity,
Inc., a Nevada Corporation that executed the within instrument, and also known
to me to be the person who executed it on behalf of said corporation, and
acknowledged to me that such corporation executed the within instrument.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.




/s/  Linda C. Meredith




Notary Public





















































































                                                         [AGF 2010-1 -- Pooling
& Servicing Agreement]











--------------------------------------------------------------------------------







STATE OF MINNESOTA

)


) ss.:
COUNTY OF RAMSEY

)







On the 30th day of March 2010, before me, a notary public in and for said State,
personally appeared Diane L. Reynolds, known to me to be a Vice President of
U.S. Bank National Association, a national banking association that executed the
within instrument, and also known to me to be the person who executed it on
behalf of said company, and acknowledged to me that such association executed
the within instrument.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.




/s/  Karen L. Warren




Notary Public


















































































[AGF 2010-1 -- Pooling & Servicing Agreement]











--------------------------------------------------------------------------------







STATE OF MINNESOTA

)


) ss.:
COUNTY OF RAMSEY

)







On the 30th day of March 2010, before me, a notary public in and for said State,
personally appeared Keith Anderson, known to me to be a President of Green Tree
Servicing LLC, a Delaware limited liability company that executed the within
instrument, and also known to me to be the person who executed it on behalf of
said company, and acknowledged to me that such association executed the within
instrument.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.




/s/  Julie Ann Murphy




Notary Public


















































































[AGF 2010-1 -- Pooling & Servicing Agreement]





















